    Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                             Entered 04/16/21 00:30:35                                    Page 1 of 102
                                                                                            EXHIBIT A
                                                                             PUBLIC DISCLOSURE COPY
    Form          990                                Return of Organization Exempt From Income Tax                                                                               0MB No. 1545-0047


                                           Under section 501 (c), 527, or 4947(a)(1) of the Internal Revenue Code (except private foundations)                                       ~@19
                                                      ►   Do not enter social security numbers on this form as it may be made public.                                          Open to Public
   Department of the Treasury
   Internal Revenue Service                               ► Go to www.irs.gov/Form990 for instructions and the latest Information.                                               Inspection
   A           For the 2019 calendar year, or tax year beginning                                                , 2019, and ending                                             ,20
   B           Check if applicable:        C Name of organization NATIONAL RIFLE ASSOCIATION OF AMERICA                                                          D Employer identification number
   D           Address change                Doing business as                                                                                                                XX-XXXXXXX

    □          Name change                   Number and street (or P.O. box if mail is not delivered to street address)           I Room/suite                   E Telephone number
   D           Initial return              11250 WAPLES MILL ROAD                                                                                                          (703) 267-1000
   D           Final return/terminated       City or town, state or province, country, and ZIP or foreign postal code
   D           Amended return              FAIRFAX VA22030                                                                                                       G Gross receipts $          302,740,488
   D           Application pending         F Name and address of principal officer: WAYNER LAPIERRE                                                                              D Yes @ No
                                                                                                                                             H(a) Is this a group return for subordinates?
                                           SAME AS C ABOVE                                                                                   H(b) Are all subordinates included? D Yes D No
   I           Tax-exempt status:           O501(c)(3)            @501(c)(    4       )◄   (insert no.)   D 4947(a)(1)   or 0527                   If "No," attach a list. (see instructions)
   J           Website: ► WWW.NRA.ORG                                                                                                        H(c) Group exemption number             ►

   K           Form of organization:@ Corporation         D Trust    0   Association   D Other ►                    I L Year offorrnation:        1871           M State of legal domicile:        NY
   IP-DI:                   Summary
                  1      Briefly describe the organization's mission or most significant activities: _FIREARMS SAFETY, EDUCATION, AND ___________________
       Ql
       u                 _TRAINING; AND ADVOCACY ON BEHALF OF SAFE AND RESPONSIBLE GUN_ OWNERS ________________________________________________________

       e
       C


       ~          2      Check this box ► D if the organization discontinued its operations or disposed of more than 25% of its net assets.
       0
       C,         3      Number of voting members of the governing body (Part VI, line 1a) .                            3                        73
       all        4      Number of independent voting members of the governing body (Part VI, line 1b)                  4                        63
       0
       Ql
       E
                  5      Total number of individuals employed in calendar year 2019 (Part V, line 2a)                   5                       770
       >          6      Total number of volunteers (estimate if necessary)                                             6                   150,000
       +I
       u
       ct         7a     Total unrelated business revenue from Part VIII, column (C), line 12                          7a                22,618,742
                    b    Net unrelated business taxable income from Form 990-T, line 39                                7b                         0
                                                                                                                                                Prior Year                         Current Year

       Ql    8           Contributions and grants (Part VIII, line 1 h) .                                                                             108,599,726                            109,439,440
       :::,
       C
       Ql
             9           Program service revenue (Part VIII, line 2g)                                                                                 193,010,155                            134,011,736
       >
       Ql   10           Investment income (Part VIII, column (A), lines 3, 4, and 7d)                                                                     2,192,041                            5,035,760
       a:
            11           Other revenue (Part VIII, column (A), lines 5, 6d, Sc, 9c, 10c, and 11 e) .                                                    48,748,942                            42,668,528
            12           Total revenue-add lines 8 throuoh 11 (must eoual Part VIII, column (A), line 12)                                             352,550,864                            291,155,464
            13           Grants and similar amounts paid (Part IX, column (A), lines 1-3) .                                                                   75,661                             103,491
            14           Benefits paid to or for members (Part IX, column (A), line 4)                                                                                0                                 0
       0
       Ql
            15           Salaries, other compensation, employee benefits (Part IX, column (A), lines 5-10)                                              63,864,842                            56,740,325
       0
       C    16a          Professional fundraising fees (Part IX, column (A), line 11 e)                                                                    7,798,658                            5,269,873
       8. b              Total fundraising expenses (Part IX, column (D), line 25) ► ---------- 45,441,923
    ~           17       Other expenses (Part IX, column (A), lines 11 a-11 d, 11 f-24e)                                                              283,536,156                            241,273,626
                18       Total expenses. Add lines 13-17 (must equal Part IX, column (A), line 25)                                                    355,275,317                            303,387,315
                19       Revenue less expenses. Subtract line 18 from line 12                                                                          (2,724,453)                           (12,231,851)
    l;     §                                                                                                                          Beginning of Current Year                      End of Year
   J!lj 20               Total assets (Part X, line 16)                                                                                               197,212,080                            198,746,752
   i~
   .;~
        21               Total liabilities (Part X, line 26)                                                                                          181,180,554                            189,092,595


   -~-
   z.._ 22
               •••••
                         Net assets or fund balances. Subtract line 21 from line 20
                            Signature Block
                                                                                                                                                        16,031,526


       Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
       true, correct, and complete. Declaration of preparer (other than officer) is based on all information of which preparer has any knowledge.
                                                                                                                                                                                                9,654,157




                            ►
                                                                                                                                                       I
   Sign                            Signature of officer                                                                                                Date
   Here                     ►      WAYNER LAPIERRE, EXECUTIVE VICE PRESIDENT
                                   Type or print name and title

   Paid
                                Print/Type preparer's name
                                         Preparer's signature       Date            Check O if PTIN                               I                          I                   I
                                                                                  I self-employed
   Preparer i - - - - - - - - - - - - - ~ - - - - - - - - - - - ~ - - - - - . - - ~ - - - ~ - - - - -
   Use Only Firm's name ►                                                  I Firm's EIN ►
                Firm's address ►                                                                                                                    I Phone no.
   May the IRS discuss this return with the preparer shown above? (see instructions)                                                                                                     Oves 0No
   For Paperwork Reduction Act Notice, see the separate instructions.                                                           Cat. No. 11282Y                                          Form   990 (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                           11/18/2020 11:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                   Entered 04/16/21 00:30:35                               Page 2 of 102



   Form 990 (2019)                                                                                                                                                               Page2
   hfflHOi       Statement of Program Service Accomplishments
                 Check if Schedule O contains a response or note to any line in this Part Ill                                                                                    .0
     1     Briefly describe the organization's mission:
            PER NRA BYLAWS, TO PROTECT AND DEFEND THE U.S. CONSTITUTION; TO PROMOTE PUBLIC SAFETY, LAW AND
            ORDER, AND NATIONAL DEFENSE; TO TRAIN LAW ENFORCEMENT AGENCIES AND CIVILIANS IN MARKSMANSHIP; TO
           ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------
            PROMOTE SHOOTING SPORTS AND HUNTING.


     2     Did the organization undertake any significant program services during the year which were not listed on the
           prior Form 990 or 990-EZ? . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                        D Yes 0          No
           If "Yes," describe these new services on Schedule 0.
     3     Did the organization cease conducting, or make significant changes in how it conducts, any program
           services? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                            D Yes 0          No
           If "Yes," describe these changes on Schedule 0.
     4     Describe the organization's program service accomplishments for each of its three largest program services, as measured by
           expenses. Section 501 (c)(3) and 501 (c)(4) organizations are required to report the amount of grants and allocations to others,
           the total expenses, and revenue, if any, for each program service reported .

     4a    (Code: ___ ____________ ) (Expenses $-------~?-~~~-~~~~~-including grants of $ ______________ )_~~:~~)__ ) (Revenue $ ---------~.?..~!~-~~:)..~~-)
            NRA MEMBERSHIP SUPPORT INCLUDES PUBLICATIONS, EDUCATION AND TRAINING, FIELD SERVICES, COMPETITIVE
           ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------
            SHOOTING, LAW ENFORCEMENT, HUNTER SERVICES, MEMBER COMMUNICATIONS SERVICES, MEMBER PROGRAMS, MEMBER
           -----------------------------------------------------------------·-------------------------------------------------------------------------------------------------------
            SERVICES, AND FULFILLMENT OF MEMBER SERVICES. THE CHIEF VALUE OF NRA MEMBERSHIP IS IN GUN SAFETY AND
           -------------------------------------·-------------------------------------·--·--------------···----------------·-----------------------------------------------·
            TRAINING ALONG WITH REGULAR REINFORCEMENT OF THESE LESSONS AND PRINCIPLES BY KEEPING ENGAGED WITH
                                                                                                                                                                           - -·---
            THE COMMUNITY OF OUTDOOR LOVERS AND SAFE AND RESPONSIBLE SHOOTING ENTHUSIASTS. NRA MEMBERSHIP
            SUPPORT AND FULFILLMENT ARE DEDICATED TO PROVIDING NRA MEMBERS WITH HIGH QUALITY SUPPORT AS WELL AS
           -------------------- ---------------------------·-·----------------·--------·-------------------------------------------------------------------·-------------------------
            CONTENT DELIVERED THROUGH MANY PLATFORMS. SAFE AND RESPONSIBLE GUN OWNERSHIP REMAINS THE CORNERSTONE
            OF EVERYTHING THE ASSOCIATION PROVIDES FOR MEMBERS.




     4b    (Code: _______________ ) (Expenses $ ________ ?_~~!~-~!~~~- including grants of $ ----------------------~-) (Revenue $ ----------------------~-)
            THE NRA INSTITUTE FOR LEGISLATIVE ACTION ADVOCATES ON BEHALF OF SAFE AND RESPONSIBLE GUN OWNERS. AS
           --•-•------------·---------------------------------------------------------------------------------------·--------------------------------------------------------·---··--
            THE FOREMOST PROTECTOR AND DEFENDER OF THE SECOND AMENDMENT, THE NRA PROMOTES FIREARMS SAFETY,
           --•-·----------------------------------------------------·------------------------------------------------------------------------------------------------------------·----
            ADVOCATES AGAINST EFFORTS TO ERODE GUN RIGHTS AND FREEDOMS, FIGHTS FOR INITIATIVES AIMED AT REDUCING
           -----------------·--·----------·----------------------·----------------------------------------------·---··------·--·---------·---·-·---·--·-----·------------------··-----
            VIOLENT CRIME, AND PROMOTES HUNTERS'RIGHTS AND CONSERVATION EFFORTS. NRA MEMBERS RECOGNIZE THIS
            VITAL IMPORTANCE OF NRAILA'S TRUE GRASSROOTS WORK TO PRESERVE THE SECOND AMENDMENT FOR FUTURE
            GENERATIONS OF SHOOTERS AND OUTDOOR SPORTSMEN AND SPORTSWOMEN. THIS LEGION OF ENGAGED AND MOTIVATED
           --------------------------------------------------------·----------------------------------------- .. ------------------------------------------------··----------·-----------
            MEMBERS IS THE REASON FOR THE NRA'S STRENGTH.




     4c    (Code: _______________ ) (Expenses $--------~~~~~!!~~?-including grants of $ ----------------------~-) (Revenue $ -----------~~!~-~~:.~~!...)
            NRA SHOWS AND EXHIBITS INCLUDE THE NRA ANNUAL MEETINGS AND MEMBERS EXHIBIT HALL, HELD IN A DIFFERENT
            CITY EACH YEAR, AND OTHER SHOWS AROUND THE COUNTRY. THE ANNUAL MEETINGS AND EXHIBITS ARE PRESENTED
           ----------------------------------------------------·-------------·------------·-------------------------------------------------------------·----------·------------------
           AS A CELEBRATION OF AMERICAN FREEDOM FEATURING ACRES OF EXHIBITS, PREMIER EVENTS, EDUCATIONAL
            SEMINARS AND WORKSHOPS, AND FUN-FILLED ACTIVITIES FOR THE ENTIRE FAMILY. INDIANAPOLIS, INDIANA WAS
           --------·------------·--------------·-----------··------------------ .. ·······--------------··-------------·-----------·---------·-----·---------------·-----------------··--
            THE 2019 HOST CITY. OTHER NRA HOSTED SHOWS INCLUDED THE GREAT AMERICAN OUTDOOR SHOW HELD IN
            HARRISBURG, PENNSYLVANIA.
           -----------------·--------------------·------·-···--------------·---------·-----------------·------------------------··---------------·--------------------------·-·-------




     4d    Other program services (Describe on Schedule 0.)
           (Expenses$       31,766,483 including grants of$                                        o ) (Revenue $                    564,907 )
     4e    Total program service expenses ►               196,250,941
                                                                                                                                                                      Form   990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                  2            11/18/202011:10:48 AM
 XX-XXXXXXX
   Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                   Entered 04/16/21 00:30:35                   Page 3 of 102



   Form 990 (2019)                                                                                                                                    Page3
   1•.1:r•••••     Checklist of Required Schedules
                                                                                                                                                Yes    No
      1       Is the organization described in section 501 (c)(3) or 494 7(a)(1) (other than a private foundation)? If "Yes,"
              complete Schedule A .                                                                                                     1              ✓
     2        Is the organization required to complete Schedule B, Schedule of Contributors (see instructions)?                         2       ✓
     3        Did the organization engage in direct or indirect political campaign activities on behalf of or in opposition to
              candidates for public office? If "Yes," complete Schedule C, Part I .                                                     3       ✓
     4        Section 501 (c)(3) organizations. Did the organization engage in lobbying activities, or have a section 501 (h)
              election in effect during the tax year? If "Yes," complete Schedule C, Part II .                                          4
     5        Is the organization a section 501 (c)(4), 501 (c)(5), or 501 (c)(6) organization that receives membership dues,
              assessments, or similar amounts as defined in Revenue Procedure 98-19? If "Yes," complete Schedule C, Part Ill            5       ✓
     6        Did the organization maintain any donor advised funds or any similar funds or accounts for which donors
              have the right to provide advice on the distribution or investment of amounts in such funds or accounts? If
              "Yes," complete Schedule D, Part I                                                                                        6              ✓
     7        Did the organization receive or hold a conservation easement, including easements to preserve open space,
              the environment, historic land areas, or historic structures? If "Yes," complete Schedule D, Part II                      7              ✓
     8        Did the organization maintain collections of works of art, historical treasures, or other similar assets? If "Yes,"
              complete Schedule D, Part Ill                                                                                             8       ✓
      9       Did the organization report an amount in Part X, line 21, for escrow or custodial account liability, serve as a
              custodian for amounts not listed in Part X; or provide credit counseling, debt management, credit repair, or
              debt negotiation services? If "Yes," complete Schedule D, Part IV .                                                       9              ✓
    10        Did the organization, directly or through a related organization, hold assets in donor-restricted endowments
              or in quasi endowments? If "Yes," complete Schedule D, Part V .                                                           10      ✓
    11        If the organization's answer to any of the following questions is "Yes," then complete Schedule D, Parts VI,
              VII, VIII, IX, or X as applicable.
          a   Did the organization report an amount for land, buildings, and equipment in Part X, line 10? If "Yes,"
              complete Schedule D, Part VI                                                                                              11a     ✓
          b   Did the organization report an amount for investments-other securities in Part X, line 12, that is 5% or more
              of its total assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VII                                  11b            ✓
          C   Did the organization report an amount for investments-program related in Part X, line 13, that is 5% or more
              of its total assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VIII .                               11c            ✓
          d   Did the organization report an amount for other assets in Part X, line 15, that is 5% or more of its total assets
              reported in Part X, line 16? If "Yes," complete Schedule D, Part IX                                                       11d     ✓
          e   Did the organization report an amount for other liabilities in Part X, line 25? If "Yes," complete Schedule D, Part X     11e     ✓
          f   Did the organization's separate or consolidated financial statements for the tax year include a footnote that addresses
              the organization's liability for uncertain tax positions under FIN 48 (ASC 740)? If "Yes," complete Schedule D, Part X    11f     ✓
    12a Did the organization obtain separate, independent audited financial statements for the tax year? If "Yes," complete
        Schedule D, Parts XI and XII                                                                                                    12a     ✓
      b Was the organization included in consolidated, independent audited financial statements for the tax year? If
        "Yes," and if the organization answered "No" to line 12a, then completing Schedule D, Parts XI and XII is optional              12b     ✓
    13  Is the organization a school described in section 170(b)(1 )(A)(ii)? If "Yes," complete Schedule E                               13            ✓
    14a Did the organization maintain an office, employees, or agents outside of the United States?                                     14a            ✓
         Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking,
          b
         fundraising, business, investment, and program service activities outside the United States, or aggregate
         foreign investments valued at $100,000 or more? If "Yes," complete Schedule F, Parts I and IV.                                 14b     ✓
    15   Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or
         for any foreign organization? If "Yes," complete Schedule F, Parts II and IV                                                   15             ✓
    16   Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other
         assistance to or for foreign individuals? If "Yes," complete Schedule F, Parts Ill and IV.                                     16             ✓
    17   Did the organization report a total of more than $15,000 of expenses for professional fundraising services on
         Part IX, column (A), lines 6 and 11 e? If "Yes," complete Schedule G, Part I (see instructions)                                17      ✓
    18   Did the organization report more than $15,000 total of fundraising event gross income and contributions on
         Part VIII, lines 1c and 8a? If "Yes," complete Schedule G, Part II .                                                           18      ✓
    19   Did the organization report more than $15,000 of gross income from gaming activities on Part VIII, line 9a?
         If "Yes," complete Schedule G, Part Ill                                                                                         19            ✓
    20a Did the organization operate one or more hospital facilities? If "Yes," complete Schedule H .                                   20a            ✓
       b If "Yes" to line 20a, did the organization attach a copy of its audited financial statements to this return?                   20b
    21   Did the organization report more than $5,000 of grants or other assistance to any domestic organization or
         domestic government on Part IX, column (A), line 1? If "Yes," complete Schedule I, Parts I and II                              21      ✓
                                                                                                                                         Form   990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               3         111181202011:10:48 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                             Entered 04/16/21 00:30:35                              Page 4 of 102



    Form 990 (2019)                                                                                                                                               Page 4
     ..            Checklist of Required Schedules (continued)
                                                                                                                                                            Yes       No

     22       Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on
              Part IX, column (A), line 2? If "Yes," complete Schedule I, Parts I and Ill                                                        22         ✓
     23       Did the organization answer "Yes" to Part VII, Section A, line 3, 4, or 5 about compensation of the
              organization's current and former officers, directors, trustees, key employees, and highest compensated
              employees? If "Yes," complete Schedule J .                                                                                         23         ✓
     24a Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than
         $100,000 as of the last day of the year, that was issued after December 31, 2002? If "Yes," answer lines 24b
         through 24d and complete Schedule K. If "No," go to line 25a                                                                            24a                  ✓
       b Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception? .                                     24b
       C Did the organization maintain an escrow account other than a refunding escrow at any time during the year
         to defease any tax-exempt bonds?                                                                                                        24c
       d Did the organization act as an "on behalf of" issuer for bonds outstanding at any time during the year? .                               24d
     25a Section 501 (c)(3), 501 (c)(4), and 501 (c)(29) organizations. Did the organization engage in an excess benefit
         transaction with a disqualified person during the year? If "Yes," complete Schedule L, Part I                                           25a        ✓
          b   Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior
              year, and that the transaction has not been reported on any of the organization's prior Forms 990 or 990-EZ?
              If "Yes," complete Schedule L, Part I .                                                                                            25b        ✓
     26       Did the organization report any amount on Part X, line 5 or 22, for receivables from or payables to any current
              or former officer, director, trustee, key employee, creator or founder, substantial contributor, or 35%
              controlled entity or family member of any of these persons? If "Yes," complete Schedule L, Part II                                 26                   ✓

     27  Did the organization provide a grant or other assistance to any current or former officer, director, trustee, key
         employee, creator or founder, substantial contributor or employee thereof, a grant selection committee
         member, or to a 35% controlled entity (including an employee thereof) or family member of any of these
         persons? If "Yes," complete Schedule L, Part Ill                                                                                        27                   ✓
    28   Was the organization a party to a business transaction with one of the following parties (see Schedule L, Part
         IV instructions, for applicable filing thresholds, conditions, and exceptions):
       a A current or former officer, director, trustee, key employee, creator or founder, or substantial contributor? If
         "Yes," complete Schedule L, Part IV .                                                                                                   28a        ✓
       b A family member of any individual described in line 28a? If "Yes," complete Schedule L, Part IV                                         28b                  ✓
       C A 35% controlled entity of one or more individuals and/or organizations described in lines 28a or 28b? If
         "Yes," complete Schedule L, Part IV .                                                                                                   28c                  ✓
    29   Did the organization receive more than $25,000 in non-cash contributions? If "Yes," complete Schedule M                                 29         ✓
    30   Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified
         conservation contributions? If "Yes," complete Schedule M                                                                               30         ✓
    31   Did the organization liquidate, terminate, or dissolve and cease operations? If "Yes," complete Schedule N, Part I                      31                   ✓
    32   Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets? If "Yes,"
         complete Schedule N, Part II                                                                                                            32                   ✓
    33   Did the organization own 100% of an entity disregarded as separate from the organization under Regulations
         sections 301 .7701-2 and 301. 7701-3? If "Yes," complete Schedule R, Part I .                                                           33                   ✓
    34   Was the organization related to any tax-exempt or taxable entity? If "Yes," complete Schedule R, Part II, Ill,
         or IV, and Part V, line 1                                                                                                                34        ✓
    35a Did the organization have a controlled entity within the meaning of section 512(b)(13)?                                                  35a        ✓
       b If "Yes" to line 35a, did the organization receive any payment from or engage in any transaction with a
         controlled entity within the meaning of section 512(b)(13)? If "Yes," complete Schedule R, Part V, line 2.                              35b        ✓
    36   Section 501 (c)(3) organizations. Did the organization make any transfers to an exempt non-charitable
         related organization? If "Yes," complete Schedule R, Part V, line 2                                                                     36
    37        Did the organization conduct more than 5% of its activities through an entity that is not a related organization
              and that is treated as a partnership for federal income tax purposes? If "Yes," complete Schedule R, Part VI                       37                   ✓
    38        Did the organization complete Schedule O and provide explanations in Schedule O for Part VI, lines 11 b and

   .. .       19? Note: All Form 990 filers are required to complete Schedule 0.
                   Statements Regarding Other IRS Filings and Tax Compliance
                                                                                                                                                 38         ✓

                   Check if Schedule O contains a response or note to any line in this Part V        .   .   .       .   .       .   .   .   .   .     .    .     .   D
                                                                                                                                                            Yes       No
      1a      Enter the number reported in Box 3 of Form 1096. Enter -0- if not applicable        1a        968  I           I
       b      Enter the number of Forms W-2G included in line 1a. Enter -0- if not applicable . I 1b I         0
         C    Did the organization comply with backup withholding rules for reportable payments to vendors and
              reportable gaming (gambling) winnings to prize winners?                                            1c                                         ✓
                                                                                                                                                     Form   990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                          4         11/18/2020 11:10:48 AM
 53--0116130
   Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                       Entered 04/16/21 00:30:35                              Page 5 of 102



   Form 990 (2019)                                                                                                                                                    Page5
   -~••'•         Statements Regarding Other IRS Filings and Tax Compliance (continued)
                                                                                                                                                                Yes    No

     2a Enter the number of employees reported on Form W-3, Transmittal of Wage and Tax
        Statements, filed for the calendar year ending with or within the year covered by this return         2a
                                                                                                                              I I
                                                                                                                            770
      b If at least one is reported on line 2a, did the organization file all required federal employment tax returns?                                  2b      ✓
        Note: If the sum of lines 1a and 2a is greater than 250, you may be required to e-fi/e (see instructions)
     3a Did the organization have unrelated business gross income of $1,000 or more during the year?                                                    3a      ✓
      b If "Yes," has it filed a Form 990-T for this year? If "No" to line 3b, provide an explanation on Schedule 0                                     3b      ✓
     4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority over,
        a financial account in a foreign country (such as a bank account, securities account, or other financial account)?                              4a             ✓
      b If "Yes," enter the name of the foreign country ►           ---------------------------------------------------------------------------------
        See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR).
     5a Was the organization a party to a prohibited tax shelter transaction at any time during the tax year? .                                         5a             ✓
      b Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction?                                5b             ✓
      C If "Yes" to line 5a or 5b, did the organization file Form 8886-T?                                                                               5c
     6a      Does the organization have annual gross receipts that are normally greater than $100,000, and did the
             organization solicit any contributions that were not tax deductible as charitable contributions? .                                         6a      ✓
         b   If "Yes," did the organization include with every solicitation an express statement that such contributions or
             gifts were not tax deductible?                                                                                                             6b      ✓
     7       Organizations that may receive deductible contributions under section 170(c).
       a     Did the organization receive a payment in excess of $75 made partly as a contribution and partly for goods
             and services provided to the payor?                                                                                                        7a
         b   If "Yes," did the organization notify the donor of the value of the goods or services provided?                                            7b
         Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was
         C
         required to file Form 8282?                                                                                                                    7c
       d If "Yes," indicate the number of Forms 8282 filed during the year                                                    I
                                                                                                                            ~d-,
       e Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract?                                7e
       f Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract? .                                 7f
       g If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as required?               7g
       h If the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form 1098-C?             7h
     8   Sponsoring organizations maintaining donor advised funds. Did a donor advised fund maintained by the
         sponsoring organization have excess business holdings at any time during the year?                                                             8
     9   Sponsoring organizations maintaining donor advised funds.
       a Did the sponsoring organization make any taxable distributions under section 4966?                                                             9a
       b Did the sponsoring organization make a distribution to a donor, donor advisor, or related person?                                              9b
    10   Section 501 (c)(7) organizations. Enter:
       a Initiation fees and capital contributions included on Part VIII, line 12                                             I
                                                                                                                            1oa       I
       b Gross receipts, included on Form 990, Part VIII, line 12, for public use of club facilities                        10b
    11   Section 501 (c)(12) organizations. Enter:
       a Gross income from members or shareholders .                                                                        11a
        Gross income from other sources (Do not net amounts due or paid to other sources
         b
        against amounts due or received from them.)                                                   11b
    12a Section 4947(a)(1) non-exempt charitable trusts. Is the organization filing Form 990 in lieu of Form 1041?                                      12a
      b If "Yes," enter the amount of tax-exempt interest received or accrued during the year. .      12b                     i       I
    13  Section 501 (c)(29) qualified nonprofit health insurance issuers.
      a Is the organization licensed to issue qualified health plans in more than one state?                                                            13a
        Note: See the instructions for additional information the organization must report on Schedule 0.
         b   Enter the amount of reserves the organization is required to maintain by the states in which
             the organization is licensed to issue qualified health plans                                    13b
         C   Enter the amount of reserves on hand                                                            13c
    14a      Did the organization receive any payments for indoor tanning services during the tax year?                                                 14a             ✓
      b      If "Yes," has it filed a Form 720 to report these payments? If "No," provide an explanation on Schedule 0                                  14b
    15       Is the organization subject to the section 4960 tax on payment(s) of more than $1,000,000 in remuneration or
             excess parachute payment(s) during the year?                                                                                               15      ✓
             If "Yes," see instructions and file Form 4720, Schedule N.
    16       Is the organization an educational institution subject to the section 4968 excise tax on net investment income?                            16              ✓
             If "Yes," complete Form 4720, Schedule 0.
                                                                                                                                                         Form   990 (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                       5            11/18/2020 11:10:48 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                    Entered 04/16/21 00:30:35                    Page 6 of 102



    ~m~~                                                                                                                                                  ~6
   •@19•      Governance, Management, and Disclosure For each "Yes" response to lines 2 through 7b below, and for a "No"
              response to line Ba, Bb, or 1Ob below, describe the circumstances, processes, or changes on Schedule 0. See instructions.
              Check if Schedule O contains a response or note to any line in this Part VI . . . . . . . . . . . . . 0
   Section A. Governing Body and Management
                                                                                                                                                    Yes   No
      1a     Enter the number of voting members of the governing body at the end of the tax year .      ,__1_a______
                                                                                                                   73__,
             If there are material differences in voting rights among members of the governing body, or
             if the governing body delegated broad authority to an executive committee or similar
             committee, explain on Schedule 0.
         Enter the number of voting members included on line 1a, above, who are independent
         b                                                                                               ~1_b______     63__,
     2   Did any officer, director, trustee, or key employee have a family relationship or a business relationship with
         any other officer, director, trustee, or key employee?                                                                              2      ✓
     3   Did the organization delegate control over management duties customarily performed by or under the direct
         supervision of officers, directors, trustees, or key employees to a management company or other person? .                           3            ✓
     4   Did the organization make any significant changes to its governing documents since the prior Form 990 was filed?                    4      ✓
     5   Did the organization become aware during the year of a significant diversion of the organization's assets? .                        5      ✓
     6   Did the organization have members or stockholders?                                                                                  6      ✓
     7a Did the organization have members, stockholders, or other persons who had the power to elect or appoint
         one or more members of the governing body?                                                                                          7a     ✓
       b Are any governance decisions of the organization reserved to {or subject to approval by) members,
         stockholders, or persons other than the governing body?                                                                             7b     ✓
     8   Did the organization contemporaneously document the meetings held or written actions undertaken during
         the year by the following:
       a The governing body?                                                                                                                 8a     ✓
       b Each committee with authority to act on behalf of the governing body?                                                              Sb      ✓
     9   Is there any officer, director, trustee, or key employee listed in Part VII, Section A, who cannot be reached at
         the organization's mailing address? If "Yes," provide the names and addresses on Schedule O                                         9            ✓
   Section B Pohc1es (This Section B requests mformat1on about po icies not reqwred by the Internal Revenue Code.)
                                                                                                                                                    Yes   No
    10a      Did the organization have local chapters, branches, or affiliates?                                                                  ,_1_0_a____✓_
         b   If "Yes," did the organization have written policies and procedures governing the activities of such chapters,
             affiliates, and branches to ensure their operations are consistent with the organization's exempt purposes?                           10b
    11 a     Has the organization provided a complete copy of this Form 990 to all members of its governing body before filing the form? 11a                ✓
         b   Describe in Schedule O the process, if any, used by the organization to review this Form 990.
    12a      Did the organization have a written conflict of interest policy? If "No," go to line 13                                               12a ✓
         b   Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise to conflicts? 12b ✓
         c   Did the organization regularly and consistently monitor and enforce compliance with the policy? If "Yes,"
             describe in Schedule O how this was done .                                                                                            12c ✓
    13       Did the organization have a written whistleblower policy?                                                                              13   ✓
    14       Did the organization have a written document retention and destruction policy?                                                         14   ✓
    15       Did the process for determining compensation of the following persons include a review and approval by
             independent persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
      a      The organization's CEO, Executive Director, or top management official                                                                15a ✓
         b   Other officers or key employees of the organization                                                                                   15b ✓
             If "Yes" to line 15a or 15b, describe the process in Schedule O {see instructions).
    16a      Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement
             with a taxable entity during the year? .                                                                                              16a      ✓
       b If "Yes," did the organization follow a written policy or procedure requiring the organization to evaluate its
         participation in joint venture arrangements under applicable federal tax law, and take steps to safeguard the
         organization's exempt status with respect to such arrangements?                                                  16b
   Section C. Disclosure
    17   List the states with which a copy of this Form 990 is required to be filed ► _AL, AR,_AZ., CA, (CONTINUED ON SCHEDULE 0) ········-
    18   Section 6104 requires an organization to make its Forms 1023 (1024 or 1024-A, if applicable), 990, and 990-T {Section 501{c)
         (3)s only) available for public inspection. Indicate how you made these available. Check all that apply.
         D Own website           D Another's website         0 Upon request D Other (explain on Schedule 0)
    19   Describe on Schedule O whether {and if so, how) the organization made its governing documents, conflict of interest policy,
         and financial statements available to the public during the tax year.
    20   State the name, address, and telephone number of the person who possesses the organization's books and records ►
             CRAIG B. SPRAY, TREASURER, 11250 WAPLES MILL RD, FAIRFAX, VA 22030, (703) 267-1000
                                                                                                                                             Form   990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                  6          11/18/2020 11:10:48 AM
 XX-XXXXXXX
    Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                     Entered 04/16/21 00:30:35                                 Page 7 of 102



    Form 990 (2019)                                                                                                                                                                               Page 7

   •Rffl*'j ■ Compensation of Officers, Directors, Trustees, Key Employees, Highest Compensated Employees, and
                  Independent Contractors
                  Check if Schedule O contains a response or note to any line in this Part VII .                                         .   .   .   .   .     .   .       .     .     .    .    .   [Z]
   Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
   1a Complete this table for all persons required to be listed. Report compensation for the calendar year ending with or within the
   organization's tax year.
     • List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardless of amount of
   compensation. Enter -0- in columns (D), (E), and (F) if no compensation was paid.
      • List all of the organization's current key employees, if any. See instructions for definition of "key employee."
      • List the organization's five current highest compensated employees (other than an officer, director, trustee, or key employee)
   who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
   organization and any related organizations.
      • List all of the organization's former officers, key employees, and highest compensated employees who received more than
   $100,000 of reportable compensation from the organization and any related organizations.
      • List all of the organization's former directors or trustees that received, in the capacity as a former director or trustee of the
   organization, more than $10,000 of reportable compensation from the organization and any related organizations.
   See instructions for the order in which to list the persons above.
   □ Check this box if neither the orQanization nor any related orQanization compensate d any current offIcer, d"Irector, or trustee.
                                                                                                     (C)

                               (A)                                    (B)                   Position                               (D)                   (E)                               (F)
                                                                                 (do not check more than one
                         Name and title                            Average       box, unless person is both an                  Reportable           Reportable                  Estimated amount
                                                                      hours      officer and a director/trustee)               compensation        compensation                        of other
                                                                                                                       ,,
                                                                                                       "..
                                                                   per week      o - 5' 0                                         from the          from related                   compensation
                                                                    (list any    ~a
                                                                               a. -     s      3;
                                                                                               n
                                                                                                      .. J:
                                                                                                       '<      .g cg: 30        organization       organizations                      from the
                                                                   hours for     ~-5:   ;,,
                                                                                        ;.
                                                                                   i. ::,er
                                                                                               !!l         3   ~;      !!l
                                                                                                                             /YV-2/1099-MISC)    (Yv-2/1099-MISC)                 organization and
                                                                     related
                                                                               S'
                                                                 organizations ~
                                                                      below       2
                                                                                  s
                                                                                   -    !!!.
                                                                                                       'O

                                                                                                       . .
                                                                                                       0
                                                                                                       '<
                                                                                                               mg
                                                                                                                  3
                                                                                                                 'O
                                                                                                                                                                               related organizations


                                                                                        2
                                                                  dotted line)    lll   s                         :,

                                                                                        lll              ."'      ~
                                                                                                                  a.
   _ (1)___WAYNE R LAPIERRE ______________________________           60.0
                                                                 -------------
    EXECUTIVE VICE PRESIDENT                                          1.0                      ✓                                   1,810,571                           0                         74,138

    (2)___ CHRIS COX-----------------------------------------        58.0
                                                                 -------------
    EXECUTIVE DIRECTOR ILA 6/26/2019                                  1.0                      ✓                                   1,512,582                           0                         59,943
    (3)___ OLIVER L_NORTH ----------------------------------          1.0
                                                                 -------------
    BOARD DIRECTOR                                                    1.0         ✓                                                  986,015                           0                              0
    (4)___ JOSHUA L_POWELL ________________________________          50.0
                                                                 -------------
   CHIEF OF STAFF AND SENIOR STRATEGIST                               0.0                                       ✓                    858,930                           0                         76,151
   _(5} ___ CRAIG B SPRAY ____________________________________       37.0
                                                                 -------------
    TREASURER                                                        13.0                      ✓                                     805,711                           0                         70,027
                                                                     50.0
   _ (6) ___ TYLER SCH ROPP--------------------------------- -------------
    EXECUTIVE DIRECTOR, ADVANCEMENT                                   0.0                                       ✓                    801,340                           0                         68,673
                                                                     50.0
   _ (7)___ TODD GRABLE-------------------------------------     -------------
    EXECUTIVE DIRECTOR, MEMBERSHIP                                    0.0                              ✓                             636,832                           0                         65,109
    {BL DOUG HAMLIN-------------------------------------             50.0
                                                                 -------------
    EXECUTIVE DIRECTOR, PUBLICATIONS                                  0.0                              ✓                             616,832                           0                         79,582
    (9}___ WILSON H_PHILLIPS _______________________________          1.5
                                                                 -------------
    FORMER TREASURER 9/13/2018                                        0.0                                              ✓             659,386                           0                          4,985
   (10) __ DAVID_ LEHMAN _____________________________________       50.0
                                                                 -------------
    DEPUTY EXECUTIVE DIRECTOR 9/13/2019                               1.0                                       ✓                    635,736                           0                         23,920
                                                                     50.0
   (11) _JOHN C FRAZER ---------------------------------- -------------
    SECRETARY                                                         0.0                      ✓                                     414,585                           0                         75,884
   (12) _JOSEPH P DEBERGALIS, JR ____________________                50.0
                                                                 -------------
    EXECUTIVE DIRECTOR GO                                             0.0                      ✓                                     422,340                           0                         54,016
   (13) _JASON OUIMET ____________________________________           40.0
                                                                 -------------
    EXECUTIVE DIRECTOR ILA                                            1.0                      ✓                                     397,104                           0                         65,164
   (14}___ THOMAS R TEDRICK _____________________________            30.0
                                                                 -------------
    MANAGING DIRECTOR FINANCE                                        20.0                                       ✓                    397,314                           0                         45,123
                                                                                                                                                                                     Form   990 (2019)



NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                         7          11/18/2020 11 :10:48 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                       Entered 04/16/21 00:30:35                            Page 8 of 102



    Form 990 (2019)                                                                                                                                                                        Page 8
                 --::---,--...,.......,,...,.,,----=-,-------,=-----=-=---=--""!"""----,..,.,,.,....,----=------':""::,----,------:-----:-___;;--,,.
                   Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)
                                                                                                  (Cl
                                                                                               Position
                               (Al                                        (Bl
                                                                                    (do not check more than one
                                                                                                                                        (DI                (E)                     IFI
                           Name and title                             Average       box, unless person is both an                   Reportable           Reportable       Estimated amount
                                                                        hours       officer and a director/trustee)               compensation        compensation              of other
                                                                     per week                                                        from the           from related        compensation
                                                                      (list any     ~[      5" 0
                                                                                               ,r
                                                                                            !il.   ::t   ~     ~    ;;;   "T'I
                                                                                                                          0        organization        organizations           from the
                                                                     hours for
                                                                      related
                                                                                    a.-·
                                                                                    !iI!!. s5·     ~
                                                                                                         '<
                                                                                                         (I)
                                                                                                         3
                                                                                                               %1!il.
                                                                                                               '<
                                                                                                                          3
                                                                                                                          ~
                                                                                                                                 (W-2/1099-MISC)     (W-2/1099-MISCI       organization and
                                                                                                                                                                        related organizations
                                                                                    0       ::,          1J    $ n
                                                                   organizations    ~   2   !!!.         0       0
                                                                                                         '<      3
                                                                       below                             $          ~
                                                                                            2
                                                                    dotted line)        i   !il.
                                                                                            (I)
                                                                                                                    ::,




    (15) __ JOHN G_PERREN _________________________________ _          37.5
                                                                                            (I)


                                                                                                                    *
                                                                                                                    a.


    SR. ADVISOR TO THE EVP                                             0.0                                      ✓                        359,906                   0                      12,296
    (16) __ ROBERT K WEAVER ___________________________________ _q:q _____
    FORMER EXECUTIVE FORMER DIRECTOR GO 10/25/2016                     0.0                                                ✓              240,000                   0                           0
    (17)___ MARION P HAMMER _______________________________        -----~:q____ _
    BOARD DIRECTOR                                                     0.0              ✓                                                220,350                   0                           0
    (18)___ DAVID_A KEENE _________________________________________!:q____ _
    BOARD DIRECTOR                                                     0.0              ✓                                                 57,592                   0                           0
    (19) __ TED NUGENT---------------------------------------      -----~:q____ _
    BOARD DIRECTOR                                                     0.0              ✓                                                 45,474                   0                           0
    (20)___ DAVE BUTZ ________________________________________ _       5.0
    BOARD DIRECTOR                                                     0.0              ✓                                                 21,000                   0                           0
    (21 )___ JULIE GOLOB--------------------------------------- _____!:q____ _
    BOARD DIRECTOR 8/11/2019                                           0.0              ✓                                                 16,119                   0                           0
    (22) __ LANCE OLSON--------------------------------------      -----~:q____ _
    BOARD DIRECTOR                                                     0.0              ✓                                                  15,000                  0                           0
    (23) __ BART SKELTON ------------------------------------ _____!:q____ _
    BOARD DIRECTOR                                                     0.0              ✓                                                 13,750                   0                           0
    (24)___ OWEN BUZ MILLS---------------------------------- _____!:q____ _
    BOARD DIRECTOR                                                     0.0              ✓                                                   6,852                  0                           0
    (25) __(SEE STATEMENT)___ __________________________________________ _


      1b Subtotal                                                                     ►        11 ,951,321            0                                                                  775,011
        c Total from continuation sheets to Part VII, Section A                       ►              2,465            0                                                                        0
        d Total (add lines 1b and 1c) .                                               ►        11,953,786             0                                                                  775,011
      2   Total number of individuals (including but not limited to those listed above) who received more than $100,000 of
          reportable compensation from the organization ►                                            149
                                                                                                                                                                                   Yes      No

      3     Did the organization list any former officer, director, trustee, key employee, or highest compensated
            employee on line 1a? If "Yes," complete Schedule J for such individual                                                                                         3        ✓
      4  For any individual listed on line 1a, is the sum of reportable compensation and other compensation from the
         organization and related organizations greater than $150,000? If "Yes," complete Schedule J for such
         individual .                                                                                                     4     ✓
     5   Did  any person listed on line 1a receive  or accrue compensation from any unrelated organization or individual
         for services rendered to the organization? If "Yes," complete Schedule J for such person                         5     ✓
   Section B. Independent Contractors
     1   Complete this table for your five highest compensated independent contractors that received more than $100,000 of
         compensation from the organization. Report compensation for the calendar year ending with or within the organization's tax year.
                                                   (Al                                                                                     (Bl                             (Cl
                                        Name and business address                                                                Description of services               Compensation
    BREWER ATTORNEYS AND COUNSELORS, 1717 MAIN ST, SUITE 5900, DALLAS, TX 75201                                           LEGAL SERVICES                                        24,789,326
    INFOCISION MANAGEMENT CORP, 325 SPRINGSIDE DR, AKRON, OH 44333                                                        MEMBERSHIP PROCESSING AND CONTROL                     21,723,870
    MEMBERSHIP MARKETING PARTNERS LLC, 11250 WAPLES MILL TD, SUITE 310, FAIRFAX, VA 22030 FUNDRAISING PRINTING AND MAILING                                                      11,560,154
    VAL TIM INC, 1095 VENTURE DR, FOREST, VA 24551                    FULFILLMENT CENTER                                                                                           8,957,907
    ACKERMAN MCQUEEN INC, 1601 NW EXPRESSWAY, OKLAHOMA CITY, OK 73118 PUBLIC RELATIONS AND ADVERTISING                                                                             7,317,206
      2     Total number of independent contractors (including but not limited to those listed above) who
            received more than $100,000 of compensation from the organization ►             141
                                                                                                                                                                            Form   990 (2019)

NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                             8          11/18/2020 11:10:48 AM
 XX-XXXXXXX
   Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                               Entered 04/16/21 00:30:35                         Page 9 of 102



   Form 990 (2019)                                                                                                                                                                    Page9

   htffli9ili               Statement of Revenue
                            Check if Schedule O contains a response or note to any line in this Part VIII
                                                                                                                    (A)                    (B)                 (C)                (D)
                                                                                                               Total revenue       Related or exempt       Unrelated       Revenue excluded
                                                                                                                                    function revenue    business revenue    from tax under
                                                                                                                                                                           sections 512-514

   J!l        Ill   1a      Federated campaigns                     ,__1_a_ _ _ _ _ _o_,
    C        'I:
    I!:::,              b Membership dues                           ,__1b__,1--_____o....
   C, 0                                                                                                                                           ,.,
     ~ E                c   Fundraising events                      ,__1_c--+-_ _ _ _ _o. .
    111cc
   :I: lv               d   Related organizations                   i--1d---t>----13_,_7O_3_,2_8_7-;
   c,=               e      Government grants (contributions) i--1_e-+-_ _ _ _ _o-;                                                                        .,
   Iii E
   C •-
     0 V,            f      All other contributions, gifts, grants,
   ·-..:::,~
           ...CD            and similar amounts not included above 1f
                                                                    1---1---------t
                                                                                           95,736,153

   :s.cC 0..
       'C
                        g   Noncash contributions included in
                            lines 1a-1f .                           ........,1g.......$;____2_4_7'--,9_8O-1
    0 C
   (.) «I               h   Total. Add lines 1a-1f                                                    ►          109,439,440
                                                                                       Business Code
    CD
    u               2a       MEMBER DUES                                              813410    112,969,564 112,969,564    0         0
                            -----------------------------------------------------· 1---------t-----'-..;_--+-----'---'--+------+------
   'f         CD        b -----------------------------------------------------·
                           PROGRAM FEES                                             81341O     21,042,172 21,042,172      0          0
                                                                                 1---------t>------'-..;_--+-----'---'--+------+------
   ~~                   C                                                                                                      o                   0                   0                   0
   E g?                     -----------------------------------------------------· 1 - - - - - - - - - t > - - - - - - - - + - - - - - - + - - - - - - + - - - - - -
   I! Cl)               d -----------------------------------------------------· 1 - - - - - - - - - t ' - - - - -o- - - - + - - -0- - - + - - - -0- - + - - - - -0-
   c,a:              e                                                                                     o             0              0              0
   e
   a.
                       -----------------------------------------------------· 1 - - - - - - - - 1 - - - - - - - + - - - - - - + - - - - - - + - - - - - -
                     f All other program service revenue                                                   o             0              0              0
                     g Total. Add lines 2a-2f .                                           ►      134,011,736
                    3       Investment income (including dividends, interest, and
                            other similar amounts) .                           ►                          ,____3_,9_2_6_,1_8_5+-_____o______o--+-_ _3_,_92_6_,1_8_5
                    4       Income from investment of tax~exempt bond proceeds ►                          ,_______o--+-_ _ _ _ _o_ _ _ _ _ _o+-_ _ _ _ _o
                    5       Royalties                                          ►                                  13,081,645                       o                   o        13,081,645
                                                                      (ij Real           (iij Personal
                    6a      Grossrents                  6a            1,317,211                 o
                                                      1---1--------1-------1
                        b   Less: rental expenses i--6_b-+-___        1,_94_1_,_87_2-+---------1O
                        c   Rental income or 0oss) ~6_c~--(~6_24_,6_6_1~)~_____o + - - - - - - - + - - - - - - + - - - - - - + - - - - - - -
                        d   Net rental income or (loss                                        ►   (624,661)          O              O       (624,661)
                                                      r-'--r-'---------,------+-->-----+------+-------+---..;_--~
                                                                (ij Securities     (iijOther
                    7a      Gross amount from
                            sales of assets                          6,722,597
                            other than inventory 1--7_a-+-------+---------1
           Cl)
           :::,         b   Less: cost or other basis
           C                and sales expenses        1--7_b-+-___    5,_6_13_,_O2_2-+---------1O

        a:
           .i
           CD
                    8a
                        c
                        d
                            Gain or (loss) .
                            Net gain or (loss)
                                                      ~7_c~_ _1_,1_O_9_,5_75_.__ _ _ _ _o + - - - - - - - + - - - - - - + - - - - - - + - - - - - - -

                            Gross income from fundraising
                                                                                              ►   1,109,575          0              0       1,109,575

        5                   events (not including $ _______________ 0
                            of contributions reported on line
                            1c). See Part IV, line 18             8a          758,465
                                                               1----11------'------I
                     b Less: direct expenses                   L,._8_b_.__ _ _4_45-',_00_4-+-------+------+------+-------
                     c Net income or (loss) from fundraisin"l_e_v~en~t_s_ _ _ _►                         ____
                                                                                          3_1_3-'-,4_6_1-+------+------o+--___3_1_3""",4_6_1
                    9a Gross income from gaming
                       activities. See Part IV, line 19        1--9_a-1-_ _ _ _ _o--1
                        b Less: direct expenses                L,._9_b_.__ _ _ _ _o - + - - - - - - - + - - - - - - + - - - - - - + - - - - - - -
                        c   Net income or (loss) from gaming ac~t_iv_it~ie~s_____►--1_ _ _ _ _ _O______         O+-_ _ _ _ _   o_ _ _ _ _ _     o
                    10a   Gross sales of inventory, less
                          returns and allowances               1-1_0_a-+-_ _8-',_83_8"'"',_O5_1--1
                        b Less: cost of goods sold             ._1_0_b_.___ _3..c..,5_8_5-'-1
                                                                                            -, _ 2 6 - + - - - - - - + - - - - - - - + - - - - - - + - - - - - -
                        c Net income or (loss) from sales of inventory .                      ►     5,252,925        6,148,472       (895,547)                0
    Ill                                                                                Business Code
    :::,
    0 CD            11a      ADVERTISING                                   541800             23,232,856                 0      23,232,856                  0
    CD :::,     -----------------------------------------------------· 1--------l------'--..;_--+------+---'--'---+------
    C C
   .! CD      b -----------------------------------------------------· 1 - - - - - - - - 1 - - - - . . ; _ - - + - - - - - - + - - - - ' - - - + - - - - -0-
                 OTHER     UNRELATED        BUSINESS     ACTIVITY          900004                281,433                 0         281,433
   'ii ai    C   CAFE SALES                                                722320                341,877                 0                0         341,877
                -----------------------------------------------------· 1 - - - - - - - - 1 - - - - . . ; _ - - + - - - - - - + - - - - - - + - - - - - ' - - -
    i;i a:   d All other revenue                                           900009                788,992           788,992                0                 0
   :i        e Total. Add lines 11a-11d .                                            ►        24,645,158
           12   Total revenue. See instructions                                      ►      291,155,464        140,949,200      22,618,742       18,148,082
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                              9          11/18/2020 11:10:48 AM        Form   990 (2019)
 XX-XXXXXXX
              Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                    Entered 04/16/21 00:30:35                  Page 10 of
                                                      102


    Form 990 (2019)                                                                                                                                 Page   10
    ■ itfflH• Statement of Functional Expenses
    Section 501 (c)(3) and 501 (c)(4) organizations must complete all columns. All other organizations must complete column (A).
                 Check if Schedule O contains a response or note to any line in this Part IX . . . . . . . . . . . . .                                     [{)
    Do not include amounts reported on lines 6b, 7b,                    (A)                 (Bl                 (C)              (D)
                                                                 Total expenses       Program service    Management and      Fundraising
    Bb, 9b, and 10b of Part VIII.                                                        expenses        general expenses     expenses
      1       Grants and other assistance to domestic organizations
              and domestic governments. See Part IV, line 21                         12,000              12,000
      2       Grants and other assistance to domestic
              individuals. See Part IV, line 22 .                                    91,491              91,491         .
      3       Grants and other assistance to foreign
              organizations, foreign governments, and
              foreign individuals. See Part IV, lines 15 and 16                           0                   0
      4       Benefits paid to or for members                                             0                   0
      5       Compensation of current officers, directors,
              trustees, and key employees                                         7,543,034         3,143,368                3,729,868              669,798
      6       Compensation not included above to disqualified
              persons (as defined under section 4958(f)(1)) and
              persons described in section 4958(c)(3)(B) .                          497,914          497,914                         0                      0
      7       Other salaries and wages                                           37,992,679        24,618,895               10,709,461            2,664,323
      8       Pension plan accruals and contributions (include
              section 401 (k) and 403(b) employer contributions)                  3,150,056         1,832,778                1,065,207              252,071
      9       Other employee benefits .                                           4,806,782         3,084,252                1,337,884              384,646
     10       Payroll taxes .                                                     2,749,860         1,764,436                 765,377               220,047
     11       Fees for services (nonemployees):
        a     Management                                                                  0                 0                        0                      0
        b     Legal                                                              38,584,656        10,033,895               28,550,761
          C   Accounting                                                            270,583                 0                  270,583
          d   Lobbying                                                              665,200           665,200                        0                      0
          e   Professional fundraising services. See Part IV, line 17             5,269,873                                                       5,269,873
          f   Investment management fees                                            205,442                   0               205,442                       0
          g   Other. (If line 11 g amount exceeds 10% of line 25, column
              (A) amount, list line 11 g expenses on Schedule 0.)                 2,281,693         2,281,693                        0                    0
     12       Advertising and promotion                                          26,147,357        18,894,976                        0            7,252,381
     13       Office expenses                                                     5,054,084         3,221,695                1,832,389                    0
     14       Information technology                                              7,100,417         3,692,926                3,407,491                    0
     15       Royalties                                                                   0                 0                        0                    0
     16       Occupancy                                                           1,757,002           968,459                  788,543                    0
     17       Travel                                                              7,017,420         5,285,695                1,731,725                    0
     18       Payments of travel or entertainment expenses
              for any federal, state, or local public officials                           0                 0                        0                      0
    19        Conferences, conventions, and meetings                              6,758,731         5,031,745                1,726,986                      0
    20        Interest                                                            1,689,348           904,181                  785,167                      0
    21        Payments to affiliates .                                                    0                 0                        0                      0
    22        Depreciation, depletion, and amortization                           3,709,911         2,573,868                1,136,043                      0
    23        Insurance .                                                         2,282,669         2,282,669                        0                      0
    24        Other expenses. Itemize expenses not covered
              above (List miscellaneous expenses on line 24e. If
              line 24e amount exceeds 10% of line 25, column
              (A) amount, list line 24e expenses on Schedule 0.)
       a       ADD'L MEMBER COMMUNICATIONS
              ---------------------------------------------------------------    70,373,725        44,217,918                        0        26,155,807
         b     ADD'L TRAINING AND COMMUNICATIONS                                 24,985,588        24,985,588                        0                 0
              ---------------------------------------------------------------
         C     ADD'L PRINTING AND PUBLICATIONS                                   23,378,939        23,378,939
              ---------------------------------------------------------------
       d ADD'L ILA LEGISLATIVE PROGRAM EXP                                        5,752,450         5,752,450
         ---------------------------------------------------------------
       e All other expenses                                                      13,258,411         7,033,910                3,651,524         2,572,977
                                    ---- ---------------- ----- ---------- -·
    25 Total functional expenses. Add lines 1 through 24e                       303,387,315       196,250,941               61,694,451        45,441,923
    26   Joint costs. Complete this line only if the
              organization reported in column (B) joint costs
              from a combined educational campaign and
              fundraisin~ solicitation. Check here ► D if
              followinA OP 98-2 (ASC 958-720)       . . .                                0                   0                       0                      0
                                                                                                                                           Form   990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               10            1111812020 11:10:48 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                             Entered 04/16/21 00:30:35                          Page 11 of
                                                 102


   Form 990 (2019)                                                                                                                                 Page   11
   ■ :ffllil Balance Sheet
                    Check if Schedule O contains a response or note to any line in this Part X                                                   . . ILi
                                                                                                              (A)                           (B)
                                                                                                       Beginning of year                End of year
              1   Cash-non-interest-bearing                                                                             0      1                      0
              2   Savings and temporary cash investments                                                       23,937,821      2             23,935,152
              3   Pledges and grants receivable, net                                                              841,562      3                932,766
              4   Accounts receivable, net                                                                     41,458,041      4             31,138,285
              5   Loans and other receivables from any current or former officer, director,
                  trustee, key employee, creator or founder, substantial contributor, or 35%
                  controlled entity or family member of any of these persons                                               0   5                          0
              6   Loans and other receivables from other disqualified persons (as defined
                  under section 4958(f)(1)), and persons described in section 4958(c)(3)(8)                             0      6                      0
     II)      7   Notes and loans receivable, net                                                               6,639,073      7              8,479,327
    aiII)     8   Inventories for sale or use                                                                  10,632,177      8             11,716,358
    ~         9   Prepaid expenses and deferred charges                                                         3,179,694      9              2,887,414
             10a Land, buildings, and equipment: cost or other
                  basis. Complete Part VI of Schedule D             10a             80,004,902
                b Less: accumulated depreciation                    10b             49,947,784                 32,709,031      10c           30,057,118
             11   Investments-publicly traded securities                                                       44,066,394      11            52,490,847
             12   Investments-other securities. See Part IV, line 11                                              871,077      12               543,604
             13   Investments-program-related. See Part IV, line 11                                                     0      13                     0
             14   Intangible assets                                                                                     0       14                    0
             15   Other assets. See Part IV, line 11                                                           32,877,210       15           36,565,881
             16   Total assets. Add lines 1 through 15 (must equal line 33) .                                 197,212,080       16          198,746,752
             17   Accounts payable and accrued expenses                                                        84,837,717      17            83,446,471
             18   Grants payable .                                                                                      0      18                     0
             19   Deferred revenue                                                                             46,580,520      19            47,257,288
             20   Tax-exempt bond liabilities .                                                                         0      20                     0
             21   Escrow or custodial account liability. Complete Part IV of Schedule D .                               0      21                     0
     II)
     Cl)     22   Loans and other payables to any current or former officer, director,
    i             trustee, key employee, creator or founder, substantial contributor, or 35%
    :a111         controlled entity or family member of any of these persons                                            0 22                          0
    :J       23   Secured mortgages and notes payable to unrelated third parties                               43,138,412 23                 52,320,718
             24   Unsecured notes and loans payable to unrelated third parties                                          0 24                          0
             25    Other liabilities (including federal income tax, payables to related third
                   parties, and other liabilities not included on lines 17-24). Complete Part X
                   of Schedule D                                                                                6,623,905 25                  6,068,118
             26    Total liabilities. Add lines 17 through 25                                                 181,180,554 26                189,092,595
     II)
     Cl)           Organizations that follow FASB ASC 958, check here ►         ILi
     (,)
     C             and complete lines 27, 28, 32, and 33.
     111
    iii      27    Net assets without donor restrictions                                                      (36,276,779) 27               (49,641,823)
    m 28           Net assets with donor restrictions                                                          52,308,305 28                  59,295,980
    "C
     C             Organizations that do not follow FASB ASC 958, check here ► D
     .
     ::::s
    u..            and complete lines 29 through 33.

    ..
     0
     II)
     Cl)
     II)
             29
             30
                   Capital stock or trust principal, or current funds
                   Paid-in or capital surplus, or land, building, or equipment fund
                                                                                                                          29
                                                                                                                          30
     II)
    c(
             31    Retained earnings, endowment, accumulated income, or other funds                                       31
    ai       32    Total net assets or fund balances .                                                         16,031,526 32                  9,654,157
    z        33    Total liabilities and net assets/fund balances                                             197,212,080 33                198 746,752
                                                                                                                                          Form   990 (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             11           11/18/2020 11:10:48 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                         Entered 04/16/21 00:30:35                        Page 12 of
                                                   102


    Form 990 (2019)                                                                                                                                 Page   12
    ■ :@lti ■ Reconciliation of Net Assets
                  Check if Schedule O contains a response or note to any line in this Part XI
      1     Total revenue (must equal Part VIII, column (A), line 12) .                                                 1                  291,155,464
      2     Total expenses (must equal Part IX, column (A), line 25)                                                    2                  303,387,315
      3     Revenue less expenses. Subtract line 2 from line 1                                                          3                  (12,231,851)
      4     Net assets or fund balances at beginning of year (must equal Part X, line 32, column (A)) .                 4                      16,031,526
      5     Net unrealized gains (losses) on investments                                                                5                       6,605,046
      6     Donated services and use of facilities                                                                      6                                     0
      7     Investment expenses .                                                                                       7                                     0
      8     Prior period adjustments .                                                                                  8                                     0
      9     Other changes in net assets or fund balances (explain on Schedule 0) .                                      9                       (750,564)
     10     Net assets or fund balances at end of year. Combine lines 3 through 9 (must equal Part X, line
            32, column (8))                                                                                             10                      9,654,157
     ..           Financial Statements and Reporting
                  Check if Schedule O contains a response or note to any line in this Part XII .    .   .   .   .   .    .   .   .   .     .    .     .    D
                                                                                                                                                Yes       No
      1  Accounting method used to prepare the Form 990: D Cash 0 Accrual                D Other - - - - - - - - -
         If the organization changed its method of accounting from a prior year or checked "Other, " explain in
         Schedule 0.
      2a Were the organization's financial statements compiled or reviewed by an independent accountant?                             2a                   ✓
         If "Yes," check a box below to indicate whether the financial statements for the year were compiled or
         reviewed on a separate basis, consolidated basis, or both:
         D Separate basis D Consolidated basis D Both consolidated and separate basis
       b Were the organization's financial statements audited by an independent accountant?                                          2b         ✓
         If "Yes," check a box below to indicate whether the financial statements for the year were audited on a
         separate basis, consolidated basis, or both:
         D Separate basis D Consolidated basis 0 Both consolidated and separate basis
       c If "Yes" to line 2a or 2b, does the organization have a committee that assumes responsibility for oversight of
         the audit, review, or compilation of its financial statements and selection of an independent accountant?                   2c         ✓
         If the organization changed either its oversight process or selection process during the tax year, explain on
         Schedule 0.
      3a    As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the
            Single Audit Act and 0MB Circular A-133? .                                                                      ,__3a--+---+--✓
                                                                                                                                          -
       b    If "Yes," did the organization undergo the required audit or audits? If the organization did not undergo the
            required audit or audits, explain why on Schedule O and describe any steps taken to undergo such audits .        3b
                                                                                                                                         Form   990 (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                     12        11/18/2020 11:10:48 AM
 XX-XXXXXXX
       Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                  Entered 04/16/21 00:30:35                           Page 13 of
                                               102


                      Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)


                (A) Name and Title         (B) Average hours                         (~Position                      (D) Reportable        (E) Reportable         (F) Estimated
                                                per week                       /Che     all that aI olvl             compensation          compensation          amount of other
                                           (list any hours for related
                                                                                        ~      ~
                                                                         S'     S'                      :I:             from the
                                                                                                       cc·     'l1                           from related         compensation
                                             organizations below
                                                   dotted line)
                                                                         C.
                                                                         [
                                                                         C:
                                                                               e"'g-    ~
                                                                                               '<
                                                                                               CD
                                                                                               3
                                                                                                        ::r
                                                                                                        I
                                                                                                               3
                                                                                                               !!1
                                                                                                                      orianization
                                                                                                                     (W- 1099-MISC)
                                                                                                                                            organizations
                                                                                                                                           (W-2/1099-MISC)
                                                                                                                                                                     from the
                                                                                                                                                                 organization and
                                                                         !!.   ::,             "2.
                                                                                                       8                                                              related
                                                                         2
                                                                         i
                                                                               !!.
                                                                               2               i       3
                                                                                                       "i::,                                                      organizations
                                                                         CD    i                        xi
                                                                         S!    CD
                                                                                                        i.
                                                                         !!,                            C.
                                                                         ii                             CD
                                                                         0                              3
                                                                         g                             "2.
                                                                                                        0
                                                                                                       1CD
    (25)   CARRIE LIGHTFOOT                           1.0
                                                                         ✓                                                      1,666                        0                      0
    BOARD DIRECTOR                                    0.0
    (26)   PETE R BROWNELL                            1.0
                                                                         ✓                                                        527                        0                      0
    BOARD DIRECTOR 05/29/2019                         1.0
    (27)   SCOTT L BACH                               1.0
                                                                         ✓                                                        236                        0                      0
    BOARD DIRECTOR                                    1.0
    (28)   CHARLES L COTTON                           1.0
                                                                         ✓             ✓                                              18                     0                      0
    1ST VICE PRESIDENT                                1.0
    (29)   LINDA L WALKER                             1.0
                                                                         ✓                                                            18                     0                      0
    BOARD DIRECTOR                                    0.0
    (30)   CAROLYN D MEADOWS                         10.0
                                                                         ✓             ✓                                              0                      0                      0
    PRESIDENT                                         1.0
    (31)   WILLES K LEE                               1.0
                                                                         ✓             ✓                                              0                      0                      0
    2ND VICE PRESIDENT                                0.0
    (32)   ALLAN D CORS                               1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (33)   ALLEN B WEST                               1.0
                  -                        -----                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (34)   ANTHONY P COLANDRO                         1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (35)   BILL MILLER                                1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (36)   BLAINE WADE                                1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (37)   BOB BARR                                   1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (38)   CARL T ROWAN, JR                           1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (39)   CAROL FRAMPTON                             1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    1.0
    (40)   CLEL BAUDLER                               1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0
    (41)   CRAIG MORGAN                               1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR 8/19/2019                          0.0
    (42J   CURTIS S JENKINS                           1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    1.0
    (43)   DAN BOREN                                  1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR 11/1/2019                          0.0
    (44)   DAVID G COY                                1.0
                                                                         ✓                                                            0                      0                      0
    BOARD DIRECTOR                                    0.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                   13            11/18/2020 11 :10:48 AM
 XX-XXXXXXX
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                              Entered 04/16/21 00:30:35                          Page 14 of
                                                     102



                  (A) Name and Title                (B) Average hours                        (CJ Position                     (D) Reportable        (E) Reportable           (F) Estimated
                                                         per week                     {Che      all that a, olvl              compensation          compensation           amount of other
                                                    (11st any hours for related       :,                . .
                                                                                                        :><             ,,
                                                                                                ~ '< ci5::r
                                                                                                                :I:              from the             from related          compensation
                                                                                                                        0
                                                       organizations below
                                                            dotted line)              e["'      i                       3      orianization          :W-!anizations             from the

                                                                                      !!!.
                                                                                      2
                                                                                                       i.
                                                                                                       1
                                                                                                               !e
                                                                                                                8
                                                                                                                3
                                                                                                                        !!l   (W- 1099-MISC)          -2/1099-MISC)        organization and
                                                                                                                                                                                 related
                                                                                                                                                                             organizations
                                                                                                                al:,
                                                                                      .
                                                                                      "'
                                                                                      Ii                        .,"'
                                                                                                                Ii
                                                                                                                a.
                                                                                                                CD
                                                                                                                3
                                                                                                                12.
                                                                                                                0
                                                                                                                1CD
    (45)   DEAN CAIN                                           1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (46)   DON SABA                                            1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (47)   DONALD E YOUNG                                      1.0
                      ---                                                         ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (48)   DR. JOHN THODOS                                     1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR 10/4/2019                                   0.0
    (49)   DUANE LIPTAK, JR                                    1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (50)   DWIGHT D VAN HORN                                   1.0
    --                                                                            ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             1.0
    (51)   EDIE P FLEEMAN                                      1.0
    ------                                 ------                                 ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (52)   ESTHER SCHNEIDER                                    1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR 8/1/2019                                    0.0
    (53)   GRAHAM HILL                                         1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             1.0
    (54)   HEIDI E WASHINGTON                                  1.0
    -----------             ---------------- ---- ---                    -----    ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (55)   HERBERT A LANFORD, JR                               1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (56)   HOWARD J WALTER                                     1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (57)   IL LING NEW                                         1.0
                                                    ------                        ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (58)   J. KENNETH BLACKWELL                                1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (59)   JAMES W PORTER II                                   1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             2.0
    (60)   JAY PRINTZ                                          1.0
    ---------------------------                     --                   ----     ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (61)   JOE M ALLBAUGH                                      1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             0.0
    (62)   JOEL FRIEDMAN                                       1.0
                                                                                  ✓                                                            0                      0                   0
    BOARD DIRECTOR                                             1.0
    (63)   JOHN C SIGLER                                       1.0
                                                                                  ✓                                                             0                     0                       0
    BOARD DIRECTOR                                             1.0
    (64)   JOHN L CUSHMAN                                      1.0
                                                                                  ✓                                                            0                      0                       0
    BOARD DIRECTOR 4/27/2019                                   0.0
    (65)   JOHNNY NUGENT                                       1.0
                                                                                  ✓                                                            0                      0                   0
    BOARD DIRECTOR                                            0.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                           14             11/18/2020 11:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                 Entered 04/16/21 00:30:35                          Page 15 of
                                              102


               (A) Name and Title        (B) Average hours
                                              per week                        /Che
                                                                                   (CJ Position
                                                                                      all that a, olvl
                                                                                                                  (D) Reportable
                                                                                                                  compensation
                                                                                                                                       (E) Reportable
                                                                                                                                       compensation
                                                                                                                                                               (F) Estimated
                                                                                                                                                              amount of other
                                         (list any hoUrs for related                                 ::c
                                             organiZalions below
                                                                       3"
                                                                       C.
                                                                       s:
                                                                               3"
                                                                              UI      i      "'
                                                                                             CD
                                                                                             '<      ~      cl'
                                                                                                            3
                                                                                                                     from the           from related           compensation
                                                 dotted line)          C.     e'      ~      CD
                                                                                             3       [
                                                                                                      ;;T

                                                                                                            ill
                                                                                                                   o~anization
                                                                                                                  (W• 1099-MISC)
                                                                                                                                        organizations
                                                                                                                                        (W-2/1099-MISC)
                                                                                                                                                                  from the
                                                                       C
                                                                       !!l.
                                                                       2
                                                                              [              11.
                                                                                             ~
                                                                                             CD
                                                                                                     8
                                                                                                     3
                                                                                                                                                              organization and
                                                                                                                                                                   related
                                                                       UI     2              CD      al:,                                                      organizations
                                                                       ii     ;-
                                                                              CD                     Kl
                                                                       SI
                                                                       C.
                                                                       :r                            I
                                                                                                     CD

                                                                       ~                             i
                                                                                                     '<
                                                                                                     I
    (66)   KARL A MALONE                            1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (67)   KEVIN HOGAN                              1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (68)   KIM RHODE                                1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (69)   KRISTY TITUS                             1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (70)   LARRY E CRAIG                            1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (71)   LEROY SISCO                              1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (72)   MARIA HEIL                               1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (73)   MARKE VAUGHAN                            1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (74)   MARK GEIST                               1.0
                                    --                                 ✓                                                           0                      0                  0
    BOARD DIRECTOR                                  0.0
    (75)   MARK ROBINSON                            1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (76)   MATT BLUNT                               1.0
                                                                       ✓                                                           0                      0                  0
    BOARD DIRECTOR                                  0.0
    (77)   MELANIE PEPPER                           1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (78)   PATRICIA A CLARK                         1.0
                                                                       ✓                                                           0                      0                  0
    BOARD DIRECTOR                                  0.0
    (79)   PAUL D BABAZ                             1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (80)   RICHARD R CHILDRESS                      1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR 8/19/2019                        1.0
    (81)   RICKS FIGUEROA                           1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (82)   ROBERT A NOSLER                          1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  2.0
    (83)   ROBERT E MANSELL                         1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0
    (84)   ROBERT K BROWN                           1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  1.0
    (85)   RONALD L SCHMEITS                        1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  1.0
    (86)   RONNIE G BARRETT                         1.0
                                                                       ✓                                                           0                      0                      0
    BOARD DIRECTOR                                  0.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                15            11/18/202011:10:48AM
 53--0116130
            Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                                    Entered 04/16/21 00:30:35                          Page 16 of
                                                    102


                (A) Name and Title                        (B) Average hours                        (CJ Position                    (D) Reportable        (E) Reportable           (F) Estimated
                                                               per week                     {Che      all that 81 DIV)             compensation          compensation           amount of other
                                                          (list any hours for related
                                                              organizations below
                                                                                            5'
                                                                                            ~         ~      .. .
                                                                                                             ><
                                                                                                             '<
                                                                                                                      ::c
                                                                                                                     c5·
                                                                                                                             "11
                                                                                                                             0        from the            from related           compensation

                                                                                                             i 8 i
                                                                   dolled line)             c         i               =r
                                                                                                                                    orianization          w.ianizations              from the
                                                                                                                     !/!           (W- 1099-MISC)        ( -2/1099-MISC)        organization and
                                                                                            [
                                                                                            !!!.
                                                                                                                     3                                                                related
                                                                                            2                l       al:,                                                         organizations
                                                                                            .i                       !
                                                                                                                     .
                                                                                                                     3
                                                                                                                      C.



                                                                                                                     ~
                                                                                                                     '<
                                                                                                                      CD
                                                                                                                      CD


    (87)   SANDRA S FROMAN                                            5.0
                                            -----------                      -------- ✓                                                             0                      0                       0
    BOARD DIRECTOR                                                    0.0
    (88)   SEAN MALONEY                                               1.0
                                                                             --------   ✓                                                            0                     0                       0
    BOARD DIRECTOR 8/1/2019                                           0.0
    (89)   STEVEN C SCHREINER                                         1.0
                                                                                        ✓                                                            0                     0                       0
    BOARD DIRECTOR                                                    0.0
    (90)   SUSAN HOWARD                                                1.0
    ------------------------                    -------   ----------------------        ✓                                                           0                      0                       0
    BOARD DIRECTOR                                                    1.0
    (91)   TED W CARTER                                               1.0
                                                                                        ✓                                                            0                     0                       0
    BOARD DIRECTOR                                                    0.0
    (92)   THOMAS P ARVAS                                             1.0
                                                                                        ✓                                                            0                     0                       0
    BOARD DIRECTOR                                                    1.0
    (93)   TIMOTHY KNIGHT                                             1.0
                                                          --                 ----       ✓                                                            0                     0                       0
    BOARD DIRECTOR 8/1/2019                                           0.0
    (94)   TODD J RATHNER                                             1.0
                                               -----                                    ✓                                                            0                     0                       0
    BOARD DIRECTOR                                                    0.0
    (95)   TOM KING                                                   1.0
             ---
    BOARD DIRECTOR                                                    2.0
                                                                             --------   ✓                                                            0                     0                       0

    (96)   WAYNE ANTHONY ROSS                                         1.0
    --------                   ----------------------- ----------                       ✓                                                            0                     0                       0
    BOARD DIRECTOR                                                    0.0
    (97)   WILLIAM A BACHENBERG                                       1.0
                                                          ------                        ✓                                                            0                     0                       0
    BOARD DIRECTOR                                                    1.0
    (98)   WILLIAM H SATTERFIELD                                      1.0
                                                                                        ✓                                                            0                     0                       0
    BOARD DIRECTOR                                                    2.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                 16            11/18/2020 11 :10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                Entered 04/16/21 00:30:35                               Page 17 of
                                             102


   Schedule B                                                Schedule of Contributors                                                                       0MB No. 1545-0047
   (Form 990, 990-EZ,
   or990-PF)
                                                      ► Attach  to Form 990, Form 990-EZ, or Form 990-PF.
   Department of the Treasury
   Internal Revenue Service                       ► Go     to www.irs.gov/Form990 for the latest information.
   Name of the organization                                                                                                               Employer Identification number
   NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                               XX-XXXXXXX
   Organization type (check one):

   Filers of:                         Section:

   Form 990 or 990-EZ                 0    501 (c)(    4      ) (enter number) organization

                                      D    4947(a)(1) nonexempt charitable trust not treated as a private foundation

                                      D    527 political organization

   Form 990-PF                        D    501 (c)(3) exempt private foundation

                                      D    4947(a)(1) nonexempt charitable trust treated as a private foundation

                                      D    501 (c)(3) taxable private foundation



   Check if your organization is covered by the General Rule or a Special Rule.
   Note: Only a section 501 (c)(7), (8), or (10) organization can check boxes for both the General Rule and a Special Rule. See
   instructions.

   General Rule

        0     For an organization filing Form 990, 990-EZ, or 990-PF that received, during the year, contributions totaling $5,000
              or more (in money or property) from any one contributor. Complete Parts I and II. See instructions for determining a
              contributor's total contributions.

   Special Rules

        D     For an organization described in section 501(c)(3) filing Form 990 or 990-EZ that met the 33113% support test of the
              regulations under sections 509(a)(1) and 170(b)(1 )(A)(vi), that checked Schedule A (Form 990 or 990-EZ), Part II, line
              13, 16a, or 16b, and that received from any one contributor, during the year, total contributions of the greater of (1)
              $5,000; or (2) 2% of the amount on (i) Form 990, Part VIII, line 1h; or (ii) Form 990-EZ, line 1. Complete Parts I and II.

        D     For an organization described in section 501(c)(7), (8), or (10) filing Form 990 or 990-EZ that received from any one
              contributor, during the year, total contributions of more than $1,000 exclusively for religious, charitable, scientific,
              literary, or educational purposes, or for the prevention of cruelty to children or animals. Complete Parts I, II, and Ill.


        D       For an organization described in section 501 (c)(7), (8), or (10) filing Form 990 or 990-EZ that received from any one
                contributor, during the year, contributions exclusively for religious, charitable, etc., purposes, but no such
                contributions totaled more than $1,000. If this box is checked, enter here the total contributions that were received
                during the year for an exclusively religious, charitable, etc., purpose. Don't complete any of the parts unless the
                General Rule applies to this organization because it received nonexclusively religious, charitable, etc., contributions
              totaling $5,000 or more during the year            .   .   .   .   .   .   .   .    .   .   .   .   .    .   .    .     .     . ► $ ---------------------------------·

   Caution: An organization that isn't covered by the General Rule and/or the Special Rules doesn't file Schedule B (Form 990,
   990-EZ, or 990-PF), but it must answer "No" on Part IV, line 2, of its Form 990; or check the box on line H of its Form 990-EZ or on its
   Form 990-PF, Part I, line 2, to certify that it doesn't meet the filing requirements of Schedule B (Form 990, 990-EZ, or 990-PF).


   For Paperwork Reduction Act Notice, see the Instructions for Form 990, 990-EZ, or 990-PF.          Cat. No. 30613X          Schedule B (Form 990, 990-EZ, or 990-PF) (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             17                11/18/2020 11:10:48 AM
XX-XXXXXXX
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                    Entered 04/16/21 00:30:35                      Page 18 of
                                                     102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                         Page2
    Name of organization                                                                                     Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                XX-XXXXXXX

    ■ =Mi• ■       Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.

       (a)                                            (b)                                    (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


                                                                                                                      Person            0
                                                                                                                      Payroll           □
                                                                                                                      Noncash
                                                                                                                                        □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                            (b)                                    (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


        2                                                                                                             Person            0
                                                                                                                      Payroll           □
                                                                              $ -------------------- 2,010,500        Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                      (b)                                          (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


        3                                                                                                             Person            0
                                                                                                                      Payroll           □
                                                                                                                      Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                            (b)                                    (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


        4                                                                                                             Person            0
                                                                                                                      Payroll
                                                                                                                                        □
                                                                                                                      Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                      (b)                                      (c)                                   (d)
      No.                            Name, address, and ZIP + 4                  Total contributions                Type of contribution


        5                                                                                                             Person            0
                                                                                                                      Payroll           □
                                                                                                                      Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                      (b)                                          (c)                               (d)
      No.                            Name, address, and ZIP + 4                  Total contributions                Type of contribution


        6                                                                                                             Person            0
                                                                                                                      Payroll
                                                                                                                                        □
                                                                                                                      Noncash           D
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


                                                                                                   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   18          11/18/2020 11:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 19 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ =lffll ■     Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        7                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.}


      (a)                                            (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


        8                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.}


      (a)                                            (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        9                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       10                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.}


      (a)                                            (b)                                (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       11                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       12                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.}


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                19          11/18/2020 11:10:48 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                    Page 20 of
                                                  102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
    Name of organization                                                                                   Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                              XX-XXXXXXX

   •Ptra ■         Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.

       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        13                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        14                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        15                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        16                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        17                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        18                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 20          11/18/2020 11:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                        Entered 04/16/21 00:30:35                   Page 21 of
                                             102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ =tffl ■■     Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       19                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       20                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       21                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       22                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       23                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       24                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Fonn 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                21          11/18/202011:10:48AM
XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                    Page 22 of
                                                 102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
    Name of organization                                                                                  Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             XX-XXXXXXX

   1@11           Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       25                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       26                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       27                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       28                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       29                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       30                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)

NATIONAL RIFLE ASSOCIATION OF AMERICA                                                22          11/18/202011:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                        Entered 04/16/21 00:30:35                   Page 23 of
                                             102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ =tffl ■■     Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                  (c}                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       31                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c}                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       32                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       33                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b}                                  (c}                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       34                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       35                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       36                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Fonn 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                23          11/18/2020 11:10:48 AM
XX-XXXXXXX
            Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                     Entered 04/16/21 00:30:35                    Page 24 of
                                                    102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                  Page2
    Name of organization                                                                                   Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             XX-XXXXXXX

    ■ Gil          Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                      (b)                                      (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        37                                                                                                          Person            Ill
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        38                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                      (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        39                                                                                                          Person            Ill
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                      (c)                                 (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


        40                                                                                                          Person            Ill
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                      (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       41                                                                                                           Person            Ill
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


      (a)                                             (b)                                (c)                                 (d)
      No.                            Name, address, and ZIP + 4                  Total contributions              Type of contribution


       42                                                                                                           Person            Ill
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)

NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 24          11/18/202011:10:48 AM
 53..0116130
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 25 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   1@11           Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       43                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       44                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       45                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       46                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       47                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       48                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                25          11/18/2020 11:10:48 AM
XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                      Page 26 of
                                                  102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                         Page2
    Name of organization                                                                                      Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                XX-XXXXXXX

    ■ =lffi• ■     Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.

       (a)                                      (b)                                          (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution

        49                                                                                                            Person            0
                                                                                                                      Payroll           □
                                                                                                                      Noncash
                                                                                                                                        □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                            (b)                                    (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution

        50                                                                                                            Person            0
                                                                                                                      Payroll           □
                                                                                                                      Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                            (b)                                    (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution

        51                                                                                                            Person            0
                                                                                                                      Payroll           □
                                                                                                                      Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                            (b)                                    (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution

       52                                                                                                             Person            0
                                                                                                                      Payroll
                                                                                                                                        □
                                                                                                                      Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                      (b)                                      (c)                                 (d)
      No.                            Name, address, and ZIP + 4                  Total contributions                Type of contribution

       53                                                                                                             Person            0
                                                                                                                      Payroll           □
                                                                              $ ------------------------ 22,786       Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


       (a)                                      (b)                                          (c)                               (d)
      No.                            Name, address, and ZIP + 4                  Total contributions                Type of contribution

       54                                                                                                             Person            0
                                                                                                                      Payroll
                                                                                                                                        □
                                                                                                                      Noncash           □
                                                                                                                    (Complete Part II for
                                                                                                                    noncash contributions.)


                                                                                                   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   26           11/18/202011:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 27 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ di ■         Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       55                                                                                                          Person           0
                                                                                                                   Payroll          □
                                                                                                                   Noncash          □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       56                                                                                                          Person           0
                                                                                                                   Payroll          □
                                                                                                                   Noncash          □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       57                                                                                                          Person           0
                                                                                                                   Payroll          □
                                                                                                                   Noncash          □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       58                                                                                                          Person           0
                                                                                                                   Payroll          □
                                                                                                                   Noncash          □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                           (b)                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       59                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       60                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                27          11/18/2020 11:10:48 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                    Page 28 of
                                                 102


   Schedule B (Form 990, 990-EZ, or 990-PF} (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             XX-XXXXXXX

   ■ =Mill        Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       61                                                                                                          Person            D
                                                                                                                   Payroll           D
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       62                                                                                                          Person            D
                                                                                                                   Payroll           D
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       63                                                                                                          Person            D
                                                                                                                   Payroll           D
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       64                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       65                                                                                                          Person            D
                                                                                                                   Payroll           D
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       66                                                                                                          Person            0
                                                                                                                   Payroll           D
                                                                                                                   Noncash           D
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                28          11/18/2020 11:10:48 AM
XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                     Page 29 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                         Page2
   Name of organization                                                                                     Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                              XX-XXXXXXX

   ■ @• ■         Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                          (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


       67                                                                                                            Person           0
                                                                                                                     Payroll          □
                                                                             $ ----------------------- 16,000        Noncash          □
                                                                                                                   (Complete Part II for
                                                                                                                   noncash contributions.)


       (a)                                     (b)                                      (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


       68                                                                                                            Person           0
                                                                                                                     Payroll          □
                                                                                                                     Noncash          □
                                                                                                                   (Complete Part II for
                                                                                                                   noncash contributions.)


      (a)                                      (b)                                          (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


       69                                                                                                            Person           0
                                                                                                                     Payroll          □
                                                                                                                     Noncash          □
                                                                                                                   (Complete Part II for
                                                                                                                   noncash contributions.)


      (a)                                      (b)                                          (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


       70                                                                                                            Person           0
                                                                                                                     Payroll          □
                                                                                                                     Noncash          □
                                                                                                                   (Complete Part II for
                                                                                                                   noncash contributions.)


       (a)                                     (b)                                          (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


       71                                                                                                            Person            □
                                                                                                                     Payroll           □
                                                                                                                     Noncash           0
                                                                                                                   (Complete Part II for
                                                                                                                   noncash contributions.)


       (a)                                     (b)                                          (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions                Type of contribution


       72                                                                                                            Person            0
                                                                                                                     Payroll           □
                                                                                                                     Noncash           □
                                                                                                                   (Complete Part II for
                                                                                                                   noncash contributions.)


                                                                                                  Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                  29           11/18/2020 11:10:48 AM
 53.()116130
            Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                     Entered 04/16/21 00:30:35                 Page 30 of
                                                    102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                    Page2
    Name of organization                                                                                Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                           XX-XXXXXXX

    ■ di ■         Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                            (b)                                (c)                            (d)
       No.                           Name, address, and ZIP   +4                 Total contributions           Type of contribution


        73                                                                                                       Person            0
                                                                                                                 Payroll
                                                                                                                                   □
                                                                                                                 Noncash
                                                                                                                                   □
                                                                                                               (Complete Part II for
                                                                                                               noncash contributions.)


       (a)                                            (b)                                (c)                              (d)
       No.                           Name, address, and ZIP   +4                 Total contributions           Type of contribution


        74                                                                                                       Person            0
                                                                                                                 Payroll
                                                                                                                                   □
                                                                                                                 Noncash           □
                                                                                                               (Complete Part II for
                                                                                                               noncash contributions.)


       (a)                                            (b)                                (c)                              (d)
       No.                           Name, address, and ZIP + 4                  Total contributions           Type of contribution


        75                                                                                                       Person            0
                                                                                                                 Payroll
                                                                                                                                   □
                                                                                                                 Noncash           □
                                                                                                               (Complete Part II for
                                                                                                               noncash contributions.)


       (a)                                      (b)                                      (c)                            (d)
       No.                           Name, address, and ZIP + 4                  Total contributions           Type of contribution


        76                                                                                                       Person            0
                                                                                                                 Payroll
                                                                                                                                   □
                                                                                                                 Noncash           □
                                                                                                               (Complete Part II for
                                                                                                               noncash contributions.)


      (a)                                             (b)                                (c)                            (d)
      No.                            Name, address, and ZIP + 4                  Total contributions           Type of contribution


       77                                                                                                        Person            0
                                                                                                                 Payroll
                                                                                                                                   □
                                                                                                                 Noncash
                                                                                                                                   □
                                                                                                               (Complete Part II for
                                                                                                               noncash contributions.)


      (a)                                       (b)                                      (c)                            (d)
      No.                            Name, address, and ZIP + 4                  Total contributions           Type of contribution


       78                                                                                                        Person            0
                                                                                                                 Payroll
                                                                                                                                   □
                                                                                                                 Noncash
                                                                                                                                   □
                                                                                                               (Complete Part II for
                                                                                                               noncash contributions.)


                                                                                              Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 30       11/18/2020 11:10:48 AM
XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 31 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF} (2019)                                                                                       Page2
    Name of organization                                                                                  Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ @ ■■         Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       79                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       80                                                                                                          Person            □
                                                                                                                   Payroll           □
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       81                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       82                                                                                                          Person
                                                                                                                                     □
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       83                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       84                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Sc:hedule B (Form 990, 990-EZ, or990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                31          11/18/2020 11:10:48 AM
 XX-XXXXXXX
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                    Entered 04/16/21 00:30:35                    Page 32 of
                                                     102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                         Page2
    Name of organization                                                                                   Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                              XX-XXXXXXX

    ■ :lffil ■     Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                            (b)                                (c)                                 (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        85                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        86                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        87                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        88                                                                                                          Person
                                                                                                                                      □
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash           Ill
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        89                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        90                                                                                                          Person            Ill
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 32          11/18/2020 11:10:48 AM
XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                        Entered 04/16/21 00:30:35                   Page 33 of
                                             102

   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ Rffli ■      Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       91                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       92                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       93                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       94                                                                                                          Person
                                                                                                                                     □
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       95                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       96                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                33          11/18/2020 11:10:48 AM
 XX-XXXXXXX
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                    Entered 04/16/21 00:30:35                    Page 34 of
                                                     102

    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
    Name of organization                                                                                   Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                              XX-XXXXXXX

    ■ :@11 ■       Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.

       (a)                                            (b)                                  (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        97                                                                                                          Person
                                                                                                                    Payroll
                                                                                                                    Noncash
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        98                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

        99                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       100                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
      No.                            Name, address, and ZIP + 4                  Total contributions              Type of contribution

       101                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                             (d)
      No.                            Name, address, and ZIP + 4                  Total contributions              Type of contribution

       102                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 34          11/18/2020 11:10:48 AM
XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 35 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ Rffl•I       Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      103                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      104                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      105                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      106                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      107                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      108                                                                                                          Person            □
                                                                                                                   Payroll           □
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                35          11/18/202011:10:48AM
XX-XXXXXXX
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                   Entered 04/16/21 00:30:35                    Page 36 of
                                                     102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                        Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ :.fttH ■     Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                           (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions             Type of contribution

      109                                                                                                          Person           [ti
                                                                                                                   Payroll          □
                                                                                                                   Noncash          □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions             Type of contribution


      110                                                                                                          Person           [ti
                                                                                                                   Payroll          □
                                                                                                                   Noncash          □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                            (d)
      No.                           Name, address, and ZIP + 4                  Total contributions             Type of contribution

      111                                                                                                          Person           [ti
                                                                                                                   Payroll          □
                                                                                                                   Noncash          □
                                                                                                                 (Complete Part It for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions             Type of contribution

      112                                                                                                          Person           □
                                                                                                                   Payroll          □
                                                                                                                   Noncash          [ti
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                            (d)
      No.                           Name, address, and ZIP + 4                  Total contributions             Type of contribution


      113                                                                                                          Person           □
                                                                                                                   Payroll          □
                                                                                                                   Noncash          [ti
                                                                                                                 (Complete Part It for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions             Type of contribution

      114                                                                                                          Person           □
                                                                                                                   Payroll          □
                                                                                                                   Noncash          [ti
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                36          11/18/2020 11:10:48 AM
 53--0116130
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 37 of
                                              102

   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                  Employer identification number
   NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             XX-XXXXXXX

   ■ Rffl• ■      Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


      115                                                                                                          Person
                                                                                                                   Payroll
                                                                                                                   Noncash
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      116                                                                                                          Person
                                                                                                                                    □
                                                                                                                   Payroll
                                                                                                                                    □
                                                                                                                   Noncash          0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      117                                                                                                          Person            □
                                                                                                                   Payroll           □
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       118                                                                                                         Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                           (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


       119                                                                                                         Person            □
                                                                                                                   Payroll           □
                                                                                                                   Noncash           0
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                      (c)                                 (d)
      No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


       120                                                                                                         Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                37          11/18/2020 11:10:48 AM
XX-XXXXXXX
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                    Entered 04/16/21 00:30:35                    Page 38 of
                                                     102

    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                  Page2
    Name of organization                                                                                   Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                              XX-XXXXXXX

    ■ :@11 ■       Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                      (b)                                      (c)                                 (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       121                                                                                                          Person            □
                                                                                                                    Payroll           □
                                                                                                                    Noncash           0
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       122                                                                                                          Person            □
                                                                                                                    Payroll           □
                                                                                                                    Noncash           0
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       123                                                                                                          Person            □
                                                                                                                    Payroll           □
                                                                                                                    Noncash           0
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       124                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       125                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
      No.                            Name, address, and ZIP + 4                  Total contributions              Type of contribution

       126                                                                                                          Person            □
                                                                                                                    Payroll           □
                                                                                                                    Noncash           0
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 38          11/18/2020 11:10:48 AM
XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                    Entered 04/16/21 00:30:35                 Page 39 of
                                             102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                                 Page2
   Name of organization                                                                                            Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                    XX-XXXXXXX

   ■ Rffll ■      Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                            Total contributions              Type of contribution

      127                                                                                                                    Person           0
                                                                                                                             Payroll          □
                                                                                                                             Noncash           □
                                                                                                                           (Complete Part II for
                                                                                                                           noncash contributions.)
                ~---------------------------------------------------------------------·
      (a)                                      (b)                                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                            Total contributions              Type of contribution

      128                                                                                                                    Person            □
                                                                                                                             Payroll           □
                                                                                                                             Noncash           0
                                                                                                                           (Complete Part II for
                                                                                                                           noncash contributions.)


      (a)                                      (b)                                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                            Total contributions              Type of contribution

      129                                                                                                                    Person            □
                                                                                                                             Payroll           □
                                                                                                                             Noncash           0
                                                                                                                           (Complete Part II for
                                                                                                                           noncash contributions.)


      (a)                                      (b)                                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                            Total contributions              Type of contribution

      130                                                                                                                    Person            0
                                                                                                                             Payroll           □
                                                                                                                             Noncash           □
                                                                                                                           (Complete Part II for
                                                                                                                           noncash contributions.)


      (a)                                      (b)                                                (c)                               (d)
      No.                           Name, address, and ZIP + 4                            Total contributions              Type of contribution

      131                                                                                                                    Person            0
                                                                                                                             Payroll           □
                                                                                                                             Noncash           □
                                                                                                                           (Complete Part II for
                                                                                                                           noncash contributions.)


       (a)                                     (b)                                                  (c)                             (d)
      No.                           Name, address, and ZIP + 4                            Total contributions              Type of contribution

      132                                                                                                                    Person            0
                                                                                                                             Payroll           □
                                                                                                                             Noncash           □
                                                                                                                           (Complete Part II for
                                                                                                                           noncash contributions.)


                                                                                                          Schedule B (Fonn 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                          39          11/18/202011:10:48 AM
XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                    Page 40 of
                                                  102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
    Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ =lffii ■      Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       133                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       134                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       135                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       136                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       137                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       138                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 40          11/18/2020 11:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                        Entered 04/16/21 00:30:35                   Page 41 of
                                             102

   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
   Name of organization                                                                                  Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ Rffll ■      Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      139                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      140                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


      141                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      142                                                                                                          Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash
                                                                                                                                     □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                           (b)                                (c)                                 (d)
      No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


      143                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                           (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


       144                                                                                                         Person            0
                                                                                                                   Payroll
                                                                                                                                     □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                41          11/18/202011:10:48 AM
XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                     Page 42 of
                                                  102

    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                       Page2
    Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                              XX-XXXXXXX

    ■ @II          Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                            (b)                                  (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       145                                                                                                          Person            0
                                                                                                                    Payroll           □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                (c)                                 (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       146                                                                                                          Person            0
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       147                                                                                                          Person            0
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                             (d)
       No.                           Name, address, and ZIP   +4                 Total contributions              Type of contribution


       148                                                                                                          Person            0
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       149                                                                                                          Person            0
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


      (a)                                             (b)                                  (c)                               (d)
      No.                            Name, address, and ZIP + 4                  Total contributions              Type of contribution


       150                                                                                                          Person            0
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 42          11/18/202011:10:48 AM
XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 43 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                  Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ #ffll ■      Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      151                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      152                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contribU1ions.)


      (a)                                            (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      153                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      154                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      155                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                           (b)                                  (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      156                                                                                                          Person            0
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                43          11/18/202011:10:48 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                    Page 44 of
                                                  102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                         Page2
    Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             XX-XXXXXXX

   ■ #ffH ■        Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.

       (a)                                            (b)                                (c)                                 (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       157                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash
                                                                                                                                      □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                      (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       158                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       159                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       160                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       161                                                                                                          Person            Ill
                                                                                                                    Payroll           □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                      (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


       162                                                                                                          Person            Ill
                                                                                                                    Payroll
                                                                                                                                      □
                                                                                                                    Noncash           □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 44          11/18/202011:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                        Entered 04/16/21 00:30:35                Page 45 of
                                             102

   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                    Page2
   Name of organization                                                                                Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                         XX-XXXXXXX

   ■ :Q; ■■       Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                            (b)                                (c)                              (d)
      No.                           Name, address, and ZIP + 4                  Total contributions           Type of contribution


      163                                                                                                       Person            0
                                                                                                                Payroll           □
                                                                                                                Noncash
                                                                                                                                  □
                                                                                                              (Complete Part II for
                                                                                                              noncash contributions.)


      (a)                                            (b)                                (c)                              (d)
      No.                           Name, address, and ZIP + 4                  Total contributions           Type of contribution


      164                                                                                                       Person            0
                                                                                                                Payroll           □
                                                                                                                Noncash           □
                                                                                                              (Complete Part II for
                                                                                                              noncash contributions.)


      (a)                                            (b)                                (c)                            (d)
      No.                           Name, address, and ZIP   +4                 Total contributions           Type of contribution


      165                                                                                                       Person            0
                                                                                                                Payroll
                                                                                                                                  □
                                                                                                                Noncash
                                                                                                                                  □
                                                                                                              (Complete Part II for
                                                                                                              noncash contributions.)


      (a)                                            (b)                                (c)                              (d)
      No.                           Name, address, and ZIP + 4                  Total contributions           Type of contribution


      166                                                                                                       Person            0
                                                                                                                Payroll
                                                                                                                                  □
                                                                                                                Noncash
                                                                                                                                  □
                                                                                                              (Complete Part II for
                                                                                                              noncash contributions.)


      (a)                                            (b)                                (c)                              (d)
      No.                           Name, address, and ZIP + 4                  Total contributions           Type of contribution


      167                                                                                                       Person            0
                                                                                                                Payroll           □
                                                                                                                Noncash           □
                                                                                                              (Complete Part II for
                                                                                                              noncash contributions.)


      (a)                                            (b)                                (c)                              (d)
      No.                           Name, address, and ZIP + 4                  Total contributions           Type of contribution


      168                                                                                                       Person            0
                                                                                                                Payroll
                                                                                                                                  □
                                                                                                                Noncash
                                                                                                                                  □
                                                                                                              (Complete Part II for
                                                                                                              noncash contributions.)


                                                                                             Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                45       11/18/2020 11:10:48 AM
XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                    Page 46 of
                                                  102

    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                      Page2
    Name of organization                                                                                   Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             XX-XXXXXXX

    ■ Rffll ■      Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                      (b)                                        (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       169                                                                                                          Person           0
                                                                                                                    Payroll          □
                                                                                                                    Noncash          □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       170                                                                                                          Person           □
                                                                                                                    Payroll          □
                                                                                                                    Noncash          0
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                        (c)                             (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       171                                                                                                          Person           0
                                                                                                                    Payroll          □
                                                                                                                    Noncash          □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                      (b)                                      (c)                                 (d)
       No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       172                                                                                                          Person           0
                                                                                                                    Payroll          □
                                                                                                                    Noncash          □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                            (b)                                  (c)                            (d)
      No.                            Name, address, and ZIP + 4                  Total contributions             Type of contribution

       173                                                                                                          Person           0
                                                                                                                    Payroll          □
                                                                                                                    Noncash          □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


       (a)                                     (b)                                         (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

       174                                                                                                          Person           0
                                                                                                                    Payroll          □
                                                                                                                    Noncash          □
                                                                                                                  (Complete Part II for
                                                                                                                  noncash contributions.)


                                                                                                 Schedule B (Form 990, 990-EZ, or990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 46          11/18/202011:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 47 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                         Page2
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            XX-XXXXXXX

   ■ =Mi• ■       Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      175                                                                                                          Person            Ill
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      176                                                                                                          Person            Ill
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


      (a)                                      (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      177                                                                                                          Person            Ill
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                        (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      178                                                                                                          Person            Ill
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                      (c)                               (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution


      179                                                                                                          Person            Ill
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


       (a)                                     (b)                                        (c)                             (d)
      No.                           Name, address, and ZIP + 4                  Total contributions              Type of contribution

      180                                                                                                          Person            Ill
                                                                                                                   Payroll           □
                                                                                                                   Noncash           □
                                                                                                                 (Complete Part II for
                                                                                                                 noncash contributions.)


                                                                                                Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                47          11/18/202011:10:48 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                       Page 48 of
                                                  102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                          Page2
    Name of organization                                                                                        Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                 XX-XXXXXXX

    ■ @• ■         Contributors (see instructions). Use duplicate copies of Part I if additional space is needed.
       (a)                                      (b)                                       (c)                                  (d)
       No.                           Name, address, and ZIP + 4                   Total contributions                 Type of contribution

       181                                                                                                              Person           0
                                                                                                                        Payroll          □
                                                                                                                        Noncash          □
                                                                                                                      (Complete Part II for
                                                                                                                      noncash contributions.)


       (a)                                            (b)                                (c)                                   (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                  Type of contribution

       182                                                                                                             Person            0
                                                                                                                       Payroll           □
                                                                                                                       Noncash           □
                                                                                                                      (Complete Part II for
                                                                                                                      noncash contributions.)


       (a)                                            (b)                                     (c)                              (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                  Type of contribution

       183                                                                                                             Person            0
                                                                                                                       Payroll           □
                                                                                                                       Noncash           □
                                                                                                                      (Complete Part II for
                                                                                                                      noncash contributions.)


       (a)                                            (b)                                     (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                  Type of contribution

       184                                                                                                             Person            0
                                                                                                                       Payroll           □
                                                                                                                       Noncash           □
                                                                                                                     (Complete Part II for
                                                                                                                     noncash contributions.)


       (a)                                      (b)                                           (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                 Type of contribution


                                                                                                                       Person            □
                                                                                                                       Payroll           □
                                                                              $ ---------------------------------      Noncash           □
                                                                                                                     (Complete Part II for
                                                                                                                     noncash contributions.)


       (a)                                            (b)                                     (c)                               (d)
       No.                           Name, address, and ZIP + 4                  Total contributions                 Type of contribution


                                                                                                                       Person            □
                                                                                                                       Payroll           □
                                                                              $ ---------------------------------      Noncash           □
                                                                                                                     (Complete Part II for
                                                                                                                     noncash contributions.)


                                                                                                    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                    48           11/18/2020 11:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                      Entered 04/16/21 00:30:35                     Page 49 of
                                              102

   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                      Page3
   Name of organization                                                                                   Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             XX-XXXXXXX

   ■ itffljj ■    Noncash Property (see instructions). Use duplicate copies of Part II if additional space is needed.

    (a) No.                                                                                (c)
                                                     (b)                                                                     (d)
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                  Date received
     Part I                                                                        (See instructions.)

                 ENGRAVED CUSTOM MADE KNIFE
       61


                                                                                                                         04/30/2019



    (a) No.
                                                 (b)
                                                                                           (c)                               (d}
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                  Date received
     Part I                                                                        (See instructions.)

                 SL3 OVER/UNDER SHOTGUN
       62


                                                                                                                         04/30/2019



    (a) No.
                                                     (b)
                                                                                           (c)                               (d}
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                  Date received
     Part I                                                                        (See instructions.)

                 WINCHESTER MODEL 1873 RIFLE
       63


                                                                                                                         04/30/2019



    (a) No.
                                                 (b)
                                                                                           (c)                               (d}
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                  Date received
     Part I                                                                        (See instructions.)

                 K-20 VICTORIA SOVEREIGN GRADE & LADIES ACCESSORY
       65        PACKAGE


                                                                                                                         04/30/2019



    (a) No.
                                                     (b)                                   (c)                               (d}
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                  Date received
     Part I                                                                        (See instructions.)

                 ULTIMATE FDE PACKAGE
       71


                                                                                                                         04/30/2019



    (a) No.
                                                     (b)
                                                                                           (c)                               (d}
     from                                                                         FMV (or estimate)
                                Description of noncash property given                                                 Date received
     Part I                                                                        (See instructions.)

                 2 GUN PACKAGE- MRAD & M107
       80


                                                                                                                         04/30/2019


                                                                                                 Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                49           11/18/2020 11:10:48 AM
53--0116130
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                              Entered 04/16/21 00:30:35                   Page 50 of
                                                     102


    Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                                               Page3
    Name of organization                                                                                                            Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                       XX-XXXXXXX

    ■ fflll ■      Noncash Property (see instructions). Use duplicate copies of Part II if additional space is needed.

     (a) No.                                                                                                       (c)
                                                   (b)                                                                                               (d)
      from                                                                                                  FMV (or estimate)
                                 Description of noncash property given                                                                         Date received
      Part I                                                                                                 (See instructions.)

                 CUSTOM MADE LONG RANGE RIFLE TOPPED WITH
        82
                -----------------------------------------------------------------------------------------
                 NIGHTFORCE SCOPE CERTIFICATE


                                                                                                                                                  04/30/2019



     (a) No.                                                                                                       (c)
                                                   (b)                                                                                              (d)
      from                                                                                                  FMV (or estimate)
                                 Description of noncash property given                                                                         Date received
      Part I                                                                                                 (See instructions.)

                 MID ASIAN OR ALTAY IBEX HUNT FOR 1 HUNTER - SPAIN
        88       IBEX HUNT FOR 1 & IBEX MOUNT CERTIFICATE


                                                                                                                                                  04/30/2019


     (a) No.                                                                                                       (c)
                                                   (b)                                                                                              (d)
      from                                                                                                  FMV (or estimate)
                                 Description of noncash property given                                                                         Date received
      Part I                                                                                                 (See instructions.)

                 NEW ZEALAND RED STAG HUNT (2 STAGS)
        94
                --------------------------------------------------------------------------·--------------

                                                                                                                                                  04/30/2019


     (a) No.                                                                                                       (c)
                                                   (b)                                                                                              (d)
      from                                                                                                  FMV (or estimate)
                                 Description of noncash property given                                                                         Date received
     Part I                                                                                                  (See instructions.)

                 TWO CUSTOM PISTOLS & HOLSTER PACKAGE
       108


                                                                                                                                                  04/30/2019


    (a) No.                                                                                                        (c)
                                                   (b)                                                                                              (d)
     from                                                                                                   FMV (or estimate)
                                 Description of noncash property given                                                                         Date received
     Part I                                                                                                  (See instructions.)

                 SET OF TWO UPPER AR RIFLE PACKAGE IN .224 VALKYRIE
       112       AND .223


                                                                                                                                                  04/30/2019



    (a) No.
                                                   (b)
                                                                                                                    (c)                             (d)
     from                                                                                                   FMV (or estimate)
                                 Description of noncash property given                                                                         Date received
     Part I                                                                                                  (See instructions.)

                 RAGING HUNTER WITH ENHANCEMENS BY DARK ALLIANCE,
       113
                -----------------------------------------------------------------------------------------
                 TRIJICON SCOPE AND SHOOTING EXPERIENCE


                                                                                                                                                  04/30/2019


                                                                                                                          Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                          50          11/18/2020 11:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                       Entered 04/16/21 00:30:35                   Page 51 of
                                             102

   Schedule B (Fonn 990, 990-EZ, or 990-PF) (2019)                                                                                     Page3
   Name of organization                                                                                  Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                           XX-XXXXXXX

   ■ @II ■        Noncash Property (see instructions}. Use duplicate copies of Part II if additional space is needed.

    (a} No.                                                                              (c)
                                                 (b)                                                                       (d)
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                Date received
     Part I                                                                        (See instructions.)

                TOUR PLANT, CUSTOM BUilT RIFLE PACKAGE
      114


                                                                                                                       04/30/2019



    (a) No.                                                                              (c)
                                                     (b)                                                                 (d}
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                Date received
     Part I                                                                        (See instructions.)

                SPECIAL EDITION SWAT MODEL TWO RIFLE PACKAGE
      115


                                                                                                                       04/30/2019



    (a) No.                                                                             (c)
                                                 (b)                                                                     (d}
     from                                                                        FMV (or estimate)
                               Description of noncash property given                                                Date received
     Part I                                                                        (See instructions.)

                MODEL 1873 LEVER ACTION RIFLE
      116


                                                                                                                       04/30/2019



    (a) No.                                                                              (c)
                                                     (b)                                                                 (d)
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                Date received
     Part I                                                                        (See instructions.)

                 NEW ZEALAND TAHR HUNT
      117


                                                                                                                       04/30/2019



    (a) No.                                                                             (c)
                                                     (b)                                                                 (d}
     from                                                                        FMV (or estimate)
                               Description of noncash property given                                                Date received
     Part I                                                                        (See instructions.)

                GOLD PLATED AK AND ADDITIONAL AK PACKAGE
      119


                                                                                                                       04/30/2019



    (a) No.                                                                              (c)
                                                 (b)                                                                     (d)
     from                                                                         FMV (or estimate)
                               Description of noncash property given                                                Date received
     Part I                                                                        (See instructions.)

                 SPECIAL EDITION PAIR OF FAL RIFLES & CASE
      121


                                                                                                                       04/30/2019


                                                                                               Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                51          11/18/2020 11 :10:48 AM
XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                      Entered 04/16/21 00:30:35                      Page 52 of
                                                  102


    Schedule B (Fonn 990, 990-EZ, or 990-PF) (2019)                                                                                       Page3
    Name of organization                                                                                    Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                               XX-XXXXXXX

    ■ @Ii ■        Noncash Property (see instructions). Use duplicate copies of Part II if additional space is needed.

     (a) No.                                                                              (c)
                                                  (b)                                                                        (d)
      from                                                                         FMV (or estimate)
                                Description of noncash property given                                                  Date received
     Part I                                                                         (See instructions.)

                 CERTIFICATE FOR A FOOD PLOT IMPLEMENT
       122


                                                                                                                          04/30/2019



     (a) No.                                                                              (c)
                                                  (b)                                                                       (d)
     from                                                                          FMV (or estimate)
                                Description of noncash property given                                                  Date received
     Part I                                                                         (See instructions.)

                 2 DAY ALL-INCLUSIVE PHEASANT HUNT FOR 2 HUNTERS
       123


                                                                                                                          04/30/2019



     (a) No.
                                                  (b)
                                                                                            (c)                             (d)
      from                                                                         FMV (or estimate)
                                Description of noncash property given                                                  Date received
     Part I                                                                         (See instructions.)

                 HUNGARY WILD BOAR HUNT
       126


                                                                                                                          04/30/2019



    (a) No.                                                                               (c)
     from
                                                  (b)
                                                                                   FMV (or estimate)
                                                                                                                              (d)
                                Description of noncash property given                                                  Date received
     Part I                                                                         (See instructions.)

                 CUSTOM TURNBULL EDITION M1911 PISTOL
       128


                                                                                                                          04/30/2019



    (a) No.
                                                      (b)
                                                                                            (c)                             (d)
     from                                                                          FMV (or estimate)
                                Description of noncash property given                                                  Date received
     Part I                                                                         (See instructions.)

                 ESPACAZA SPAIN RED STAG HUNT
       129


                                                                                                                          04/30/2019



    (a) No.                                                                               (c)
                                                  (b)                                                                       (d)
     from                                                                          FMV (or estimate)
                                Description of noncash property given                                                  Date received
     Part I                                                                         (See instructions.)

                 ORIGINAL OIL PAINTING
       170


                                                                                                                          04/30/2019


                                                                                                  Schedule B (Form 990, 990-EZ, or 990-PF) (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 52           11/18/2020 11:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                             Entered 04/16/21 00:30:35                    Page 53 of
                                              102


   Schedule B (Form 990, 990-EZ, or 990-PF) (2019)                                                                                            Page4
   Name of organization                                                                                         Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                   XX-XXXXXXX
                  Exclusively religious, charitable, etc., contributions to organizations described in section 501 (c)(7), (8), or
                  (10) that total more than $1,000 for the year from any one contributor. Complete columns (a) through (e) and
                  the following line entry. For organizations completing Part Ill, enter the total of exclusively religious, charitable, etc.,
                  contributions of $1,000 or less for the year. (Enter this information once. See instructions.) ► $
                  Use duplicate copies of Part Ill if additional space is needed.
    (a) No.
     from                  (b) Purpose of gift                        (c) Use of gift                   (d) Description of how gift is held
     Par1 I




                                                                     (e) Transfer of gift
                           Transferee's name, address, and ZIP + 4                          Relationship of transferor to transferee




    (a) No.
     from                  (b) Purpose of gift                        (c) Use of gift                   (d) Description of how gift is held
     Par1 I




                                                                     (e) Transfer of gift
                           Transferee's name, address, and ZIP + 4                          Relationship of transferor to transferee




    (a) No.
     from                  (b) Purpose of gift                        (c) Use of gift                   (d) Description of how gift is held
     Par1 I




                                                                     (e) Transfer of gift
                           Transferee's name, address, and ZIP + 4                          Relationship of transferor to transferee




     (a) No.
     from                  (b) Purpose of gift                        (c) Use of gift                   (d) Description of how gift is held
     Par1 I




                                                                     (e) Transfer of gift
                           Transferee's name, address, and ZIP + 4                          Relationship of transferor to transferee




                                                                                                       Schedule B (Form 990, 990-EZ, or 990-PF) (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                         53         11/18/202011 :10:48AM
XX-XXXXXXX
          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                     Entered 04/16/21 00:30:35                           Page 54 of
                                                  102


   SCHEDULEC                               Political Campaign and Lobbying Activities                                                         0MB No. 1545-0047

   (Form 990 or 990-EZ)
                                  For Organizations Exempt From Income Tax Under section 501(c) and section 527
   Department of the Treasury   ► Complete if the organization is described below.   ► Attach to Form 990 or Form 990-EZ.                     Open to Public
   Internal Revenue Service              ►   Go to www.irs.gov/Form990 for instructions and the latest information.                            Inspection
   If the organization answered "Yes," on Form 990, Part IV, line 3, or Form 990-EZ, Part V, line 46 (Political Campaign Activities), then
     • Section 501(c)(3) organizations: Complete Parts I-A and 8. Do not complete Part I-C.
     • Section 501(c) (other than section 501(c)(3)) organizations: Complete Parts I-A and C below. Do not complete Part 1-8.
     • Section 527 organizations: Complete Part I-A only.
   If the organization answered "Yes," on Form 990, Part IV, line 4, or Form 990-EZ, Part VI, line 47 (Lobbying Activities), then
     • Section 501(c)(3) organizations that have filed Form 5768 (election under section 501(h)): Complete Part II-A. Do not complete Part 11-8.
     • Section 501 (c)(3) organizations that have NOT filed Form 5768 (election under section 501 (h)): Complete Part 11-8. Do not complete Part II-A.
   If the organization answered "Yes," on Form 990, Part IV, line 5 (Proxy Tax) (see separate instructions) or Form 990-EZ, Part V, line 35c (Proxy
   Tax) (see separate instructions), then
     • Section 501(c)(4), (5), or (6) organizations: Complete Part Ill.
   Name of organization                                                                                            Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                             XX-XXXXXXX
                     Complete if the or anization is exempt under section 501 c) or is a section 527 or anization.
      1      Provide a description of the organization's direct and indirect political campaign activities in Part IV. (see instructions for
             definition of "political campaign activities")
      2      Political campaign activity expenditures (see instructions) . . . . . . . . .                   ► $                  2,971,894
      3      Volunteer hours for political campaign activities (see instructions) . . . . . .                               5,348
   ■ :.tffl10:j      Complete if the organization is exempt under section 501 (c)(3).
      1   Enter the amount of any excise tax incurred by the organization under section 4955                                 ►       $
                                                                                                                                     $ ---------------------------------
      2   Enter the amount of any excise tax incurred by organization managers under section 4955                            ►
      3   If the organization incurred a section 4955 tax, did it file Form 4720 for this year?                                                0    Yes       0No
      4a Was a correction made? . .
        b If "Yes," describe in Part IV.
                                                  . . . . . .            . . . . . .                                                 ...       □ Yes          0No
   1:1ffl1ijj        Complete if the organization is exempt under section 501 (c), except section 501 (c)(3).
      1      Enter the amount directly expended by the             filing organization for section 527 exempt function
             activities . . . . . . . .            . . .            . . . . . . . . . .              . . . . . . ► $                                       0
                                                                                                                       --- ----------------- -- ---------- --·
      2      Enter the amount of the filing organization's        funds contributed to other organizations for section
             527 exempt function activities .      . . .            . .             . . . . .               . . . ► $________________________________ 9__
      3      Total exempt function expenditures. Add lines 1 and 2. Enter here and on Form 1120-POL,
             line 17b . . . . . . .               . . . . . . . . . . . . . . .                          . . . ► $                             o
      4      Did the filing organization file Form 1120-POL for this year? . . . . . .                   . . . . . . . I{] Yes               No               D
      5      Enter the names, addresses and employer identification number (EIN) of all section 527 political organizations to which the filing
             organization made payments. For each organization listed, enter the amount paid from the filing organization's funds. Also enter
             the amount of political contributions received that were promptly and directly delivered to a separate political organization, such
             as a separate segregated fund or a political action committee (PAC). If additional space is needed, provide information in Part IV.
                  (a) Name                              (b) Address                    (c)EIN            (d) Amount paid from              (e) Amount of political
                                                                                                          filing organization's          contributions received and
                                                                                                        funds. If none, enter -0-.          promptly and directly
                                                                                                                                           delivered to a separate
                                                                                                                                            political organization.
                                                                                                                                              If none, enter -0-.

    (i) (SEE STATEMENT)


    (2)

    (3)

    (4)

    (5)

    (6)

   For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.             Cat. No. 50084S             Schedule C (Form 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                 54           11/18/202011:10:48AM
XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                    Entered 04/16/21 00:30:35                      Page 55 of
                                             102


   Schedule C (Form 990 or 990-EZ) 2019                                                                                                                  Page 2
   1@ ■jl4          Complete if the organization is exempt under section 501(c)(3) and filed Form 5768 (election under
                    section 501 (h)).
   A Check ►        D if the filing organization belongs to an affiliated group (and list in Part IV each affiliated group member's name,
                        address, EIN, expenses, and share of excess lobbying expenditures).
   B Check ►        D if the filing organization checked box A and "limited control" provisions apply.
                                   Limits on Lobbying Expenditures                                                      (a)Filing              (b)Affiliated
                     (The term "expenditures" means amounts paid or incurred.)                                     organization's totals       group totals

     1a    Total lobbying expenditures to influence public opinion (grassroots lobbying)
      b    Total lobbying expenditures to influence a legislative body (direct lobbying)
       C   Total lobbying expenditures (add lines 1a and 1b)
       d   Other exempt purpose expenditures .
       e   Total exempt purpose expenditures (add lines 1c and 1d) .
       f   Lobbying nontaxable amount. Enter the amount from the following table in both
           columns.
                                                                                                                           ~   -T

           If the amount on line 1e, column (al or lbl is:   The lobbvina nontaxable amount is:
           Not over $500,000                                 20% of the amount on line 1e.
           Over $500,000 but not over $1,000,000
           Over $1,000,000 but not over $1,500,000
                                                             $100,000 olus 15% of the excess over $500,000.
                                                             $175,000 olus 10% of the excess over $1,000,000.
                                                                                                                                      '"
           Over $1,500,000 but not over $17,000,000          $225,000 olus 5% of the excess over $1 ,500,000.
           Over $17,000,000                                  $1,000,000.
       g Grassroots nontaxable amount (enter 25% of line 1f)
       h Subtract line 1g from line 1a. If zero or less, enter -0-
       i Subtract line 1f from line 1c. If zero or less, enter -0-
         If there is an amount other than zero on either line 1h or line 1i, did the organization file Form 4720
         reporting section 4911 tax for this year? . . . . . . . . . . . . . . . . . . . . . .                      Yes                    D           D No
                                                4-Year Averaging Period Under Section 501{h)
           (Some organizations that made a section 501 {h) election do not have to complete all of the five columns below.
                                            See the separate instructions for lines 2a through 2f.)

                                              Lobbying Expenditures During 4-Year Averaging Period

              Calendar year (or fiscal year                  (a) 2016           (b) 2017            (c) 2018            (d) 2019                (e) Total
                    beginning in)


     2a    Lobbying nontaxable amount

       b Lobbying ceiling amount
           (150% of line 2a, column (e))

       C   Total lobbying expenditures

       d Grassroots nontaxable amount
       e Grassroots ceiling amount
           (150% of line 2d, column (e))

       f   Grassroots lobbying expenditures

                                                                                                                       Schedule C (Fann 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               55          11/18/2020 11:10:48 AM
 XX-XXXXXXX
               Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                             Entered 04/16/21 00:30:35                        Page 56 of
                                                       102


    Schedule C (Form 990 or 990-EZ) 2019                                                                                                            Page3
    hlffliil:1         Complete if the organization is exempt under section 501(c)(3) and has NOT filed Form 5768
                       (election under section 501 (h)).
                                                                                                                              (a)             (b)
    For each "Yes" response on lines 1a through 1i below, provide in Part IV a detailed
    description of the lobbying activity.                                                                                 Yes       No      Amount

       1       During the year, did the filing organization attempt to influence foreign, national, state, or local
               legislation, including any attempt to influence public opinion on a legislative matter or
               referendum, through the use of:
           a   Volunteers?
           b   Paid staff or management (include compensation in expenses reported on lines 1c through 1i)?
           C   Media advertisements?
           d   Mailings to members, legislators, or the public?
           e   Publications, or published or broadcast statements?
           f   Grants to other organizations for lobbying purposes?
           g   Direct contact with legislators, their staffs, government officials, or a legislative body?
           h   Rallies, demonstrations, seminars, conventions, speeches, lectures, or any similar means? .
           i   Other activities?
        j      Total. Add lines 1c through 1i
       2a      Did the activities in line 1 cause the organization to be not described in section 501 (c)(3)?
        b      If "Yes," enter the amount of any tax incurred under section 4912
           C   If "Yes," enter the amount of any tax incurred by organization managers under section 4912
               If the filing organization incurred a section 4912 tax, did it file Form 4720 for this year?
     ..    d
                  .    Complete if the organization is exempt under section 501 (c)(4), section 501 (c)(5), or section
                       501(c)(6).
                                                                                                                                              Yes    No
       1       Were substantially all (90% or more) dues received nondeductible by members? . . . . . . . . .                      t--1--+-✓
                                                                                                                                           -+---
       2       Did the organization make only in-house lobbying expenditures of $2,000 or less? . . . . . . . . .                    2        ✓
                                                                                                                                   t--:--+---+---
       3       Did the organization agree to carry over lobbying and political campaign activity expenditures from the prior year?   3        ✓

                      Complete if the organization is exempt under section 501 (c)(4), section 501 (c)(5), or section
                      501 (c)(6) and if either (a) BOTH Part Ill-A, lines 1 and 2, are answered "No" OR (b) Part Ill-A, line 3, is
                      answered "Yes."
       1       Dues, assessments and similar amounts from members                                            1
       2       Section 162(e) nondeductible lobbying and political expenditures (do not include amounts of
               political expenses for which the section 527(f) tax was paid).
           a   Current year .                                                                                                       2a
           b   Carryover from last year                                                                                             2b
           C   Total                                                                                                                2c
       3       Aggregate amount reported in section 6033(e)(1)(A) notices of nondeductible section 162(e) dues .                    3
       4       If notices were sent and the amount on line 2c exceeds the amount on line 3, what portion of the
               excess does the organization agree to carryover to the reasonable estimate of nondeductible lobbying
               and political expenditure next year?                                                                                 4
       5       Taxable amount of lobbying and political expenditures (see instructions)                                             5
    •!.S:1illi ■ •'-   Suoolemental Information
    Provide the descriptions required for Part I-A, line 1; Part I-B, line 4; Part I-C, line 5; Part II-A (affiliated group list); Part II-A, lines 1 and
    2 (see instructions); and Part 11-B, line 1. Also, complete this part for any additional information.
    SEE NEXT PAGE




                                                                                                                      Schedule C (Form 990 or 990-EZ) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              56          11/18/2020 11:10:48 AM
53..()116130
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                      Entered 04/16/21 00:30:35                          Page 57 of
                                             102


                    Part IV                       Supplemental Information. Provide the descriptions required for Part I-A, line 1; Part I-B, line 4 ; Part
                                                  I-C, line 5; Part II-A (affiliated group list); Part II-A, lines 1 and 2 (see instructions); and Part 11-B, line 1.
                                                  Also, complete this part for any additional information.


    Return Reference • Identifier                                                         Exolanation
    SCHEDULE C, PART I-A,           SUPPORT FOR FUNDRAISING AND ADMINISTRATIVE EXPENSES OF A SEPARATE SEGREGATED FUND IS
    LINE 1 · DESCRIPTION OF         INDUSTRY STANDARD FOR NONPROFIT ORGANIZATIONS LIKE THE NRA, AS ALLOWED BY LAW. IN 2019, THE
    POLITICAL ACTIVITIES            NRA PAID $2,971,894 FUNDRAISING AND ADMINISTRATIVE EXPENSES FOR THE SEPARATE SEGREGATED
                                    FUND, NRA POLITICAL VICTORY FUND, AS ALLOWED BY LAW. THE NRA ENGAGED IN ACTIVITIES IN SUPPORT
                                    OF ITS MISSION, WHICH INCLUDES PROTECTING AND DEFENDING THE CONSTITUTION OF THE UNITED
                                    STATES, ESPECIALLY WITH REFERENCE TO THE INALIENABLE RIGHT OF INDIVIDUAL AMERICAN CITIZEN
                                    GUARANTEED BY SUCH CONSTITUTION TO ACQUIRE , POSSESS, COLLECT, EXHIBIT, TRANSPORT, CARRY,
                                    TRANSFER OWNERSHIP OF, AND ENJOY THE RIGHT TO USE ARMS , IN ORDER THAT THE PEOPLE MAY
                                    ALWAYS BE IN A POSITION TO EXERCISE THEIR LEGITIMATE INDIVIDUAL RIGHTS OF SELF PRESERVATION
                                    AND DEFENSE OF FAMILY, PERSON, AND PROPERTY. IN PURSUIT OF THESE GOALS OF THE ASSOCIATION,
                                    THE NRA SPENT FUNDS DIRECTLY AND INDIRECTLY ON POLITICAL ACTIVITIES, WHICH WERE NOT THE
                                    PRIMARY ACTIVITIES OF THE ORGANIZATION. THE NRA IS ORGANIZED PRIMARILY TO PROMOTE SOCIAL
                                    WELFARE AND CAN ALSO ENGAGE IN POLITICAL ACTIVITIES ON BEHALF OF OR IN OPPOSITION TO
                                    CANDIDATES FOR POLITICAL OFFICE, AS ALLOWED BY LAW. BY ANY MEASURE, THE PERCENTAGE OF
                                    FUNDS SPENT BY THE NRA ON POLITICAL ACTIVATES IS MODEST IN COMPARISON TO THE BUDGET
                                    DEVOTED TO THE PRIMARY ACTIVITIES OF THE NRA. FOR INSTANCE, ALL EXPENDITURES NOTED ON PART I-
                                    A AND I-C OF SCHEDULE C AMOUNTED TO ABOUT 1% OF THE NRA'S TOTAL EXPENSES IN 2019, AS APPLIED
                                    TO TOTAL EXPENSES REPORTED ON FORM 990, PART IX, LINE 25. REPORTERS AND OTHER READERS ARE
                                    ALSO KINDLY REMINDED THAT THE SEPARATE SEGREGATED FUND IS A SEPARATE ENTITY FOR TAX
                                    PURPOSES .
    SCHEDULE C, PART I-C,           THIS INFORMATION NOTE REGARDS THE NRA'S TAXES. THE NRA SEPARATELY FILES FORM 1120-POL,
    LINE 4 • FORM 1120-POL          WHICH IS NOT SUBJECT TO PUBLIC DISCLOSURE. THE FOLLOWING INFORMATION ABOUT TAXES PAID WITH
                                    THE NRA'S FORMS 1120-POL IS SHARED HERE ON A VOLUNTARY BASIS AS A SERVICE TO READERS AND TO
                                    DEMONSTRATE IN GOOD FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING . 527(F)
                                    PROXY TAX IS PAID ON THE LESSER OF NET INVESTMENT INCOME OR CERTAIN POLITICAL EXPENDITURES
                                    AS DEFINED BY THE FEDERAL TAX CODE, SUCH AS WHEN CERTAIN POLITICAL COMMUNICATIONS
                                    EXPRESSLY ADVOCATE THE ELECTION OR DEFEAT OF A CANDIDATE AND ARE MADE BY THE NRA ITSELF
                                    RATHER THAN BY THE NRA'S SEPARATE SEGREGATED FUND. THE AMOUNT OF 527 (F) PROXY TAX PAID
                                    WITH THE NRA'S 2019 FORM 1120-POL WAS ZERO. HISTORICALLY, 527(F) PROXY TAX WAS REQUIRED TO BE
                                    PAID FOR 2018 WAS $164,944; NO 527(F) PROXY TAX WAS REQUIRED TO BE PAID FOR 2017; THE AMOUNT OF
                                    527(F) PROXY TAX PAID WITH THE NRA'S 2016 FORM 1120-POL WAS $20,835; THE AMOUNT PAID WITH THE
                                    NRA'S 2015 FORM 1120-POL WAS $21,817. AS ANOTHER POLITE REMINDER TO REPORTERS AND OTHER
                                    READERS, FORM 990 INFORMATION IS NOT NECESSARILY EXPECTED TO TIE TO FEDERAL ELECTION
                                    COMMISSION (FEC) REPORTING DUE TO DIFFERENT DEFINITIONS AND EXCLUSIONS IN THE DIFFERENT
                                    REGULATORY REGIMES.
    SCHEDULE C, PART I-C,           THE NRA POLITICAL VICTORY FUND, AN INDEPENDENT POLITICAL ACTION COMMITTEE (PAC) OF THE NRA,
    LINE 5 · POLITICAL              DIRECTLY RECEIVED CONTRIBUTIONS DURING 2019 OF $10,713,253.
    ACTION COMMITTEE




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                   57          11/18/202011:10:48 AM
 XX-XXXXXXX
        Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                         Entered 04/16/21 00:30:35                        Page 58 of
                                                102


                 Partl-C                   Line 5. Enter the names, addresses and employer Identification number (EIN) of all section 527
                                           political organizations to which the filing organization made payments. (continued)


               (a)                        (b)                     (c)                          (d)                               (e)

              Name                      Address                   EIN                Amount paid from filing             Amount of political
                                                                                  organization's funds. If none,     contributions received and
                                                                                            enter -0-.             promptly and directly delivered
                                                                                                                       to a separate political
                                                                                                                   organization. If none enter -0-.
    REPUBLICAN ATTORNEYS      1747 PENNSYLVANIA AVE,      XX-XXXXXXX          90,000                               0
    GENERAL ASSOCIATION       NW STE 800
                              WASHINGTON, DC 20006
    REPUBLICAN GOVERNORS      1747 PENNSYLVANIA AVE,      XX-XXXXXXX          145,000                              0
    ASSOCIATION               NW STE 250
                              WASHINGTON, DC 20006
    NRA POLITICAL VICTORY     11250 WAPLES MILL RD        XX-XXXXXXX          0                                    3,952
    FUND (SEE PARTS I-A AND   FAIRFAX, VA 22030
    IV)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                     58          11/18/202011:10:48AM
 XX-XXXXXXX
       Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                     Entered 04/16/21 00:30:35                               Page 59 of
                                               102


    SCHEDULED                                         Supplemental Financial Statements                                                            0MB No. 1545-0047
    (Form 990)
                                                   ► Complete if the organization answered "Yes" on Form 990,
                                                Part IV, line 6, 7, 8, 9, 10, 11a, 11b, 11c, 11d, 11e, 11f, 12a, or 12b.
    Department of the Treasury                                            ► Attach to Form 990.                                                     Open to Public
    Internal Revenue Service                 ► Go to www.lrs.gov/Form990 for instructions and the latest information.                               Inspection
    Name of the organization                                                                                                  Employer Identification number
     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                   XX-XXXXXXX
                      Organizations Maintaining Donor Advised Funds or Other Similar Funds or Accounts.
                      C omp1e                                                                   .
                                                 . fI0n answered "Yes " on Form 990 P a rt IV I'ine 6
                            I t e 1'f th e orgarnza
                                                                                    (a) Donor advised funds
                                                                                                              '                       (b) Funds and other accounts

      1        Total number at end of year .
      2        Aggregate value of contributions to (during year)
      3        Aggregate value of grants from (during year)
      4        Aggregate value at end of year .
      5        Did the organization inform all donors and donor advisors in writing that the assets held in donor advised
               funds are the organization's property, subject to the organization's exclusive legal control? . . . . . .                               D   Yes       D   No
      6        Did the organization inform all grantees, donors, and donor advisors in writing that grant funds can be used
               only for charitable purposes and not for the benefit of the donor or donor advisor, or for any other purpose
               conferring impermissible private benefit? . . . . . . . . . . . . . . . . . . . . . .                                                  D Yes D            No
    l:fflHII          Conservation Easements.
                       Complete if the organization answered "Yes" on Form 990, Part IV, line 7.
       1       Purpose(s) of conservation easements held by the organization (check all that apply).
               D Preservation of land for public use (for example, recreation or education) D Preservation of a historically important land area
               D Protection of natural habitat                                               D Preservation of a certified historic structure
               D Preservation of open space
       2       Complete lines 2a through 2d if the organization held a qualified conservation contribution in the form of a conservation
               easement on the last day of the tax year.                                                                     Held at the End of the Tax Year
           a   Total number of conservation easements . . . . . . . . . . . . . .                                       2a
           b   Total acreage restricted by conservation easements. . . . . . . . . . .                                  2b
           c   Number of conservation easements on a certified historic structure included in (a) .                     2c
           d   Number of conservation easements included in (c) acquired after 7/25/06, and not on a
               historic structure listed in the National Register . . . . . . . . . . . . . . .                         2d
      3        Number of conservation easements modified, transferred, released, extinguished, or terminated by the organization during the
               tax year ►  __________________________ _
       4       Number of states where property subject to conservation easement is located ►                      _____________________ _
       5       Does the organization have a written policy regarding the periodic monitoring, inspection, handling of
               violations, and enforcement of the conservation easements it holds? . . . . . . . . . . . . .                             D Yes D No
       6       Staff and volunteer hours devoted to monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
               ►
       7       Amount of expenses incurred in monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
               ►$
       8       Does each conservation easement reported on line 2(d) above satisfy the requirements of section 170(h)(4)(B)(Q
               and section 170(h)(4)(B)(i0? . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  D Yes D No
       9       In Part XIII, describe how the organization reports conservation easements in its revenue and expense statement and
               balance sheet, and include, if applicable, the text of the footnote to the organization's financial statements that describes the
               organization's accounting for conservation easements.
    ■ ifi■ jj ■       Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets.
                      Complete if the organization answered "Yes" on Form 990, Part IV, line 8.
       1a      If the organization elected, as permitted under FASB ASC 958, not to report in its revenue statement and balance sheet works
               of art, historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public
               service, provide in Part XIII the text of the footnote to its financial statements that describes these items.
           b If the organization elected, as permitted under FASB ASC 958, to report in its revenue statement and balance sheet works of
               art, historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service,
               provide the following amounts relating to these items:
               (I) Revenue included on Form 990, Part VIII, line 1 . . . . . . . . . . . . . . . . ► $ ____________________________ _
               (Ii) Assets included in Form 990, Part X . . . . . . . . . . . . . . . . . . . . ► $ ____________________________ _
       2     If the organization received or held works of art, historical treasures, or             other         similar assets for financial gain, provide the
             following amounts required to be reported under FASB ASC 958 relating to                these         items:
           a Revenue included on Form 990, Part VIII, line 1 . . . . .                                . .           . . .
                                                                                                                                      ► $ -----------------------------
           b Assets included in Form 990, Part X . . . . . . . . . . . . .                            . .           . . .             ► $
    For Paperwork Reduction Act Notice, see the Instructions for Form 990.                            Cat. No. 522830                         Schedule D (Form 990) 2019
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                    59                 11/18/202011:10:48AM
 53~116130
              Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                               Entered 04/16/21 00:30:35                           Page 60 of
                                                      102


    Schedule D (Form 990) 2019                                                                                                                             Page 2
    1@•01           Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets (continued)
      3   Using the organization's acquisition, accession, and other records, check any of the following that make significant use of its
          collection items (check all that apply):
        a 0 Public exhibition                                           d 0 Loan or exchange program
        b 0 Scholarly research
                                                                        e D Other ----------------------------------------------------------------
        c 0 Preservation for future generations
      4   Provide a description of the organization's collections and explain how they further the organization's exempt purpose in Part
          XIII.
      5   During the year, did the organization solicit or receive donations of art, historical treasures, or other similar
          assets to be sold to raise funds rather than to be maintained as part of the organization's collection?                  0 Yes D No
   ■ @•¢1           Escrow and Custodial Arrangements.
                    Complete if the organization answered "Yes" on Form 990, Part IV, line 9, or reported an amount on Form
                    990, Part X, line 21.
      1a Is the organization an agent, trustee, custodian or other intermediary for contributions or other assets not
         included on Form 990, Part X? . . . . . . . . . . . . . . . . . . . . . . .                                     D Yes                           D    No
       b If "Yes," explain the arrangement in Part XIII and complete the following table:
                                                                                                                      Amount
       c Beginning balance . . . .                                                                  1c
       d Additions during the year                                                                  1d
       e Distributions during the year                                                              1e
       f Ending balance . . . . .                                                                    1f
      2a Did the organization include an amount on Form 990, Part X, line 21, for escrow or custodial account liability? D Yes                           D    No
       b If "Yes," explain the arrangement in Part XIII. Check here if the explanation has been provided on Part XIII . . . .                             D
   ■:ffllfl         Endowment Funds.
                    Compe
                        I te 1            . f 10n answered "Yes " on Form 990 Part IV, rme 10
                             ·t th e organiza
                                                     (a) Current year       (bl Prior year
                                                                                             '   (c) Two years back   (di Three years back    (e) Four years back

      1a      Beginning of year balance                          20,293,364       20,566,237       19,520,483 17,657,500       16,738,628
          b   Contributions                                       1,152,173         1,603,940       1,371,910  1,482,504        1,988,178
          C   Net investment earnings, gains, and
              losses .                                            2,118,475         (886,512)         625,818  1,204,551        (266,970)
          d   Grants or scholarships                                       0                0
          e   Other expenditures for facilities and
              programs .                                                   0          940,564         916,400    786,344          772,538
          f   Administrative expenses                                51,474            49,737          35,574     37,728           29,798
       g      End of year balance                                23,512,538       20,293,364       20,566,237 19,520,483       17,657,500
      2       Provide the estimated percentage of the current year end balance (line 1g, column (a)) held as:
          a   Board designated or quasi-endowment ►     ____________     0.00. %
          b   Permanent endowment ►                    100.00 %
                                             -------------------
          c   Term endowment ►                    o.oo %
              The percentages on lines 2a, 2b, and 2c should equal 100%.
      3a      Are there endowment funds not in the possession of the organization that are held and administered for the
              organization by:                                                                                                 Yes No
              (i) Unrelated organizations . . . . . . . . . . . . . . . . . . .                                          3a(i)        ✓
              (ii) Related organizations                . . . . . . , . . . . . . . . . .                                3a(il ✓
          b   If "Yes" on line 3a(ii), are the related organizations listed as required on Schedule R?                    3b ✓
      4       Describe in Part XIII the intended uses of the organization's endowment funds.
   ■ :ffl#fJ■       Land, Buildings, and Equipment.
                    Comoe                   . f 10n answered "Yes " on Form 990 Part IV, rme 11 a. See Form 990 Part X, rme 10
                         I t e1·t th e orqaniza
                                                                               '
                                                          (a) Cost or other basis
                                                                                                               '
                          Description of property                                   (b) Cost or other basis      (c) Accumulated             (di Book value
                                                               (investment)                  (other)                depreciation

      1a  Land                                                         0            5,380,792                                                         5,380,792
      b Buildings                                                                 55,907,362                             34,155,156                  21,752,206
      C Leasehold improvements
      d Equipment                                                                 18,716,748                             15,792,628                   2,924,120
      e Other
   Total. Add lines 1a through 1e. (Column (d) must equal Form 990, Part X, column (B), line 10c.) .                           .►                    30,057,118
                                                                                                                                    Schedule D (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                  60        1111812020 11:10:48 AM
 XX-XXXXXXX
        Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                         Entered 04/16/21 00:30:35                Page 61 of
                                                102


   Schedule D (Form 990) 2019                                                                                                                                Page 3
   iRffli9j ■      Investments-Other Securities.
                   Complete if the organization answered "Yes" on Form 990, Part IV, line 11 b. See Form 990, Part X, line 12.
                           (a) Description of security or category                             (b) Book value             (c) Method of valuation:
                                (including name of security)                                                          Cost or end-of-year market value

   (1) Financial derivatives
   (2) Closely held equity interests .        .   .   .   .      .
   (3) Other ------------------------------------------------------------------------------------1---------1--------------
   --- (A)------------------------------------------------------------------------------------------------+-------------
   --- (8) -----------------------------------------------------------------------------------------1---------t--------------
   --- (C) -----------------------------------------------------------------------------------------1---------t--------------
   --- (D) -----------------------------------------------------------------------------------------1---------t--------------
   --- (E) -----------------------------------------------------------------------------------------1-------+--------------
   --- (F) -----------------------------------------------------------------------------------------1-------+--------------
   --- (G) -----------------------------------------------------------------------------------------1--------+--------------
       (H)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 12.)          ►               ,• r· • ,     ,..      -..
                   Investments- Program Related.
                   C omoe
                        I te 1              . t'I0n answered "Yes " on Form 990 Part IV, I'me 11 c. See Form 990 Part X, I'me 13
                             'f th e on::iarnza
                                                                                                  '                                    '
                                (a) Description of investment                                  (bl Book value             (c) Method of valuation:
                                                                                                                      Cost or end-of-year market value

    (1)
    (2)
    (3)
    (4)
    (5)
    (6)
    (7)
    (8)
    (9)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 13.) .►
     ..            Other Assets .
                   Compete 'fI t he organization answered"Yes " on Form 990Part IVI'
                                                                                  , me 11dSee Form 990 Part X, I'me 15
                                                                     (a) Description
                                                                                                  '                                     '   (b) Book value
    (1) OTHER                                                                                                                                         3,970,243
    (2) DUE FROM NRA FOUNDATION                                                                                                                      32,252,080
    (3) DUE FROM NRA CIVIL RIGHTS DEFFENSE FUND                                                                                                              1,374
    (4) DUE FROM NRA SPECIAL CONTRIBUTION FUND                                                                                                           342,184
    (5)
    (6)
    (7)
    (8)
    (9)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 15.)                                                      .►                        36,565,881
        ..         Other Liabilities .
                   Complete if the organization answered "Yes" on Form 990, Part IV, line 11 e or 11f. See Form 990, Part X,
                   line 25.
   1.                                                         (a) Description of liability                                                  (b) Book value
    (1) Federal income taxes
    (2) NOTE PAYABLE - NRA FOUNDATION                                                                                                                  5,000,000
    (3) CAPITAL LEASE ARRANGEMENT                                                                                                                        918,898
    (4) ACCRUED SALES AND USE TAXES                                                                                                                      149,220
    (5) COUPON LIABILITY                                                                                                                                         0
    (6) DERIVATIVE INSTRUMENT MARKET VALUATION                                                                                                                   0
    m
    (8)
    (9)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 25.)                                                          .►                    6,068,118
   2. Liability for uncertain tax positions. In Part XIII, provide the text of the footnote to the organization's financial statements that reports the
   organization's liability for uncertain tax positions under FASB ASC 740. Check here if the text of the footnote has been provided in Part XIII . 0
                                                                                                                                    Schedule D (Form 990) 2019
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                      61    11/18/202011:10:48 AM
 XX-XXXXXXX
               Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                           Entered 04/16/21 00:30:35                         Page 62 of
                                                       102


    Schedule D (Form 990) 2019                                                                                                                           Page4
    ■ :ffljEJ ■        Reconciliation of Revenue per Audited Financial Statements With Revenue per Return.
                       Complete if the oraanization answered "Yes" on Form 990, Part IV, line 12a.
       1        Total revenue, gains, and other support per audited financial statements            1                                            306,852,309
       2   Amounts included on line 1 but not on Form 990, Part VIII, line 12:
         a Net unrealized gains (losses) on investments                                                     6,605,046
                                                                                            _2a___,1--------'-----'---1
                                                                                                                                   '
         b Donated services and use of facilities                                                               0
                                                                                            _2...;;,b-+---------1
         c Recoveries of prior year grants .                                                                    0
                                                                                            _2...;;,c-+---------1
         d Other (Describe in Part XIII.) .                                                                  3,656,292
                                                                                            ..._2_d_.__ _ _--"_.;...._-l
         e Add lines 2a through 2d                                                                                            2e                  10,261,338
       3   Subtract line 2e from line 1                                                                                       3                  296,590,971
       4   Amounts included on Form 990, Part VIII, line 12, but not on line 1:
         a Investment expenses not included on Form 990, Part VIII, line 7b                 _4_a-+---------i
         b Other (Describe in Part XIII.) .                                                ..._4b__._ _ _........;,,_.___
                                                                                                             (5,435,507)
           c    Add lines 4a and 4b                                                                                         _4_c-+----...:.(5'""._43_5"'",5_0_7"-)
       5        Total revenue. Add lines 3 and 4c. (This must equal Form 990, Part I, line 12.)                               5                    291,155,464
    ■ =-T••·•••       Reconciliation of Expenses per Audited Financial Statements With Expenses per Return.
                      Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
       1   Total expenses and losses per audited financial statements                                                          1                 308,822,822
       2   Amounts included on line 1 but not on Form 990, Part IX, line 25:
         a Donated services and use of facilities                                            2a                        0
         b Prior year adjustments                                                            2b                        0
         c Other losses .                                                                    2c                        0
         d Other (Describe in Part XIII.) .                                                  2d                5,526,998
         e Add lines 2a through 2d                                                                                            2e                   5,526,998
       3   Subtract line 2e from line 1                                                                                        3                 303,295,824
       4   Amounts included on Form 990, Part IX, line 25, but not on line 1:
         a Investment expenses not included on Form 990, Part VIII, line 7b                1--4a___,_ _ _ _ _ _ _--1
         b Other (Describe in Part XIII.) .                                                ..._4b__._ _ _ _ _9_1.;...4_9-l1
           c    Add lines 4a and 4b                                                                                         1--4_c-+------9--'1';_4_91_
       5        Total expenses. Add lines 3 and 4c. {This must equal Form 990, Part I, line 18.) .                            5         303,387,315
    ••-z:r.• ◄ 111    Supplemental Information.
    Provide the descriptions required for Part II, lines 3, 5, and 9; Part 111, lines 1a and 4; Part IV, lines 1b and 2b; Part V, line 4; Part X, line
    2; Part XI, lines 2d and 4b; and Part XII, lines 2d and 4b. Also complete this part to provide any additional information.
    SEE STATEMENT




                                                                                                                                   Schedule D fForm 990) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             62         1111812020 11:10:48 AM
XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                 Entered 04/16/21 00:30:35                         Page 63 of
                                             102


                   Part XIII                   Provide the descriptions required for Part II, lines 3, 5, and 9; Part Ill , lines 1a and 4; Part IV, lines 1b
                                               and 2b; Part V, line 4; Part X, line 2; Part XI , lines 2d and 4b; and Part XII, lines 2d and 4b. Also
                                               complete this part to provide any additional information.


      Return Reference - Identifier                                                      Explanation
    SCHEDULE D, PART XI, LINE                                          (a) Description                                                  lb) Amount
    2(0) - OTHER REVENUES IN
    AUDITED FINANCIAL                 OTHER- AGENCY TRANSACTIONS                                                                                  3,534,160
    STATEMENTS NOT IN FORM            OTHER-UNREALIZED GAIN (LOSS) ON DERIVATIVE INSTRUMENT                                                         122,132
    990

    SCHEDULE D, PART XI, LINE                                          (a) Description                                                  lb) Amount
    4(B) - OTHER REVENUE
                                      GRANTS PAID                                                                                                    91,491
                                      RENT EXPENSE                                                                                              -1 ,941 ,872
                                      COST OF GOOD SOLD-MEMBERSHIP                                                                              - 3 ,585,126

    SCHEDULE D, PART XII, LINE                                         (a) Description                                                  lb) Amount
    2(D) - OTHER EXPENSES IN
    AUDITED FINANCIAL                 RENTAL EXPENSE                                                                                              1 941,872
    STATEMENTS NOT IN FORM            COST OF GOODS SOLD-MEMBERSHIP                                                                               3 585,126
    990

    SCHEDULED, PART XII, LINE
    4(B) - OTHER EXPENSES
                                                                       la) Description                                                  (b) Amount              I
                                      INTEREST ON ENDOWMENTS - GRANTS                                                                                91,491     I




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              63           11/18/2020 11:10:48 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                   Entered 04/16/21 00:30:35                       Page 64 of
                                                 102


                   Part XIII                     Supplemental Information. Provide the descriptions required for Part II, lines 3, 5, and 9; Part 111,
                                                 lines 1a and 4; Part IV, lines 1b and 2b; Part V, line 4; Part X, line 2; Part XI, lines 2d and 4b; and Part
                                                 XII, lines 2d and 4b. Also complete this part to provide any additional information.


    Return Reference - Identifier                                                      Exolanation
    SCHEDULE D, PART Ill,           THIS RESPONSE DESCRIBES THE MUSEUM COLLECTIONS WHICH ARE HELD BY THE NRA'S RELATED
    LINE 4 - COLLECTIONS OF         ORGANIZATIONS AND CURATED BY NRA EMPLOYEES. THE NRA MUSEUMS PROMOTE GUN COLLECTING AND
    ART - DESCRIPTION OF            PRESERVATION OF HISTORY THOUGH FIREARMS. THE NRA MUSEUMS INCLUDE THE NATIONAL FIREARMS
    COLLECTIONS                     MUSEUM IN FAIRFAX, VIRGINIA: THE FRANK BROWNELL MUSEUM OF THE SOUTHWEST IN RATON, NEW
                                    MEXICO; AND THE NRA NATIONAL SPORTING ARMS MUSEUM AT BASS PRO SHOPS IN SPRINGFIELD,
                                    MISSOURI. TO MAKE THE NRA MUSEUMS THE FINEST POSSIBLE RESOURCE FOR THE PUBLIC, THE NRA AND
                                    ITS AFFILIATED CHARITIES RELY ON GENEROUS SUPPORTERS TO BUILD THE EXHIBITION AND RESEARCH
                                    COLLECTIONS THROUGH COLLECTIONS OF HISTORICALLY SIGNIFICANT FOREARMS. PLEASE VISIT
                                    NRAMUSEUMS.ORG FOR CURRENT INFORMATION ON THE MUSEUM GALLERIES.
    SCHEDULE D, PART 111,           THIS RESPONSE EXPLAINS WHY THE NRA MAY SOLICIT OR RECEIVE ASSETS THAT SOME DONORS INTEND
    LINE 5 - DONATIONS              TO BE SOLD RATHER THAN MAINTAINED PERMANENTLY. WHEN DONORS INTEND THEIR GIFTS OF
                                    FIREARMS TO BE SOLD RATHER THEN HELD FOR EXHIBITION OR RESEARCH IN THE COLLECTIONS OF THE
                                    NRA MUSEUM, THE NRA PARTNERS WITH AUCTION HOUSES. DONORS MAY CHOOSE TO HAVE GUNS SOLD
                                    FOR VARIOUS REASONS, SUCH AS TO SUPPORT CURRENT PROGRAM SERVICES OR TO FUND A
                                    CHARITABLE GIFT ANNUITY OR CHARITABLE TRUST WITH ONE OF THE NRA'S AFFILIATED CHARITIES. THE
                                    PHILANTHROPIC INTENT OF EACH DONOR DETERMINES HOW A GIFT IS HANDLED.
    SCHEDULE D, PART V,             THIS RESPONSE DESCRIBES THE INTENDED USES OF THE ORGANIZATION'S ENDOWMENT FUNDS. THE
    LINE 4 - INTENDED USES          ENDOWMENT FUNDS BENEFIT A DIVERSE RANGE OF PHILANTHROPIC INTERESTS, INCLUDING TRAINING IN
    OF ENDOWMENT FUNDS              MARKSMANSHIP, NATIONAL SHOOTING CHAMPIONSHIPS, WOMEN'S LEADERSHIP, HUNTERS'LEADERSHIP,
                                    RECREATIONAL SHOOTING, LAW ENFORCEMENT, NRA MUSEUMS, AND THE NATIONAL ENDOWMENT FOR
                                    THE PROTECTION OF THE SECOND AMENDMENT.
    SCHEDULE D, PART X,             THIS INFORMATIONAL NOTE REGARDS THE NRA'S TAXES. THE NRA IS A SUBSTANTIAL TAXPAYER AND
    LINE 1 - OTHER                  REMAINS IN GOOD STANDING WITH THE TAX AUTHORITIES . STATE AND LOCAL TAXES PAID BY THE NRA
    LIABILITIES-TAXES               INCLUDE SALES AND USE TAXES , REAL ESTATE AND PERSONAL PROPERTY TAXES, AMUSEMENT TAXES,
                                    AND STATE UNEMPLOYMENT TAXES. THE LIABILITY SHOWN ON SCHEDULED, PART X FOR ACCRUED SALES
                                    AND USE TAXES RELATES TO TIMING AND IS A SMALL FRACTION OF TAXES PAID DURING THE YEAR.
                                    ADDITIONAL NOTES REGARDING THE NRA'S TAXES ARE SHARED ON SCHEDULE C REGARDING 527(F)
                                    PROXY TAXES AND ON SCHEDULE O REGRADING UNRELATED BUSINESS INCOME TAXES. THE NRA
                                    CHOOSES TO SHARE THIS ADDITIONAL INFORMATION ABOUT THE NRA'S TOTAL TAXES TO DEMONSTRATE
                                    IN GOOD FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.
    SCHEDULE D, PART X,             THIS RESPONSE PROVIDES THE TEXT OF THE FOOTNOTE TO THE ORGANIZATION'S FINANCIAL
    LINE 2 - FIN 48 (ASC 740)       STATEMENTS IN ACCORDANCE WITH FASB ASC 740
    FOOTNOTE                        THE NRA IS EXEMPT FROM FEDERAL INCOME TAXES UNDER SECTION 501(C)(4) OF THE INTERNAL REVENUE
                                    CODE AND FROM STATE INCOME TAXES. THE NRA ACTIVITIES THAT CAUSE IMPOSITION OF THE
                                    UNRELATED BUSINESS INCOME TAX PROVISION OF THE CODE RESULT IN NO SIGNIFICANT TAX LIABILITY.
                                    THE NRA FOLLOWS THE ACCOUNTING STANDARD ON ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES,
                                    WHICH ADDRESSES THE DETERMINATION OF WHETHER TAX BENEFITS CLAIMED OR EXPECTED TO BE
                                    CLAIMED ON A TAX RETURN SHOULD BE RECORDED IN THE FINANCIAL STATEMENTS. UNDER THIS
                                    GUIDANCE, THE NRA MAY RECOGNIZE THE TAX BENEFIT FROM AN UNCERTAIN TAX POSITION ONLY IF IT IS
                                    MORE-LIKELY-THAN-NOT THAT THE TAX POSITION WILL BE SUSTAINED ON EXAMINATION BY TAXING
                                    AUTHORITIES, BASED ON THE TECHNICAL MERITS OF THE POSITION. THE TAX BENEFITS RECOGNIZED IN
                                    THE FINANCIAL STATEMENTS FROM SUCH A POSITION ARE MEASURED BASED ON THE LARGEST BENEFIT
                                    THAT HAS A GREATER THAN 50% LIKELIHOOD OF BEING REALIZED UPON ULTIMATE SETTLEMENT. THE
                                    GUIDANCE ON ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES ALSO ADDRESSES DE-RECOGNITION,
                                    CLASSIFICATION, INTEREST AND PENALTIES ON INCOME TAXES, AND ACCOUNTING IN INTERIM PERIODS.
                                    MANAGEMENT EVALUATED THE NRA'S TAX POSITIONS AND CONCLUDED THAT THE NRA HAD TAKEN NO
                                    UNCERTAIN TAX POSITIONS THAT REQUIRE ADJUSTMENT TO THE FINANCIAL STATEMENTS TO COMPLY
                                    WITH THE PROVISIONS OF THIS GUIDANCE. TAX YEARS FROM 2016 THROUGH THE CURRENT YEAR REMAIN
                                    OPEN FOR EXAMINATION BY TAX AUTHORITIES.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                64         11/18/202011:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                            Entered 04/16/21 00:30:35                              Page 65 of
                                             102


   SCHEDULE F                                                                                                                                           0MB No. 1545-0047
   (Form 990)
                                      Statement of Activities Outside the United States
                                  ►   Complete if the organization answered "Yes" on Form 990, Part IV, line 14b, 15, or 16.
                                                                    ► Attach to Form 990.                                                               Open to Public
   Department of the Treasury
                                         ► Go to www.lrs.gov/Form990 for instructions and the latest Information.                                       Inspection
   Internal Revenue Service
   Name of the organization                                                                                                                Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                               XX-XXXXXXX
                 General Information on Activities Outside the United States. Complete if the organization answered "Yes" on
                 Form 990, Part IV, line 14b.
     1      For grantmakers. Does the organization maintain records to substantiate the amount of its grants and
            other assistance, the grantees' eligibility for the grants or assistance, and the selection criteria used to
            award the grants or assistance? . . . . . . . . . . . . . . . . . . . . . . . . .                                                             D Yes D       No

     2      For grantmakers. Describe in Part V the organization's procedures for monitoring the use of its grants and other assistance
            outside the United States.

     3      Activities per Region. (The following Part I, line 3 table can be duplicated if additional space is needed.)
                   (a)   Region                 (b) Number      (c) Number of     (cl) Activities conducted in the    (e)If activity listed in (d) is           (f)Total
                                                of offrces in     employees,          region (by type) (such as,          a program service,               expenditures for
                                                 the region       agents, and      fundraising, program services,      describe specific type of           and investments
                                                                 independent     investments, grants to recipients      service(s) in the region             in the region
                                                                  contractors           located in the region)
                                                                 in the region
         CENTRAL AMERICA AND THE                                                 INVESTMENTS
     (1) CARIBBEAN                                    0               0                                                                                           3,352,620
         EAST ASIA AND THE PACIFIC                                               PROGRAM SERVICES                    PUBLICATIONS
     (2)                                              0               0                                                                                                  600
         EUROPE (INCLUDING                                                       FUNDRAISING
     (3) ICELAND AND GREENLAND)                       0               0                                                                                                4,800
         EUROPE (INCLUDING                                                       PROGRAM SERVICES                    PUBLICATIONS
     (4) ICELAND AND GREENLAND)                       0               0                                                                                               15,600
         MIDDLE EAST AND NORTH                                                   FUNDRAISING
     (5) AFRICA                                       0               0                                                                                                  315
         NORTH AMERICA (CANADA &                                                 PROGRAM SERVICES                    PUBLICATIONS
     (6) MEXICO ONLY)                                 0               0                                                                                               21,500
         NORTH AMERICA (CANADA &                                                 FUNDRAISING                         NRA OUTDOORS
     (7) MEXICO ONLY)                                 0               0                                                                                                2,800
         SUB-SAHARAN AFRICA                                                      PROGRAM SERVICES                    NRA OUTDOORS
     (8)                                              0               0                                                                                                3,700
           EAST ASIA AND THE PACIFIC                                             FUNDRAISING
     (9)                                              0               0                                                                                                       14


    (10)

    (11)

    (12)

    (13)

    (14)

    (15)

    (16)

    (17)
     3a    Subtotal                                   0               0                                                                                            3,401,949
         b Total from continuation                    0               0                                                                                                        0
           sheets to Part I .                                                                                                    •I
                                                                                                                                           -
         C Totals (add lines 3a and 3b)               0               0
                                                                                     '                                                 .                           3,401,949
   For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                  Cat. No. 50082W                         Schedule F (Form 990) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                           65          11/18/2020 11:10:48 AM
 XX-XXXXXXX
                                  Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                        Entered 04/16/21 00:30:35                Page 66 of
                                                                          102
   Schedule F (Form 990) 2019                                                                                                                             Page 2
   1=tffl1j ■       Grants and Other Assistance to Organizations or Entities Outside the United States. Complete if the organization answered "Yes" on Form 990,
                    Part IV, line 15, for any recipient who received more than $5,000. Part II can be duplicated if additional space is needed.
     1      (a) Name of           (b) IRS code     (c) Region     (cl) Purpose of     (e) Amount of       (f) Manner of        (g) Amount of          (h) Description            (I) Method of
            organization        section and EIN                         grant          cash grant              cash              noncash          of noncash assistance             valuation
                                 (if applicable)                                                          disbursement          assistance                                        (book, FMV,
                                                                                                                                                                                appraisal, other)


     (1)

     (2)

     (3)

     (4)

     (5)

     (6)·

     (7)

     (8)
                .
     (9)

    (10)

    (11)

    (12)

    (13)

    (14)

    (15)

    (16)
      2     Enter total number of recipient organizations listed above that are recognized as charities by the foreign country, recognized as ta>c-exempt
            by the IRS, or for which the grantee or counsel has provided a section 501 (c)(3) equivalency letter                                       ►
                                                                                                                                                                  --------------------------·
      3     Enter total number of other or_g_anizations or entities . . . . . . . . . . . . . . . . . . . . . . . . . . . . ►
                                                                                                                                                                          Schedule   F (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                     66            11/18/202011:10:48 AM
 XX-XXXXXXX
                                     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21            Entered 04/16/21 00:30:35                 Page 67 of
                                                                             102
   Schedule F (Form 990) 2019                                                                                                                                Page 3
   hfflHOi         Grants and Other Assistance to Individuals Outside the United States. Complete if the organization answered "Yes" on Form 990, Part IV, line 16.
                   Part Ill can be duplicated if additional space is needed.
           (a) Type of grant or assistance       (b)Region   (c) Number of   (d) Amount of    (e) Manner of    (f) Amount of                (9) Description              (h) Method of
                                                               recipients      cash grant          cash             noncash             of noncash assistance               valuation
                                                                                              disbursement         assistance                                             (book, FMV,
                                                                                                                                                                        appraisal, other)


     (1)

     (2)

     (3)

     (4)

     (5)

     (6)

     (7)

     (8)

     (9)

    (10)

    (11)

    (12)

    (13)

    (14)


    (15)

    (16)

    ,1n

    (18)
                                                                                                                                                                Schedule F (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                         67                11/18/202011:10:48 AM
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                             Entered 04/16/21 00:30:35                    Page 68 of
                                                 102


   Schedule F (Form 990) 2019                                                                                                                  Page   4
   •:ffl•¢1      Foreign Forms

     1     Was the organization a U.S. transferor of property to a foreign corporation during the tax year? If "Yes,"
           the organization may be required to file Form 926, Return by a U.S. Transferor of Property to a Foreign
           Corporation (see Instructions for Form 926) . . . . .          . . . . . . . . . . . . . .                        □ Yes       [2]   No


     2     Did the organization have an interest in a foreign trust during the tax year? If "Yes," the organization may
           be required to separately file Form 3520, Annual Return To Report Transactions With Foreign Trusts and
           Receipt of Certain Foreign Gifts, and/or Form 3520-A, Annual Information Return of Foreign Trust With a
           U.S. Owner (see Instructions for Forms 3520 and 3520-A; don't file with Form 990)         . . . . . . .           D   Yes     [2]   No


     3     Did the organization have an ownership interest in a foreign corporation during the tax year? If "Yes,"
           the organization may be required to file Form 5471, Information Return of U.S. Persons With Respect to
           Certain Foreign Corporations (see Instructions for Form 5471)   . . . . . . . . . . . . . .                       □ Yes       [2]   No


     4     Was the organization a direct or indirect shareholder of a passive foreign investment company or a
           qualified electing fund during the tax year? If uYes," the organization may be required to file Form 8621,
           Information Return by a Shareholder of a Passive Foreign Investment Company or Qualified Electing
           Fund (see Instructions for Form 8621)     . . . . . . . . . . . . . . . . . . . . .                               □ Yes       [2]   No


     5     Did the organization have an ownership interest in a foreign partnership during the tax year? If "Yes,"
           the organization may be required to file Form 8865, Return of U.S. Persons With Respect to Certain
           Foreign Partnerships (see Instructions for Form 8865)       . . . . . . . . . . . . . . .                         D   Yes     [2]   No


     6     Did the organization have any operations in or related to any boycotting countries during the tax year? If
           "Yes," the organization may be required to separately file Form 5713, International Boycott Report (see
           Instructions for Form 5713; don 't file with Form 990) . . . . . . . . . . . . . . . . .                          D   Yes     [2]   No


                                                                                                                          Schedule F (Fonn 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                       68         11/18/2020 11:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                 Entered 04/16/21 00:30:35                     Page 69 of
                                             102


                     Part V                      Supplemental Information. Provide the information required by Part I, line 2 (monitoring of funds);
                                                 Part I, line 3, column (f) (accounting method;amounts of investments vs. expenditures per region); Part
                                                 11, line 1 (accounting method); Part Ill (accounting method); andPart 111, column (c) (estimated number
                                                 of recipients), as applicable. Also complete this part to provide any additional information (see
                                                 instructions).


    Return Reference - Identifier                                                    Exolanation
    SCHEDULE F, PART I, LINE THE NRA'S OFFSHORE INVESTMENTS FOLLOW INDUSTRY STANDARD BEST PRACTICES IN RISK
    3 - 1. ACTIVITIES PER    MANAGEMENT FOR NATIONAL NONPROFIT INSTITUTIONAL INVESTORS. ALTERNATIVE INVESTMENTS
    REGION-OFFSHORE          REDUCE OVERALL PORTFOLIO RISK BY REDUCING VOLATILITY AND IMPROVING DIVERSIFICATION. THE NRA
    INVESTMENTS              MAINTAINS SEVERAL INVESTMENT ACCOUNTS THAT ARE MULTI-STRATEGY FUNDS OF FUNDS. INCOME
                             FROM PASSIVE INVESTMENTS, WHEN APPROPRIATELY STRUCTURED, IS EXCLUDED FROM
                             UNRELATED BUSINESS INCOME BY LAW. THIS TYPE OF INVESTMENT POSTURE IS COMMONLY ACCEPTED IN
                             THE U.S. EXEMPT ORGANIZATION INDUSTRY. 100% OF THE AMOUNT IS THE TOTAL BOOK VALUE OF
                             INVESTMENTS FOR THAT REGION .
    SCHEDULE F, PART I, LINE THIS DISCLOSURE REFERS TO FOREIGN FUNDRAISING. 100% OF THE AMOUNT IS THE CASH VALUE OF
    3 - ACTIVITIES PER       EXPENDITURES MADE BY THE NRA FOR NECESSARY TRAVEL, ACCOMMODATIONS, AND RELATED
    REGION                   EXPENSES.
    SCHEDULE F, PART I, LINE THIS DISCLOSURE OF PROGRAM SERVICES REFERS TO NRA PUBLICATIONS DIVISION'S FOREIGN TRAVEL
    3 - ACTIVITIES PER       EXPENSES RELATING TO GATHERING MATERIALS FOR NRA MAGAZINES. 100% OF THE AMOUNT IS THE
    REGION-PROGRAM           CASH VALUE OF EXPENDITURES MADE BY THE NRA FOR NECESSARY TRAVEL, ACCOMMODATIONS, AND
    SERVICES                 RELATED EXPENSES.
    SCHEDULE F, PART I, LINE        CENTRAL AMERICA AND THE CARIBBEAN: ACCRUAL
    3 - METHOD TO ACCOUNT           EAST ASIA AND THE PACIFIC: ACCRUAL
    FOR EXPENDITURES ON             EUROPE (INCLUDING ICELAND AND GREENLAND): ACCRUAL
    ORG'S FINANCIAL                 MIDDLE EAST AND NORTH AFRICA: ACCRUAL
    STATEMENTS                      NORTH AMERICA (CANADA & MEXICO ONLY): ACCRUAL
                                    SUB-SAHARAN AFRICA: ACCRUAL




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              69        11/18/2020 11 :10:48 AM
 XX-XXXXXXX
               Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                           Entered 04/16/21 00:30:35                         Page 70 of
                                                       102


    SCHEDULEG                                 Supplemental Information Regarding Fundralslng or Gaming Activities                                                       0MB No. 1545-0047
    (Form 990 or 990-EZ)                               Complete if the organization answered "Yes" on Form 990, Part IV, line 17, 18, or 19, or if the
                                                                     organization entered more than $15,000 on Form 990-EZ, line 6a.
    Department of the Treasury                                                    ► Attach to Form 990 or Form 990-EZ.
                                                                                                                                                                    Open to Public
    Internal Revenue Service                                   ► Go to www.irs.gov/Form990 for Instructions and the latest Information.                             Inspection
    Name of the organization                                                                                                                     Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                           XX-XXXXXXX
                           Fundraising Activities. Complete if the organization answered "Yes" on Form 990, Part IV, line 17.
                           Form 990-EZ filers are not required to complete this part.
       1  Indicate whether the organization raised funds through any of the following activities. Check all that apply.
           a 0 Mail solicitations                                   e D Solicitation of non-government grants
           b 0 Internet and email solicitations                     f D Solicitation of government grants
           c 0 Phone solicitations                                  g D Special fundraising events
        d D In-person solicitations
       2a Did the organization have a written or oral agreement with any individual (including officers, directors, trustees,
          or key employees listed in Form 990, Part VII) or entity in connection with professional fundraising services?      0 Yes D No
        b If "Yes," list the 10 highest paid individuals or entities (fundraisers) pursuant to agreements under which the fundraiser is to be
          compensated at least $5,000 by the organization.

                                                                                                                                             (v) Amount paid to
                                                                                          (Ill) Did fundraiser have                                                      (vi} Amount paid to
               (I) Name and address of individual                                                                      (Iv) Gross receipts     (or retained by)
                                                                        (Ii) Activity       custody or control of                                                           (or retained by)
                      or entity (fundraiser)                                                                               from activity     fundraiser listed in
                                                                                                contributions?                                                                organization
                                                                                                                                                    col. (I)

                                                                                            Yes             No
           ALLEGIANCE OBA MEMBERSHIP ADVISORS, FUNDRAISING
       1   11250WAPLES MILL RD, FAIRFAX, VA 22030
                                                  CONSULTANT                                                ✓               47,634,979                  1,080,000                46,554,979
      2    I ••             •~ .. .. ..           I l,Ut(t', .jLO    PAID
           SPRINGSIDE DR, AKRON, OH 44333                            SOLICITOR                              ✓                 7,044,115                 3,437,873                  3,606,242
           ou11.,SOLU11vr":> , £0,>u            --- ·· '~'r-MVT,     FUNDRAISING
      3    STE 300. RESEARCH TRIANGLE PARK, NC
           27713                                                     CONSULTANT                             ✓                           0                 320,000                  (320,000)
                   ,....   I!,   I\OOV\.,11',CO, £WI                 FUND RAISING
      4    CALRENDON Bl VD, STE 201, ARLINGTON ,
           VA 22202                                                  CONSULTANT                             ✓                           0                 300,000                  (300,000)
           "t: y &   " .Oil 1 "'"'· 1 .!1 / I ~· ., ., ~-,           FUNDRAISING
      5    STATION CIR, RESTON, VA 20191                             CONSULTANT                             ✓                           0                   72,000                  (72,000)
           __ ...... ·-· .. IH l.;KUUt' r-r,rs I Nt:K::;,     '-"~   FUNDRAISING
      6    MONROE SR, STE F-341 , ATLANTA, GA
           30324                                                     CONSULTANT                             ✓                                               60,000                  (60,000)
                                                                                                                                        0
      7

      8

      9

     10


   Total                                                                       ►        54,679,094             5,269,873           49,409,221
     3   List all states in which the organization is registered or licensed to solicit contributions or has been notified it is exempt from
         registration or licensing.
    AL, AK,       AZ., AR, CA,_CO, CT, DC, FL, GA, Hl,_IL , KS , KY, LA, ME,_MD, MA,_Ml, MN, MS, MO, NH, NJ,--- ----·---------------------- - ---------------------------·
   _NM, NY, NC,_ ND, OH, OK, OR, PA, RI, SC,_TN, UT,_vA, WA,_WV, WI------------ ------------------------------------------- -------------- - - ------------ ·-------------·




    For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                   Cat. No. 50083H               Schedule G (Form 990 or 990-EZ) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                            70          11/18/2020 11:10:48 AM
XX-XXXXXXX
           Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                  Entered 04/16/21 00:30:35                             Page 71 of
                                                   102


   Schedule G (Form 990 or 990-EZ) 2019                                                                                                                                              Page 2
   ■ :fflj ■ j ■            Fundraising Events. Complete if the organization answered "Yes" on Form 990, Part IV, line 18, or reported more
                            than $15,000 of fundraising event contributions and gross income on Form 990-EZ, lines 1 and 6b. List events with
                            gross receipts greater than $5,000.
                                                                      (a) Event #1                  (b) Event #2                  (c) Other events
                                                                                                                                                                   (d) Total events
                                                                NRAILA AUCTION                                                                                  (add col. (a) through
                                                                                                                                                                        col. (cl)
                                                                       (event type)                  (event type)                  (total number)
    Q)
    :::,
    C
    Q)
                   1      Gross receipts .                                          758,465                              0                                                         758,465
    >
    Q)
    a:
                   2      Less: Contributions                                             0                              0                                                                  0
                   3      Gross income (line 1 minus
                          line 2) .                                                 758,465                              0                                 0                       758,465

                   4      Cash prizes                                                      0                             0                                 0                                0

                   5      Noncash prizes                                                  0                              0                                 0                                0

    VI
    Q)
    VI             6      Rent/facility costs .                                       42,908                                                                                        42,908
    C
    Q)
    a.
    X              7      Food and beverages                                        193,500                                                                                        193,500
    -~
    w

    i5             8      Entertainment                                             147,899                                                                                        147,899

                   9      Other direct expenses                                       60,697                                                                                        60,697

                10         Direct expense summary. Add lines 4 through 9 in column (d)                     ►                 445,004
                11         Net income summary. Subtract line 10 from line 3, column (d)                    ►                 313,461
   DZ am                    Gaming. Complete if the ~rganization answered "Yes" on Form 990, Part IV, line 19, or reported more than
                            $15,000 on Form 990-EZ, lme 6a.
    Q)
                                                                        (a) Bingo
                                                                                                 (b) Pull tabs/instant            (c) Other gaming
                                                                                                                                                                (cl) Total gaming (add
    :::,                                                                                       bingo/progressive bingo                                         col. (a) through col. (cl)
    C
    Q)
    >
    Q)
    a:             1       Gross revenue

    VI
    Q)             2       Cash prizes .
    VI
    C
    8.
    X              3       Noncash prizes

    -~
    w

    i5
                   4       Rent/facility costs .

                   5       Other direct exoenses
                                                               □    Yes
                                                                           ------------   %    □   Yes
                                                                                                          ------------ % □        Yes
                                                                                                                                        ------------    %
                   6       Volunteer labor .                   □    No                         □   No                    □        No

                   7       Direct expense summary. Add lines 2 through 5 in column (d)                                                                 ►
                   8       Net gaming income summary. Subtract line 7 from line 1, column (d)                                                          ►

           9           Enter the state(s) in which the organization conducts gaming activities:----------------------------------------------------------------------------
               a       Is the organization licensed to conduct gaming activities in each of these states? . . . . . . . . .                           D Yes D No
               b If "No," explain: -----------------------------------------------------------------------------------------------------------------------------------------------------


     10a               Were any of the organization's gaming licenses revoked, suspended, or terminated during the tax year?                                           D Yes D No
               b If "Yes," explain: ____________________ -------------------------------------------------------------------------------------------- ___________________________________ _


                                                                                                                                                    Schedule G (Form 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                        71         11/18/2020 11:10:48 AM
XX-XXXXXXX
             Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                      Entered 04/16/21 00:30:35                             Page 72 of
                                                     102


   Schedule G (Form 990 or 990-EZ) 2019                                                                                                                              Page3
    11   Does the organization conduct gaming activities with nonmembers?                                               □ Yes □ No
    12   Is the organization a grantor, beneficiary or trustee of a trust, or a member of a partnership or other entity
         formed to administer charitable gaming? . . . . .              . . . . . . .             . . . . .             □ Yes □ No
    13   Indicate the percentage of gaming activity conducted in:
      a The organization's facility                  . . . . .                                                                  %
       b An outside facility . . . . .               . . . . .                                                                   %
    14   Enter the name and address of the person who prepares the organization's gaming/special events books and
         records:

              Name ►


              Address ►


    15a    Does the organization have a contract with a third party from whom the organization receives gaming
           revenue? .             . . . . .            . . . . . . . . . . . .                      . . . . . . .                                       D Yes D No
         b If "Yes," enter the amount of gaming revenue received by the organization ►    $ ___________________ and the
           amount of gaming revenue retained by the third party ► $ ___________________ _
         c If "Yes," enter name and address of the third party:

              Name ►


              Address ►


    16        Gaming manager information:

              Name ►


              Gaming manager compensation     ►        $


              Description of services provided ►   ---------------------------------------------------------------------------------------------------------------------------
              D Director/officer              □ Employee                           0   Independent contractor

    17        Mandatory distributions:
         a    Is the organization required under state law to make charitable distributions from the gaming proceeds to
              retain the state gaming license?         . . . . . . . . . . . . . . . . . . . . . . .                                                    D Yes D         No
         b    Enter the amount of distributions required under state law to be distributed to other exempt organizations or
              spent in the organization's own exempt activities during the tax year ►    $
   hZffl•kj        Supplemental Information. Provide the explanations required by Part I, line 2b, columns (iii) and (v); and
                   Part 111, lines 9, 9b, 1Ob, 15b, 15c, 16, and 17b, as applicable. Also provide any additional information.
                   See instructions.
    SEE NEXT PAGE




                                                                                                                                   Schedule G (Fann 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                       72            11/18/202011:10:48 AM
XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                 Entered 04/16/21 00:30:35                    Page 73 of
                                             102


                    Part IV                      Supplemental Information. Provide the explanations required by Part I, line 2b, columns (iii) and (v),
                                                 and Part Ill, lines 9, 9b, 10b, 15b, 15c, 16, and 17b, as applicable. Also provide any additional
                                                 information (see instructions).


    Return Reference - Identifier                                                    Explanation
    SCHEDULE G, PART I,             THIS SUPPLEMENTAL INFORMATION NOTES THE DISTINCTION BETWEEN 990 CORE FORM PART VII SECTION
    LINE 2B(II) - VENDOR            BLINE 1 (2) AND SCHEDULE G PART I LINE 28(2) FOR THE FILING ORGANIZATION'S VENDOR INFOCISION
    INFOCISION                      MANAGEMENT CORP. THE VENDOR INFOCISION PROVIDED SERVICES TO THE FILING ORGANIZATION FOR
    MANAGEMENT CORP                 BOTH MEMBERSHIPS AND CONTRIBUTIONS SOLICITATIONS, AS SHOWN ON 990 CORE FORM PART VIII
                                    SECTION B LINE 1. SCHEDULE G IS SPECIFIC TO THE VENDOR'S WORK AS A PAID SOLICITOR PROVIDING
                                    PROFESSIONAL FUNDRAISING SERVICES. THEREFORE, THE SCHEDULE G DISCLOSURE EXCLUDES THE
                                    MEMBERSHIP PROCESSING SERVICES.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              73       11/18/2020 11:10:48 AM
 XX-XXXXXXX
                                     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                       Entered 04/16/21 00:30:35                       Page 74 of
                                                                             102
   SCHEDULE I                                                         Grants and Other Assistance to Organizations,                                                                                   0MB No. 1545-0047
   (Form 990)                                                        Governments, and Individuals in the United States
                                                                    Complete if the organization answered "Yes" on Form 990, Part IV, line 21 or 22.                                                     ~©19
   Department of the Treasury
                                                                                                   ►
                                                                                                   Attach to Form 990.                                                                               Open to Public
   Internal Revenue Service                                                      ► Go to www.irs.gov/Fonn990 for the latest information.                                                                 Inspection
   Name of the organization                                                                                                                                                        Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                                        XX-XXXXXXX
                    General Information on Grants and Assistance
      1      Does the organization maintain records to substantiate the amount of the grants or assistance, the grantees' eligibility for the grants or assistance, and
             the selection criteria used to award the grants or assistance?    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             0   Yes      D No
      2      Describe in Part IV the organization's procedures for monitoring the use of grant funds in the United States.
   ■ @111           Grants and Other Assistance to Domestic Organizations and Domestic Governments. Complete if the organization answered "Yes" on Form 990,
                    Part IV, line 21, for any recipient that received more than $5,000. £>art II can be duplicat~ if additional space is needed.
      1 (a) Name and address of organization             (b)EIN          (c) IRC section    (d) Amount of cash   I (e) Amount of non- l(f) Method of valuation      (g) Description of             (hi Purpose of grant
                    or government                                         (tt applicable)         grant             cash assistance     (book, FMV, appraisal,     noncash assistance                 or assistance
                                                                                                                                                other)
   __(1) __ (SEE STATEMENT) _______________ _
                                                       XX-XXXXXXX          501(C)(3)                   12,000                                                                               (SEE STATEMENT)

   __ (2) ------------------------------------------


   --(3) -------------------------------------- ----


   --(4) ------------------------------------------
   __{?)__________________________________________ _


   --(6) -------------------------------------- ----

   --(7) ------------------------------------------

   --(8) ------------------------------------------

   --(9) -------------------------------------- ----

    (10) -------------------------------------- ----

    (11) ------------------------------------------

    (12)_ _____________________________________ ----

      2      Enter total number of section 501 (c)(3) and government organizations listed in the line 1 table                                                                               .►           ---------------
      3      Enter total number of other organizations listed in the line 1 table . . . . . . . . .                                                                                         .►                0
   For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                             Cat. No. 50055P                                            Schedule I (Form 990) (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                             74             11/18/2020 11:10:48 AM
 XX-XXXXXXX
                                                          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                                                                             Entered 04/16/21 00:30:35                                                                        Page 75 of
                                                                                                  102
   Schedule I (Form 990) (2019)                                                                                                                                                                                                                                                                                                                                                                                       Page2

   •Rffl•Oi                      Grants and Other Assistance to Domestic Individuals. Complete if the organization answered "Yes" on Form 990, Part IV, line 22.
                                 Part Ill can be duplicated if acj_ditional space is needed.
                                       (a) Type of grant or assistance                                                        (b) Number of                                   (c) Amount of                                   (d) Amount of                                  (a) Method of valuation (book,                                         (I) Description of noncash assistance
                                                                                                                                recipients                                      cash grant                                  noncash assistance                                   FMV, appraisal, other)



         1       (SEE STATEMENT)                                                                                                        22                                                          91,491                                                          0


         2

         3

         4

         5

         6


     ..7                         Suoolemental Information. Provide the information required in Part I, line 2; Part Ill, column (b); and any other additional information .

   _(SEE STA TE MENT) -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------·




   -------------------------------------------------------------------------------------------------------------------------------------------------------------                                                                                                                                  ------------------------------------------------------------------------·
   -----------------------------------------------------------------------------------------                                                                             ---------------------------------------------------------------------------------------------------------------------------------------- .......
   .............................................. _....................................       . ........................................................................................... -..... ----------- .............. ___ ......................................------- ............................................................... _______ .. _____ ........................________ ...................................




   ------------------------------------                                                   -----------------------------------------                                                   -------------- .. --------------------- ..-----------------------------------------------------------------------------------------------·

                                                                                                                                                                                                                                                                                                                                                                           Schedule I (Fonn 990) (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                                                                                                                     75                             11/18/2020 11:10:48 AM
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                  Entered 04/16/21 00:30:35                     Page 76 of
                                                 102


                    Part IV                       Supplemental Information. Provide the information required in Part I, line 2, Part Ill, column (b), and
                                                  any other additional information.


    Return Reference - Identifier                                                      Explanation
    SCHEDULE I, PART I, LINE        THE NATIONAL FOUNDATION FOR WOMEN LEGISLATORS PARTNERS WITH THE NATIONAL RIFLE
    2 - PROCEDURES FOR              ASSOCIATION FOR THE ANNUAL NFWUNRA BILL OF RIGHTS ESSAY SCHOLARSHIP CONTEST FOR FEMALE
    MONITORING USE OF               HIGH SCHOOL JUNIORS AND SENIORS. THE NRA ACTIVELY ASSISTS NATIONAL FOUNDATION OF WOMEN
    GRANT FUNDS.                    LEGISLATORS IN THE SELECTION AND ADMINISTRATION OF NFWL SCHOLARSHIPS FOR COLLEGE. NFWL
                                    SCHOLARSHIP APPLICATIONS ARE ASSESSED ON THE ELEMENTS OF HISTORICAL RESEARCH, INSIGHT AND
                                    PERSPECTIVE, DEMONSTRATED UNDERSTANDING OF THE AMERICAN CONSTITUTION, INSPIRATIONAL
                                    QUALITY, AND MEANINGFUL PERSONAL CONNECTION. SCHOLARSHIP AWARDS ARE PAID DIRECTLY TO THE
                                    EDUCATIONAL INSTITUTION.
    SCHEDULE I, PART 11,
    COLUMN A - NAME AND             NATIONAL FOUNDATION FOR WOMEN LEGISLATORS
    ADDRESS OF
    ORGANIZATION OR                 910 16TH ST NW, WASHINGTON, DC 20006-2900
    GOVERNMENT
    SCHEDULE I, PART II ,  NATIONAL FOUNDATION FOR WOMEN LEGISLATORS:
    COLUMN H - PURPOSE OF
    GRANT OR ASSISTANCE    UNDERGRADUATE COLLEGE SCHOLARSHIP
    SCHEDULE I, PART Ill - THE NRA JEANNE E. BRAY MEMORIAL SCHOLARSHIP AWARDS PROGRAM IS NAMED IN HONOR AND
    LINE 1                 RECOGNITION OF THE GROUNDBREAKING POLICE OFFICER JEANNE E. BRAY, A SHOOTING CHAMPION AND
                           PAST MEMBER OF THE NRA BOARD OF DIRECTORS. JEANNE E. BRAY WAS THE FIRST FEMALE DETECTIVE
                           ON BURGLARY SQUAD, WHICH HAS EVOLVED INTO TODAY'S MODERN SWAT TEAMS . SHE WAS THE FIRST
                           FEMALE POLICE OFFICER TO EARN THE NRA POLICE MARKSMANSHIP "DISTINGUISHED" BAR, AND SHE WON
                           THE NATIONAL WOMEN'S POLICE PISTOL COMBAT CHAMPIONSHIP FIVE TIMES FROM 1962 TO 1967. THE
                           PROGRAM OFFERS SCHOLARSHIPS OF UP TO $2,500 PER SEMESTER, UP TO $5,000 PER YEAR FOR A
                           MAXIMUM OF FOUR YEARS, TO DEPENDENT CHILDREN OF ANY PUBLIC LAW ENFORCEMENT OFFICER
                           KILLED IN THE LINE OF DUTY WHO WAS AN NRA MEMBER AT THE TIME OF DEATH, AND TO DEPENDENT
                           CHILDREN OF ANY CURRENT OR RETIRED LAW ENFORCEMENT OFFICERS WHO ARE LIVING AND HAVE
                           CURRENT NRA MEMBERSHIP. THE MEMBERSHIP RESTRICTION IS PERMITTED BY LAW BECAUSE THE NRA
                           JEANNE E. BRAY MEMORIAL SCHOLARSHIP AWARDS PROGRAM IS A 501(C)(4) PROGRAM . SCHOLARSHIP
                           AWARDS ARE PAID DIRECTLY TO THE EDUCATIONAL INSTITUTION.
    SCHEDULE I. PART Ill,
    COLUMN A - TYPE OF              NRA JEANNE E BRAY MEMORIAL SCHOLARSHIP AWARDS
    GRANT




NATIONAL RIFLE ASSOCIATION OF AMERtcA                                                                76       11/18/2020 11 :10:48 AM
 53--0116130
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                      Entered 04/16/21 00:30:35                        Page 77 of
                                              102


   SCHEDULEJ                                            Compensation Information                                                            0MB No. 1545-0047
   (Form 990)                             For certain Officers, Directors, Trustees, Key Employees, and Highest
                                                                 Compensated Employees
                                       ► Complete If the organization answered "Yes" on Form 990, Part IV, line 23.
                                                                   ► Attach to Form 990.
                                                                                                                                           Open to Public
   Department of the Treasury
   Internal Revenue Service             ► Go to www.irs.gov/Form990 for Instructions and the latest Information.                            Inspection
   Name of the organization                                                                                           Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                            XX-XXXXXXX
                   Questions R        arding Com ensation
                                                                                                                                                       Yes   No
      1a Check the appropriate box(es) if the organization provided any of the following to or for a person listed on Form
              990, Part VII, Section A, line 1a. Complete Part Ill to provide any relevant information regarding these items.
              0 First-class or charter travel                         0   Housing allowance or residence for personal use
              0 Travel for companions                                 D Payments for business use of personal residence
              0 Tax indemnification and gross-up payments             0   Health or social club dues or initiation fees
              D Discretionary spending account                        D Personal services (such as maid, chauffeur, chef)
          b If any of the boxes on line 1a are checked, did the organization follow a written policy regarding payment
              or reimbursement or provision of all of the expenses described above? If "No," complete Part Ill to
              explain. . . . . . . . . . . . . . . . . . . . .                  . . . . . . .                                                    1b          ✓
                                                                                                                                               t----t---+--


      2       Did the organization require substantiation prior to reimbursing or allowing expenses incurred by all
              directors, trustees, and officers, including the CEO/Executive Director, regarding the items checked on line
              1a?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                  2          ✓
                                                                                                                                               t----t---+--


      3       Indicate which, if any, of the following the organization used to establish the compensation of the
              organization's CEO/Executive Director. Check all that apply. Do not check any boxes for methods used by a
              related organization to establish compensation of the CEO/Executive Director, but explain in Part Ill.
              0 Compensation committee                                0   Written employment contract
              D Independent compensation consultant                   0   Compensation survey or study
              D Form 990 of other organizations                       0   Approval by the board or compensation committee

      4       During the year, did any person listed on Form 990, Part VII, Section A, line 1a, with respect to the filing
              organization or a related organization:
          a Receive a severance payment or change-of-control payment?               .    .   .   .   .   .    .   .                              4a    ✓
          b Participate in, or receive payment from, a supplemental nonqualified retirement plan?                                                4b    ✓
          c   Participate in, or receive payment from, an equity-based compensation arrangement?                                                 4c          ✓
              If "Yes" to any of lines 4a--c, list the persons and provide the applicable amounts for each item in Part Ill.

            Only section 501 (c)(3), 501 (c)(4), and 501 (c)(29) organizations must complete lines 5--9.
      5     For persons listed on Form 990, Part VII, Section A, line 1a, did the organization pay or accrue any
            compensation contingent on the revenues of:
          a The organization? . . . . . . . . .                                                                                                  5a    ✓
          b Any related organization? . . . . . .                                                                                                5b          ✓
            If "Yes" on line 5a or 5b, describe in Part Ill.

      6       For persons listed on Form 990, Part VII, Section A, line 1a, did the organization pay or accrue any
              compensation contingent on the net earnings of:
          a The organization? . . . . . . . . .                                                                                                  6a          ✓
          b Any related organization?       . . . . . .                                                                                          6b          ✓
              If "Yes" on line 6a or 6b, describe in Part Ill.

      7       For persons listed on Form 990, Part VII, Section A, line 1a, did the organization provide any nonfixed
              payments not described on lines 5 and 6? If "Yes," describe in Part Ill . . . . . . . . . . . . .                                   7    ✓
      8       Were any amounts reported on Form 990, Part VII, paid or accrued pursuant to a contract that was subject
              to the initial contract exception described in Regulations section 53.4958-4(a)(3)? If "Yes," describe
              in Part Ill . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       8          ✓


      9       If "Yes" on line 8, did the organization also follow the rebuttable presumption procedure described in
              Regulations section 53.4958-6(c)?   . . . . . . . . . . . . .                         . . . .                                       g
   For Paperwork Reduction Act Notice, see the Instructions for Form 990.                            Cat. No. 50053T                    Schedule J (Form 990) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                    77           11/18/2020 11:10:48 AM
XX-XXXXXXX
                                 Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                Entered 04/16/21 00:30:35                             Page 78 of
                                                                         102
   Schedule J (Fonn 990) 2019                                                                                                                                                                                                          Page   2
   ■@■j■          Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees. Use duplicate copies if additional space is needed.
   For each individual whose compensation must be reported on Schedule J, report compensation from the organization on row (i) and from related organizations, described in the
   instructions, on row (ii). Do not list any individuals that aren't listed on Form 990, Part VII.
   Note: The sum of columns (B)(iHiii) for each listed individual must equal the total amount of Form 990, Part VII, Section A, line 1a, apf)licable column (D) and (E) amounts for that individual.
                                                     (Bl Breakdown of W-2 and/or 1099-MISC compensation
                                                                                                                                       (C) Retirement and           (D) Nontaxable          (E) Total of columns          (F) Compensation
                                                              (I) Base           (11) Bonus & incentive           (Ill) Other             other deferred                benefits                  (B)(IHD)             in column (B) reported
                (A) Name and Title
                                                          compensation                compensation               reportable               compensation                                                                   as deferred on prior
                                                                                                               compensation                                                                                                    Form 990


                                                                                                       ~                         ~                           ~                        ~                                                       ~
          MARION P HAMMER                      (i)
                                                                    220,35~ }----------------------- }----------------------- }----------------------- }----------------------- }-------------- 220,35~ }----------------------- _
      1 BOARD DIRECTOR                         (ii)

                                                                             ~ t----------------------- ~ t----------------------- ~ t----------------------- ~ }-----------------------~ }-------------- 986,01 ~ t----------------------- ~
        OLIVER L NORTH                         (i)
      2BOARD DIRECTOR                          (ii)                 986,01
       CHRIS COX
      3EXECUTIVE DIRECTOR ILA 6/26/2019
                                               (i)
                                               (ii)
                                                      _______________744,67~   t-----------------------~ t-------------- 767,90~ t---------------- 16,8~ t----------------43, 14~ t------------ 1,572,52~ t-------------- 652,99~ _
       JOSEPH P DEBERGALIS, JR
      4EXECUTIVE DIRECTOR GO
                                               (i)
                                               (ii)
                                                                                                       ~                                                                              ~
                                                                    346,49~ }----------------------- }---------------- 75,85~ }---------------- 16,80~ }---------------- 37,21 }-------------- 4 76,35~ }-----------------------              ~
       JOHN C FRAZER                           (i)
      5SECRETARY                               (ii)                 324,98~    t---------------- 54, 10~ t---------------- 35,49~ t---------------- 16,80~ }---------------- 59,0~ }-------------- 490,46~ t-----------------------~
          WAYNER LAPIERRE                      (i)                1,268,790                 455,000                     86.781                    16,800                   57,338              1,884,709                          0
                                                                    --------or----------------------o r---- -- ----------------o r----------------------0 r----------------------or----------------------o r----------------------o -
      5EXECUTIVE VICE PRESIDENT                (ii)
          JASON OUIMET
      7EXECUTIVE DIRECTOR ILA
                                               (i)
                                               (ii)
                                                                                                       ~
                                                                    393,92~ }----------------------- }-------------- --- 3, 18~ }---------------- 16,57~ }---------------- 48,59~ }-------------- 462,26~          t----------------······· ~
          CRAIG B SPRAY                        (i)                   566,437 I                210,000 I                  29.274 I                  16,aoo I                 53,227 I               875,738         I                         o
                                                      -----------------------0 r----------------------0 r ----------------------0 r----------------------0 r----------------------0 r------------------  a                -------------------0 -
      aTREASURER                               (ii)
       TODD GRABLE
      9EXECUTIVE DIRECTOR, MEMBERSHIP
                                               (i)
                                               (ii)
                                                                    437,95~    t_______________187,74~ t·······--------- 11 .13~ t---------------- 16,80~ t---------------- 48,30~ t-------------- 701,94~ t-----------------------~ _
                                                                    455,66~ t---------------100,00~ t---------------- 61 ,16~ t---------------- 16,80~ t---------------- 62,78~ t-------------- 696,41~ t----------------------- ~
        DOUG HAMLIN                            (i)
     10EXECUTIVE DIRECTOR, PUBLICATIONS        (ii)
        DAVID LEHMAN
     11 DEPUTY EXECUTIVE DIRECTOR 9/13/2019
                                               (i)
                                               (ii)
                                                                                                       ~
                                                      -------------- 384,38~ }----------------------- }-------------- 251 ,35~ }---------------- 16,80~ }----------------- 7, 12~ }-------------- 659,65~ }-------------- 235,81              ~_
        JOSHUA L POWELL
        cHIEF OF STAFF AND SENIOR STRATEGIST
                                               (i)
                                               (ii)
                                                                                                       ~
                                                                    784,65~ }----------------------- }---------------- 74,27~ }---------------- 16,80~ }---------------- 59,35~ }-------------- 935,08~ }----------------------- _            ~
     12
        TYLER SCHROPP
     13EXECUTIVE DIRECTOR, ADVANCEMENT
                                               (i)
                                               (ii)
                                                      -------------- 718,42~   t---------------- 75,00~ t----------------- 7,91 ~ }---------------- 16,7~ +-----                51,889                 870,013                         0
                                                                                                                                                                                 -----a r-·--------------------or·---------------------a -


                                                                             ~ }----------------------- ~ }----------------- 7,99~ t------                                                                                                    ~
          THOMAS R TEDRICK                     (i)
                                                                    389,31                                                                           16,8~ }---------------- 28,32~ }-------------- 442,43~ }----------------------- _
     14MANAGING DIRECTOR FINANCE               (ii)
          JOHN G PERREN
     15SR. ADVISOR TO THE EVP
                                               (i)
                                               (ii)
                                                                                                       ~                                                                              ~
                                                                    350,00~ }----------------------- }----------------- 9,90~ }----------------- 8,88~ }----------------- 3,41 }-------------- 372,20~             t----------------------- ~
          (SEE STATEMENTI                      (i)
                                               (ii)
                                                      -------------------------+-------------------------+-------------------------+-------------------------+-------------------------+----------------                  ----------------------
     16
                                                                                                                                                                                                               Schedule J (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                   78                11/18/2020 11:10:48 AM
XX-XXXXXXX
                        Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                               Entered 04/16/21 00:30:35                      Page 79 of
                                                                102

                   Officers, Directors, Trustees, Key Employees and Highest Compensated Employees (continued)


                           (a)                                                      (b)                                     (c)                   (d)                 (e)                (f)
                         Name                               Breakdown ofW-2 and/or 1099-MISC compensation              Retirement and         Nontaxable       Total of columns     Compensation
                                                                                                                       other deferred          benefits            (b)(i)-(d)      reported in prior
                                                              (1) Base          (ii) Bonus &         (Ill) Other
                                                                                                                       compensation
                                                            Compensation           incentive         reportable                                                                   Form 990 or Form
                                                                               compensation        compensation                                                                        990-EZ

       WILSON H PHILLIPS
    (16)                                             (I)          232,366                      0          427,020                 4 985                    0            664,371                426,309
    FORMER TREASURER 9/13/2018                       {II)                  0                   0                   0                    0                  0                  0                     0
    (17)ROBERT K WEAVER                              (I)                   0                   0          240,000                       0                  0            240,000                     0
    FORMER EXECUTIVE FORMER DIRECTOR GO
    10/25/2016                                       (ii)                  0                   0                   0                    0                  0                  0                     0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                      79               11/18/2020 11:10:411 AM
XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                  Entered 04/16/21 00:30:35                      Page 80 of
                                                 102


                     Part Ill                     Supplemental Information. Provide the information, explanation, or descriptions required for Part I,
                                                  lines 1a, 1b, 3, 4a, 4b, 4c, Sa, Sb, 6a, 6b, 7, and 8, and for Part II. Also complete this part for any
                                                  additional information .


    Return Reference - Identifier                                                      Explanation
    SCHEDULE J, PART I, LINE CHARTER TRAVEL WAS USED ON OCCASIONS WHEN TRAVEL LOGISTICS OR SECURITY CONCERNS
    1A- FIRST-CLASS OR       PRECLUDED OTHER AVAILABLE OPTIONS, AND TRAVEL WAS PROPERLY EXCLUDED FROM TAXABLE
    CHARTER TRAVEL           COMPENSATION.
    SCHEDULE J, PART I, LINE DUES FOR CERTAIN EMPLOYEES MAINTAINING MEMBERSHIPS IN CLUBS FOR BUSINESS PURPOSES, ARE
    1A - HEALTH OR SOCIAL    APPROVED THROUGH THE NRA'S STANDARD EXPENSE REIMBURSEMENT PROCESS.
    CLUB DUES OR
    INITIATION FEES
    SCHEDULE J, PART I, LINE HOUSING EXPENSES WERE PROVIDED FOR FOUR INDIVIDUALS AND WERE PROPERLY INCLUDED IN
    1A- HOUSING              TAXABLE COMPENSATION. DOUG HAMLIN $20,901 , JOSHUA POWELL $69,299, JOSEPH DEBERGALIS $52,983,
    ALLOWANCE OR             AND CRAIG B SPRAY $3,500.
    RESIDENCE FOR
    PERSONAL USE
    SCHEDULE J, PART I, LINE ONE INDIVIDUAL (TYLER SCHROPP) RECEIVED A DISCRETIONARY BONUS THAT WAS GROSSED UP. THE
    1A-TAX                   BONUS WAS TREATED AS TAXABLE COMPENSATION
    INDEMNIFICATION AND
    GROSS-UP PAYMENTS
    SCHEDULE J, PART I, LINE COMPANIONS OCCASIONALLY TRAVEL WITH NRA OFFICIALS. TRAVELS WERE PROPERLY EXCLUDED FROM
    1A-TRAVEL FOR            TAXABLE COMPENSATION WHEN TRAVELING ON NRA BUSINESS. SEE SCHEDULE L FOR ADDITIONAL
    COMPANIONS               DISCLOSURES.
    SCHEDULE J, PART I, LINE THE NRA HAS A WRITTEN POLICY FOR FIRST-CLASS TRAVEL.
    18 - WRITTEN POLICY
    REGARDING PAYMENT OR
    REIMBURSEMENT OF
    EXPENSES
    SCHEDULE J, PART I, LINE        COMPENSATION OF THE NRA'S TOP MANAGEMENT OFFICIAL IS ESTABLISHED BY METHODS INCLUDING
    3 - METHODS USED TO             COMPENSATION SURVEYS AND STUDIES, AND COMPARABILITY DATA. COMPENSATION OF THE TOP
    ESTABLISH THE                   MANAGEMENT OFFICIAL MUST BE APPROVED BY THE BOARD OF DIRECTORS, BASED ON
    COMPENSATION                    RECOMMENDATIONS BY THE COMPENSATION COMMITTEE. ALL DECISIONS ARE PROPERLY DOCUMENTED.
    SCHEDULE J, PART I, LINE ROBERT K. WEAVER'S EMPLOYMENT AS EXECUTIVE DIRECTOR OF GENERAL OPERATIONS ENDED IN 2016
    4A - SEVERANCE OR        AND DURING CALENDAR YEAR 2019 MR. WEAVER RECEIVED TAXABLE COMPENSATION OF $240,000 AS
    CHANGE-OF-CONTROL        YEAR 4 OF A 4 YEAR SEVERANCE AGREEMENT.
    PAYMENT
    SCHEDULE J, PART I, LINE THE NRA HAS DEFERRED COMPENSATION RETIREMENT BENEFIT PLANS FOR CERTAIN EMPLOYEES AND
    48 • SUPPLEMENTAL        NONQUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS FOR CERTAIN EMPLOYEES. FOR
    NONQUALIFIED             NONQUALIFIED PLANS, THE FILING ORGANIZATION DECIDES THE BENEFIT AMOUNT AND TIMEFRAME FOR
    RETIREMENT PLAN          VESTING OF EACH PARTICIPANT USING DIFFERENT FACTORS PARTICULAR TO EACH RELEVANT INDIVIDUAL
                             AND HIS OR HER SPECIFIC CIRCUMSTANCES. PAYOUTS ARE PROPERLY INCLUDED IN TAXABLE WAGES AND
                             REPORTED IN W-2 INCOME . THE AMOUNT FOR MR. COX INCLUDE $246,031 457(F) DISBURSEMENT, FOR MR.
                             PHILLIPS $19,853 457(F) DISBURSEMENT, AND MR. LEHMAN $51,213 457(F) DISBURSEMENT.
    SCHEDULE J, PART I, LINE ONE INDIVIDUAL LISTED ON FORM 990, PART VII, SECTION A, LINE 1A, TODD GRABLE, RECEIVES INCENTIVE
    5A- COMPENSATION         COMPENSATION BASED ON REVENUES RECEIVED FROM CERTAIN MARKETING, RECRUITING, AND
    CONTINGENT ON            LICENSING PROGRAMS.
    REVENUES OF THE
    ORGANIZATION
    SCHEDULE J, PART I, LINE THREE INDIVIDUALS LISTED ON FORM 990, PART VII, SECTION A, LINE 1A (MR. LAPIERRE, MR. SPRAY AND
    7 - NON-FIXED PAYMENTS MR. FRAZER) RECEIVED DISCRETIONARY BONUSES APPROVED BY THE BOARD OF DIRECTORS. TWO
                             INDIVIDUALS (MR. SCHROPP AND MR. HAMLIN) RECEIVED DISCRETIONARY BONUSES APPROVED BY THEIR
                             SUPERVISOR.
    SCHEDULE J, PART 11,            OLIVER L. NORTH RECEIVED $986,015 PAID BY AN UNRELATED ORGANIZATION, ACKERMAN MCQUEEN (AS
    COLUMN (8)(1) - OLIVER L        FURTHER DETAILED ON SCHEDULE 0). JULIE GOLOB RECEIVED $16,119 PAID BY AN UNRELATED
    NORTH                           ORGANIZATION ACKERMAN MCQUEEN (AS FURTHER DETAILED ON SCHEDULE 0)
    SCHEDULE J, PART II,            OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. LAPIERRE INCLUDED $63,036
    COLUMN (8)(111) - OTHER         GROUP LIFE INSURANCE, $19,000 457(8) PLAN, AND $4,745 TAXABLE PERSONAL EXPENSES. OTHER
    REPORTABLE                      REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. COX INCLUDED $406,965 457(8) PAYOUT,
    COMPENSATION                    $246,031 457(F) PAYOUT, $10,234 457(8) PLAN, $3,735 GROUP LIFE INSURANCE, AND $940 TAXABLE
                                    PERSONAL EXPENSES. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. PHILLIPS
                                    INCLUDED $406,456 457(8) PAYOUT, $19,853 457(F) PAYOUT, AND $711 457(8) PLAN. OTHER REPORTABLE
                                    COMPENSATION WITHIN TAXABLE WAGES FOR MR. POWELL INCLUDED $70,048 TAXABLE PERSONAL
                                    EXPENSES AND $4,230 GROUP LIFE INSURANCE. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE
                                    WAGES FOR MR. SPRAY INCLUDED $19,000 457(8) PLAN, $7,100 TAXABLE PERSONAL EXPENSE, AND $3,174
                                    GROUP LIFE INSURANCE. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. FRAZER
                                    INCLUDED $19,000 457(8) PLAN, $12,652 TAXABLE PERSONAL EXPENSES, AND $3,845 GROUP LIFE
                                    INSURANCE. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. DEBERGALIS
                                    INCLUDED $53,238 TAXABLE PERSONAL EXPENSES, $19,000 457(8) PLAN, AND $3,612 GROUP LIFE
                                    INSURANCE. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. OUIMET INCLUDED
                                    $930 GROUP LIFE INSURANCE AND $2,252 TAXABLE PERSONAL EXPENSES. OTHER REPORTABLE
                                    COMPENSATION WITHIN TAXABLE WAGES FOR MR. SCHROPP INCLUDED $4,545 GROUP LIFE INSURANCE
                                    AND $3,366 TAXABLE PERSONAL EXPENSES. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE
                                    WAGES FOR MR. GRABLE INCLUDED $9,600 TAXABLE PERSONAL EXPENSES AND $1,530 GROUP LIFE
                                    INSURANCE. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. HAMLIN INCLUDED
                                    $26,901 TAXABLE PERSONAL EXPENSES, $19,000 457(8) PLAN, AND $15,265 GROUP LIFE INSURANCE. OTHER
                                    REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. LEHMAN INCLUDED $51,213 457(F)
                                    PAYOUT, $13,889 457(8) PLAN CONTRIBUTION, 457(8) PAYOUT 184,597, AND $1 ,656 GROUP LIFE INSURANCE.
                                    OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. TEDRICK INCLUDED $7,998 GROUP
                                    LIFE INSURANCE. OTHER REPORTABLE COMPENSATION WITHIN TAXABLE WAGES FOR MR. PERREN
                                    INCLUDED $9,906 GROUP LIFE INSURANCE.


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                80        11/18/202011:10:48AM
XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                           Entered 04/16/21 00:30:35            Page 81 of
                                             102


    Return Reference - Identifier                                              Exolanation
    SCHEDULE J, PART 11,            EMPLOYER DEPOSITS TOWARD BENEFITS THAT WILL NOT BE PAID UNTIL A FUTURE DATE ARE SHOWN IN
    COLUMN (C)-                     COLUMN C. THE AMOUNT FOR MR. LAPIERRE INCLUDED $16,800 401(KJ. THE AMOUNT FOR MR. COX
    RETIREMENT AND OTHER            INCLUDED $16,800 401(K). THE AMOUNT FOR MR. PHILLIPS INCLUDED 4,985 401(K). THE AMOUNT FOR MR.
    DEFERRED                        POWELL INCLUDED $16,800 401(K). THE AMOUNT FOR MR. SPRAY INCLUDED $16,800 401(K). THE AMOUNT
    COMPENSATION                    FOR MR. FRAZER INCLUDED $16,800 401(K). THE AMOUNT FOR MR. DEBERGALIS INCLUDED $16,800 401(K).
                                    THE AMOUNT FOR MR. SCHROPP INCLUDED $16,784 401(KJ- THE AMOUNT FOR MR. GRABLE INCLUDED
                                    $16,800 401(K). THE AMOUNT FOR MR. HAMLIN INCLUDED 16,800 401t). THE AMOUNT FOR MR. LEHMAN
                                    INCLUDED $16,800 401(K). THE AMOUNT FOR MR. QUIMET INCLUDED 16,574 401(K). THE AMOUNT FOR MR.
                                    TEDRICK INCLUDED $16,800. THE AMOUNT FOR MR. PERREN INCLUDED $8,885
    SCHEDULE J, PART 11,            COLUMN D NONTAXABLE BENEFITS ARE PROVIDED TO EMPLOYEES CONSISTENT WITH ASSOCIATION
    COLUMN (D)-                     INDUSTRY STANDARDS AND BEST PRACTICES. STANDARD NONTAXABLE BENEFITS INCLUDE EMPLOYEE
    NONTAXABLE BENEFITS             BENEFITS SUCH AS THE EMPLOYER PAID PORTIONS OF MEDICAL AND DENTAL PLANS AND LONG-TERM AND
                                    SHORT-TERM DISABILITY PLANS.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                        81   11/18/202011:10:48 AM
 XX-XXXXXXX
              Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                  Entered 04/16/21 00:30:35                                    Page 82 of
                                                      102


    SCHEDULE L                           Transactions With Interested Persons                                                                                            oMs No. 1545    -oo47
    (Form 990 or 990-EZ) ► Complete if the organization answered "Yes" on Form 990, Part IV, line 25a, 25b, 26, 27, 28a,
                                                              28b, or 28c, or Form 990-EZ, Part V, line 38a or 40b.
    Department of the Treasury                                       ► Attach to Form 990 or Form 990-EZ.
    Internal Revenue Service                          ► Go to www.irs. ov/Form990 for instructions and the latest information.
    Name of the organization                                                                                               Employer Identification number
     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                      XX-XXXXXXX
                       Excess Benefit Transactions (section 501 (c)(3), section 501 (c)(4), and section 501 (c)(29) organizations only).
                       Complete if the organization answered "Yes" on Form 990, Part IV, line 25a or 25b, or Form 990-EZ, Part V, line 40b.
                                                                (bl Relationship between disqualified person and                                                                    (di Corrected?
        1        (al Name of disqualified person
                                                                                   organization
                                                                                                                                   (cl Description of transaction
                                                                                                                                                                                    Yes      No
      (1) JOSHUA POWELL                                     FORMER OFFICER                                         SEE PARTV                                                                 ✓
      (2)      CHRISTOPHER COX                              OFFICER                                                SEE PARTV                                                                 ✓
      (3)      DAVID LEHMAN                                 HIGHEST COMPENSATED EMPLOYEE                           SEEPARTV                                                                  ✓
      (4)     WAYNE LAPIERRE                                OFFICER                                                SEE PARTV                                                         ✓
      (5)      WILSON PHILLIPS                              FORMER OFFICER                                         SEE PARTV                                                                 ✓
      (6)      (SEE STATEMENT)
        2       Enter the amount of tax incurred by the organization managers or disqualified persons during the year
                under section 4958 . . . . . . . . . . . . . . . . . . . . .                                       ►                                                      $
        3       Enter the amount of tax, if any, on line 2, above, reimbursed by the organization                              .     .   .   .   .     .    .    .   ►
                                                                                                                                                                           ------
                                                                                                                                                                          $_ _ _ _ __

    ■ ffHj ■           Loans to and/or From Interested Persons.
                       Complete if the organization answered "Yes" on Form 990-EZ, Part V, line 38a or Form 990, Part IV, line 26; or if the
                       organization reported an amount on Form 990, Part X, line 5, 6, or 22.

       (al Name of interested person        (bl Relationship      (cl Purpose of     (d) Loan to or      (el Original         (f) Balance due        (gl In default? (h) Approved    (i)Written
                                            with organization          loan             from the      principal amount                                               by board or    agreement?
                                                                                     organization?                                                                   committee?

                                                                                      To      From                                                    Yes       No   Yes     No     Yes      No
      (1)
      (2)
      (3)
      (4)
      (5)
      (6)
     (7)
     (8)
     (9)
    (10)
    Total                                                                                 .► $
    ■ !..o:ni ■ III    Grants or Assistance Benefiting Interested Persons.
                       Complete tf the orgamzat,on answered "Yes" on Form 990, Part IV, ltne 27.
            (al Name of interested person        (bl Relationship between interested (cl Amount of assistance            (d) Type of assistance                  (el Purpose of assistance
                                                     person and the organization

      (1)
      (2)
      (3)
      (4)
      (5)
      (6)
      (7)
      (8)
      (9)
    (10)
    For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                 Cat. No. 50056A                 Schedule L (Fonm 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                    82              11/18/202011:10:48 AM
 XX-XXXXXXX
      Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                               Entered 04/16/21 00:30:35                            Page 83 of
                                              102

   Schedule L (Form 990 or 990-EZ) 2019                                                                                                                                    Page   2
   1@ ■ kj         Business Transactions Involving Interested Persons.
                   Complete if the organization answered "Yes" on Form 990, Part IV, line 28a, 28b, or 28c.
                 (a) Name of interested person                  (b) Relationship between           (c) Amount of              (d) Description of transaction        (e) Sharing of
                                                                interested person and the            transaction                                                    organization's
                                                                       organization                                                                                   revenues?

                                                                                                                                                                     Yes     No
    (1) (SEE STATEMENT)
    (2)
    (3)
    (4)
    (5)
    (6)
     (7)
     (8)
    (9)

    ..
   (10)
                   Supplemental Information.
                               ..
                   Provide add1t1onal information for responses to questions on Schedule L (see instructions) .


   _(SEE_STATEM ENT) ________________________________________ -------------------------------------------------------------------------------------------------------------------·




                                                                                                                                         Schedule L (Form 990 or 990-EZ) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                              83           11/18/2020 11:10:48 AM
XX-XXXXXXX
                         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                Entered 04/16/21 00:30:35              Page 84 of
                                                                 102
                      Excess Benefit Transactions (continued)


               (a) Name of disqualified person                  (b) Relationship between disqualified person and               (c) Description of transaction   ld\ Corrected?
                                                                                  organization                                                                  Yes       No
   l!&l JOHN FRAZER                                       OFFICER                                                  SEE PARTV                                              ✓
   Im OLIVER NORTH                                        DIRECTOR                                                 SEE PARTV                                              ✓
   I 1a1 JOSEPH P DEBERGALIS JR                           OFFICER                                                  SEE PARTV                                              ✓




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                    84            11/18/2020 11:10:48 AM
 XX-XXXXXXX
                            Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                             Entered 04/16/21 00:30:35             Page 85 of
                                                                    102
                      Business Transactions Involving Interested Persons (continued)


                         (a) Name of interested person                        (b) Relationship between interested   (c) Amount of     (d) Description of transaction   (e) Sharing of
                                                                                  person and the organization         transaction                                      organization's
                                                                                                                                                                         revenues?
                                                                                                                                                                       Yes       No
                                                                                                                                   MARION P HAMMER PROVIDED
                                                                                                                                   CONSULTING SERVICES IN THE
                                                                                                                                   FORM OF ADVICE, ANALYSIS AND
                                                                                                                                   OTHER DUTIES REASONABLY
    (1)   MARION P HAMMER                                                   BOARD DIRECTOR                                $220,000 ASSIGNED BY THE EXECUTIVE                     ✓
                                                                                                                                   VICE PRESIDENT OF THE NRA AND
                                                                                                                                   EXECUTIVE DIRECTOR OF ILA
                                                                                                                                   DURING 2019.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                    85         11/18/202011:10:48 AM
        Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                 Entered 04/16/21 00:30:35                  Page 86 of
                                                102


                     Part V                       Supplemental Information. Provide additional information for responses to questions on Schedule L
                                                  (see instructions).


    Return Reference - Identifier                                                   Exolanation
    SCHEDULE L, PART I, LINE THE NATIONAL RIFLE ASSOCIATION HAS IDENTIFIED WHAT IT BELIEVES ARE EXCESS BENEFIT
    1 - 1A. EXCESS BENEFIT   TRANSACTIONS IN WHICH IT ENGAGED IN 2019 AND IN PRIOR CALENDAR YEARS OF WHICH IT BECAME
    TRANSACTIONS             AWARE BUT WERE NOT REPORTED ON ITS PRIOR FORMS 990. THESE TRANSACTIONS ARE EXPLAINED
                             BELOW. THERE ARE OTHER TRANSACTIONS IN 2019 AND PRIOR CALENDAR YEARS THAT ARE STILL UNDER
                             REVIEW BY THE NRA AND/OR ARE CURRENTLY SUBJECT TO DISPUTE IN THE FOLLOWING LEGAL
                             PROCEEDINGS:

                                    1.PEOPLE OF THE STATE OF NEW YORK, BY LETITIA JAMES, ATTORNEY GENERAL OF THE STATE OF NEW
                                    YORK V. THE NATIONAL RIFLE ASSOCIATION OF AMERICAN, INC., WAYNE LAPIERRE, WILSON PHILLIPS,
                                    JOHN FRAZER AND JOSHUA POWELL, PENDING IN THE SUPREME COURT OF THE STATE OF NEW YORK,
                                    [ALBANY COUNTY] INDEX NO. 451625/2020;

                                    2.THE NATIONAL RIFLE ASSOCIATION OF AMERICA V. OLIVER NORTH, PENDING IN THE SUPREME COURT OF
                                    THE STATE OF NEW YORK, [ALBANY COUNTY] INDEX NO. 903843-20;

                                    3.THE NATIONAL RIFLE ASSOCIATION OF AMERICA AND WAYNE LAPIERRE V. ACKERMAN MCQUEEN, INC.,
                                    ET. AL., PENDING IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS,
                                    DALLAS DIVISION, CIVIL ACTION NO. 3:19-CV-02074-G; AND

                                    4.NATIONAL RIFLE ASSOCIATION OF AMERICA V. AMC MCQUEEN, INC. AND MERCURY GROUP, INC.,
                                    PENDING IN THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA, [VIRGINIA), CASE NOS.: CL 19001757,
                                    CL 19002067 AND CL 19002886.

                                    THE NRA CANNOT AT THE TIME THIS FORM 990 IS FILED DETERMINE WHETHER THESE OTHER
                                    TRANSACTIONS ARE EXCESS BENEFIT TRANSACTIONS.
    SCHEDULE L, PART I, LINE        FROM 2016 THROUGH JANUARY 30, 2020, MR. POWELL SERVED THE NRA IN NUMEROUS CAPACITIES:
    1 - 1B. EXCESS BENEFIT          EXECUTIVE DIRECTOR OF GENERAL OPERATIONS, CHIEF OF STAFF AND SENIOR STRATEGIST. THE NRA
    TRANSACTIONS: JOSHUA            BELIEVES MR. POWELL WAS IN A POSITION TO SUBSTANTIALLY INFLUENCE ITS AFFAIRS BY EXERCISING OR
    POWELL                          SHARING THE RESPONSIBILITY FOR SUPERVISION, MANAGEMENT OR ADMINISTRATION OF ITS
                                    OPERATIONS. THEREFORE, THE NRA BELIEVES THAT MR. POWELL WAS A DISQUALIFIED PERSON WITHIN
                                    THE INTENDMENT OF SECTION 4958 OF THE INTERNAL REVENUE CODE ("CODE"). SEE TREAS. REG. SECT.
                                    53.4958-3(E)(2).

                                    MR. POWELL CHARGED TO THE NRA, OR HAD REIMBURSED BY THE NRA, VARIOUS PERSONAL TRAVEL,
                                    CELLULAR AND OTHER EXPENSES WHICH MR. POWELL KNEW OR SHOULD HAVE KNOWN WERE NOT
                                    APPROPRIATE TO SUBMIT AS BUSINESS EXPENSES. PAYMENT OF THESE EXPENSES WERE NOT INTENDED
                                    BY THE NRA TO BE PART OF MR. POWELL'S COMPENSATION AND CONSTITUTE AUTOMATIC EXCESS
                                    BENEFITS UNDER TREASURY REGULATIONS SECTION 53.4958-4(C). THE AGGREGATE EXCESS BENEFIT
                                    DETERMINED TO BE PROVIDED TO MR. POWELL FROM 2016 THROUGH 2019 WAS $54,904.45. ON MARCH 15,
                                    2020, THE NRA MADE DEMAND FOR REPAYMENT OF $57,522.12 (WHICH INCLUDED INTEREST). ON OR ABOUT
                                    JULY 9, 2020, MR. POWELL TENDERED A CHECK TO THE NRA FOR $40,760.20, IN PURPORTED FULL
                                    SETTLEMENT. THE NRA HAS REJECTED THE CHECK, SO CORRECTION OF THE EXCESS BENEFIT HAS NOT
                                    YET BEEN MADE. THE AMOUNT OF EXCISE TAX DUE UNDER SECTION 4958 BY MR. POWELL IS DETERMINED
                                    TO BE $13,726.11 . IN ADDITION, THE NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL HAS
                                    CHALLENGED, AS UNREASONABLE, COMPENSATION PAID TO MR. POWELL DURING THE PERIOD FROM 2016
                                    THROUGH 2019.
    SCHEDULE L, PART I, LINE        FROM 2002 THROUGH JUNE 26, 2019, MR. COX SERVED AS THE EXECUTIVE DIRECTOR OF THE INSTITUTE
    1 - 2. EXCESS BENEFIT           FOR LEGISLATIVE ACTION ("ILA"), WHICH IS THE LEGISLATIVE AND POLITICAL DIVISION OF THE NATIONAL
    TRANSACTIONS:                   RIFLE ASSOCIATION. MR. COX WAS ALSO AN OFFICER OF THE NRA. BECAUSE (I) ILA'S FINANCES WERE
    CHRISTOPHER COX                 MAINTAINED SEPARATELY FROM THOSE OF THE OTHER NRA DIVISIONS, (II) ILA MAINTAINED ITS OWN
                                    FISCAL STAFF, AND (Ill) MR. COX WAS AN OFFICER OF THE ORGANIZATION, THE NRA BELIEVES MR. COX
                                    WAS IN A POSITION TO SUBSTANTIALLY INFLUENCE ITS AFFAIRS AND IS THUS A DISQUALIFIED PERSON
                                    WITHIN THE INTENDMENT OF CODE SECTION 4958. TREAS. REG. SECT. 53.4958-3(E)(2)(IV), (V).

                                    THE NRA HAS BECOME AWARE THAT MR. COX IMPROPERLY USED ASSOCIATION FUNDS TO PAY PERSONAL
                                    EXPENSES CHARGED ON HIS PERSONAL CREDIT CARD, AMOUNTING TO UNAUTHORIZED INTEREST-FREE
                                    ADVANCES TO HIMSELF. IN ADDITION, MR. COX CAUSED EXPENSES TO BE PAID BY THE NRA, OR
                                    REIMBURSED TO HIM, FOR PERSONAL AND FAMILY TRAVEL, BUSINESS TRIPS UTILIZING UNAPPROVED
                                    CHARTER OR FIRST CLASS TRAVEL, TICKETS TO SPORTING/ENTERTAINMENT EVENTS, AND MEALS AND
                                    HOTEL EXPENSES WHICH WERE NOT APPROVED BY THE NRA. PAYMENT OF THESE EXPENSES WERE NOT
                                    INTENDED BY THE NRA TO BE PART OF MR. COX'S COMPENSATION AND THEREFORE CONSTITUTED AN
                                    AUTOMATIC EXCESS BENEFIT UNDER TREASURY REGULATIONS SECTION 53.4958-4(C).

                                    TO DATE, THE AGGREGATE EXCESS BENEFIT FROM 2015 TO JUNE 26, 2019, DETERMINED TO BE PROVIDED
                                    TO MR. COX IS IN EXCESS OF $1 MILLION, WHICH THE NRA IS SEEKING TO RECOVER. THIS IS BEING
                                    DISPUTED BY MR. COX AND, TO DATE, ANY EXCESS BENEFIT RECEIVED BY MR. COX HAS NOT BEEN
                                    CORRECTED. THE NRA BELIEVES THAT THE AMOUNT OF EXCISE TAX DUE UNDER CODE SECTION 4958 BY
                                    MR. COX WOULD BE APPROXIMATELY $328,001.50.
    SCHEDULE L, PART I, LINE        FROM 2002 THROUGH SEPTEMBER 13, 2019, MR. LEHMAN SERVED AS DEPUTY EXECUTIVE DIRECTOR. AS
    1 - 3. EXCESS BENEFIT           SUCH, THE NRA BELIEVES MR. LEHMAN WAS IN A POSITION TO SUBSTANTIALLY INFLUENCE ITS AFFAIRS
    TRANSACTION : DAVID             AND ILA'S AFFAIRS BY EXERCISING OR SHARING RESPONSIBILITY FOR SUPERVISION, MANAGEMENT OR
    LEHMAN                          ADMINISTRATION OF THEIR OPERATIONS. THEREFORE, THE NRA BELIEVES MR. LEHMAN WAS A
                                    DISQUALIFIED PERSON WITHIN THE INTENDMENT OF CODE SECTION 4958. TREAS. REG. SECT. 53.4958-
                                    3(E)(2).

                                    UPON INFORMATION AND BELIEF, FROM 2015 TO SEPTEMBER 13, 2019, MR. LEHMAN CAUSED THE NRA TO
                                    PAY FOR PERSONAL TRAVEL, CLUB, AND MEAL EXPENSES IN THE AGGREGATE AMOUNT OF AT LEAST
                                    $87,595.83. THE NRA HAS NOT YET COMPLETED ITS INVESTIGATION OF THE EXTENT TO WHICH MR. LEHMAN
                                    MAY HAVE RECEIVED IMPROPER BENEFITS, BUT IF SUCH EXPENSES ARE SUBSTANTIATED, THEY WERE
                                    LIKELY NOT APPROVED NOR INTENDED TO BE COMPENSATION TO MR. LEHMAN BY THE NRA, AND WOULD
                                    THUS LIKELY CONSTITUTE AUTOMATIC EXCESS BENEFITS UNDER TREASURY REGULATIONS SECTION
                                    53.4958-4/Cl.


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             86      11/18/202011:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                              Entered 04/16/21 00:30:35              Page 87 of
                                             102


    Return Reference - Identifier                                                 Explanation
    SCHEDULE L, PART I, LINE        MR. LAPIERRE IS THE EXECUTIVE VICE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE NRA. HE IS AN
    1 - 4. EXCESS BENEFIT           OFFICER AND IS THUS A DISQUALIFIED PERSON WITHIN THE INTENDMENT OF CODE SECTION 4958. TREAS.
    TRANSACTION: WAYNE              REG. SECT. 53.4958-3(C)(2).
    LAPIERRE                        FROM 2015 THROUGH 2019, THE NRA ESTIMATES THAT IT PAID ON BEHALF OF MR. LAPIERRE, DIRECTLY OR
                                    INDIRECTLY, TRAVEL EXPENSES FOR MR. LAPIERRE IN THE AGGREGATE AMOUNT OF $299,778.78. THE NRA
                                    HAS DETERMINED TO TREAT THE PAYMENTS AS AUTOMATIC EXCESS BENEFITS UNDER TREASURY
                                    REGULATIONS SECTION 53.4958-4(C). MR. LAPIERRE HAS REPAID THIS EXCESS BENEFIT TO NATIONAL RIFLE
                                    ASSOCIATION, PLUS INTEREST, AND THEREFORE THE EXCESS BENEFIT HAS BEEN CORRECTED. THE
                                    AMOUNT OF EXCISE TAX DUE UNDER CODE SECTION 4958 BY MR. LAPIERRE HAS BEEN ESTIMATED TO BE
                                    $74,944.70. IN ADDITION, THE NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL HAS CHALLENGED, AS
                                    UNREASONABLE, COMPENSATION PAID TO MR. LAPIERRE DURING HIS TENURE.
    SCHEDULE L, PART I, LINE FROM 1993 THROUGH SEPTEMBER 13, 2018, MR. PHILLIPS SERVED AS TREASURER AND CHIEF FINANCIAL
    1 - 5. EXCESS BENEFIT    OFFICER OF THE NRA. AS SUCH, MR. PHILLIPS WAS A DISQUALIFIED PERSON WITHIN THE INTENDMENT OF
    TRANSACTION: WILSON      CODE SECTION 4958. TREAS. REG. SECT. 53.4958-3(C)(3).
    PHILLIPS
                             THE NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL HAS ALLEGED THAT COMPENSATION PAID TO
                             MR. PHILLIPS DURING AND AFTER TENURE HIS TENURE WAS UNREASONABLE.
    SCHEDULE L, PART I, LINE        FROM 2015 THROUGH THE PRESENT, MR. FRAZER HAS SERVED AS SECRETARY AND GENERAL COUNSEL
    1 - 6. EXCESS BENEFIT           OF THE NRA. AS SUCH, MR. FRAZER MAY BE A DISQUALIFIED PERSON WITHIN THE INTENDMENT OF CODE
    TRANSACTION: JOHN               SECTION 4958. TREAS. REG. SECT. 53.4958-3(E)(2). THE NEW YORK STATE OFFICE OF THE ATTORNEY
    FRAZER                          GENERAL HAS ALLEGED THAT COMPENSATION PAID TO MR. FRAZER HAS BEEN UNREASONABLE.
    SCHEDULE L, PART I, LINE        LT. COL. NORTH SERVED AS PRESIDENT OF THE NATIONAL RIFLE ASSOCIATION AT TIMES IN 2018AND 2019.
    1 - 7. EXCESS BENEFIT           WITHIN THE FIVE PRIOR YEARS, HE WAS ALSO A VOTING MEMBER OF ITS BOARD OF DIRECTORS. AS SUCH,
    TRANSACTION: OLIVER             MR. NORTH WAS A DISQUALIFIED PERSON WITHIN THE INTENDMENT OF CODE SECTION 4958. TREAS. REG.
    NORTH                           SECT. 53.4958-3(C)(1), (2).

                                    UPON INFORMATION AND BELIEF, DURING CERTAIN TIMES IN 2018 AND 2019, MR. NORTH WAS EMPLOYED
                                    BY ACKERMAN MCQUEEN, INC. ("AM"), A THIRD-PARTY VENDOR OF THE NATIONAL RIFLE ASSOCIATION, TO
                                    HOST A TELEVISION SHOW PRODUCED BY AM. DURING THE SAME PERIOD, AM INVOICED THE NRA FOR A
                                    VARIETY OF EXPENSES WHICH ARE NOW THE SUBJECT OF LITIGATION, BUT ARE BELIEVED TO HAVE
                                    INCLUDED SALARY, BENEFITS, AND RELATED PERQUISITES FURNISHED BY AM TO NORTH IN CONNECTION
                                    WITH NORTH'S EMPLOYMENT BY AM. NRA PAID ALL THESE INVOICES TO AM. SUCH PAYMENTS MAY
                                    CONSTITUTE AN INDIRECT BENEFIT FROM NATIONAL RIFLE ASSOCIATION TO MR. NORTH. TREAS. REG.
                                    SECT. 53.4958-4(A)(2)(111). AS FURTHER SET FORTH IN THE SAME LITIGATION, THE NRA HAS REASON TO
                                    BELIEVE THAT NORTH FAILED TO PERFORM THE SERVICES FOR WHICH HE HAD BEEN CONTRACTED BY AM,
                                    AND FOR WHICH HE MAY HAVE BEEN INDIRECTLY COMPENSATED BY THE NRA. IF THAT IS TRUE, THEN ALL
                                    OR PART OF NORTH'S COMPENSATION BY AM, PAID INDIRECTLY BY THE NRA, WOULD CONSTITUTE AN
                                    EXCESS BENEFIT PROVIDED BY TO THE NRA TO NORTH. THE PENDING LITIGATION IN WHICH THE
                                    FOREGOING MATTERS ARE ALLEGED AND CONTESTED CONSISTS PRINCIPALLY OF: PEOPLE V. NATL RIFLE
                                    ASS'N OF AM., ET AL., INDEX NO. 451625/2020 (SUP. CT. N.Y. CNTY.); NATL RIFLE ASS'N OF AM. V. ACKERMAN
                                    MCQUEEN, INC. AND MERCURY GROUP, INC., CONS. CASE NOS. CL 19002067; CL 19001757; CL 19002886 (VA.
                                    CIR. CT.); AND, NATL RIFLE ASS'N OF AM. V. ACKERMAN MCQUEEN, INC., ET AL. , CIV. CASE NO. 3-19-CV-
                                    02074-G (N .D. TEX.).
    SCHEDULE L, PART I, LINE        FROM 2015 THROUGH EARLY 2017, JOSEPH P. DEBERGALIS, JR. WAS AN NRA DIRECTOR. FROM JANUARY
    1 - 8. EXCESS BENEFIT           25, 2017 TO THE PRESENT, MR. DEBERGALIS HAS SERVED AS AN NRA EXECUTIVE AND OFFICER, INCLUDING
    TRANSACTION: JOSEPH P           AS THE EXECUTIVE DIRECTOR OF GENERAL OPERATIONS. AS SUCH, MR. DEBERGALIS MAY, AT SOME OR
    DEBERGALIS, JR                  ALL TIMES, HAVE BEEN A DISQUALIFIED PERSON WITHIN THE INTENDMENT OF CODE SECTION 4958. TREAS.
                                    REG. SECT. 53.4958-3(C) (1 ), (E) (2) (IV), (V). THE NRA IS CURRENTLY REVIEWING WHETHER MR. DEBERGALIS
                                    MAY HAVE USED BUSINESS CLASS TRAVEL WITHOUT AUTHORIZATION REQUIRED UNDER THE NRA'S
                                    TRAVEL POLICY. AT THE TIME OF FILING, THE NRA IS UNABLE TO ESTIMATE THE AMOUNT OF EXCESS
                                    COSTS INCURRED, IF ANY. IF SUCH EXPENSES ARE SUBSTANTIATED, THEY WERE LIKELY NOT APPROVED
                                    NOR INTENDED TO BE COMPENSATION TO MR. DEBERGALIS BY THE NRA, AND WOULD THUS LIKELY
                                    CONSTITUTE AUTOMATIC EXCESS BENEFITS UNDER TREASURY REGULATIONS SECTION 53.4958-4(C).
    SCHEDULE L, PART I, LINE THE NRA IS CURRENTLY REVIEWING WHETHER IN 2019 AND PRIOR YEARS, VARIOUS BOARD MEMBERS MAY
    1 - 9. BOARD MEMBER      HAVE USED FIRST CLASS OR BUSINESS CLASS TRAVEL WITHOUT AUTHORIZATION REQUIRED UNDER THE
    TRAVEL                   NRA'S TRAVEL POLICY. AT THE TIME OF FILING, THE NRA IS UNABLE TO ESTIMATE THE AMOUNT OF EXCESS
                             COSTS INCURRED, IF ANY. SUCH BOARD MEMBERS WOULD HAVE BEEN DISQUALIFIED PERSONS WITHIN
                             THE INTENDMENT OF TREAS. REG. SECT. 53.4958-3(C)(1). IF SUCH EXCESS COSTS ARE SUBSTANTIATED,
                             THEY WOULD THUS LIKELY CONSTITUTE EXCESS BENEFITS UNDER CODE SECTION 4958.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                           87    11/18/2020 11:10:48 AM
 XX-XXXXXXX
              Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                  Entered 04/16/21 00:30:35                       Page 88 of
                                                      102


    SCHEDULEM                                                                                                                              0MB No. 1545-0047
    (Form 990)
                                                                 Noncash Contributions
                                    ►   Complete If the organizations answered "Yes" on Form 990, Part IV, lines 29 or 30.
                                    ► Attach to Form 990.                                                                                  Open to Public
    Department of the Treasury
    lntemal Revenue Service         ► Go to   www.irs.gov/Fonn990 for instructions and the latest information.                              Inspection
    Name of the organization                                                                                         Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                           XX-XXXXXXX
                     T    es of Property
                                                           (a)                 (b)                             (c)                             (d)
                                                                                                     Noncash contribution
                                                        Check if    Number of contributions or       amounts reported on           Method of determining
                                                       applicable      items contributed           Form 990, Part VIII, line 1g noncash contribution amounts
      1        Art-Works of art .                          ✓                                                              5,000 MARKET VALUE
      2        Art-Historical treasures
      3        Art-Fractional interests
      4        Books and publications
      5        Clothing and household
               goods . . . .
      6        Cars and other vehicles
      7        Boats and planes .
      8        Intellectual property
      9        Securities-Publicly traded
     10        Securities-Closely held stock
     11        Securities-Partnership, LLC,
               or trust interests
     12        Securities- Miscellaneous
     13        Qualified conservation
               contribution- Historic
               structures . . .
     14        Qualified conservation
               contribution -Other
     15        Real estate- Residential
     16        Real estate-Commercial
     17        Real estate-Other .
     18        Collectibles . . .
     19        Food inventory . .
     20        Drugs and medical supplies .
     21        Taxidermy
     22        Historical artifacts .
     23        Scientific specimens
     24        Archeological artifacts
     25        Other ► (   (SEE STATEMENT) __
     26        Other ► (------------------------·-·
     27        Other ► (------···------------------
     28        Other ►
     29        Number of Forms 8283 received by the organization during the tax year for contributions for
               which the organization completed Form 8283, Part IV, Donee Acknowledgement . . . . . c.-=29c::.....J.___ _ _o~-~-
                                                                                                                                                      Yes No
     30a       During the year, did the organization receive by contribution any property reported in Part I, lines 1 through
               28, that it must hold for at least three years from the date of the initial contribution, and which isn't required
               to be used for exempt purposes for the entire holding period? . . . . . . . .                         . . . .      ,_30_a_ _ _✓_
          b    If "Yes," describe the arrangement in Part II.
     31        Does the organization have a gift acceptance policy that requires the review of any nonstandard
               contributions? . . . . . . . . . . . . . .                       . . . . . . . . .                    . . . .         31 ✓
     32a       Does the organization hire or use third parties or related organizations to solicit, process, or sell noncash
               contributions? . . . . . . .               . . . . . . . . . . . . . . . . . . . . . . .                             32a ✓
          b    If "Yes," describe in Part II.
     33        If the organization didn't report an amount in column (c) for a type of property for which column (a) is checked,
               describe in Part II.
   For Paperwork Reduction Act Notice, see the Instructions for Fonn 990.                        Cat. No. 51227J                      Schedule M (Fonn 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                    88          11/18/202011:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                              Entered 04/16/21 00:30:35                 Page 89 of
                                             102


                     Part I                    Types of Property (continued)


             Property Type      (a) Check If     (b) Number of contributions or     (c) Noncash contribution       (d) Method of determining
                                 Applicable            items contributed          amounts reported on Form 990,   noncash contribution amounts
                                                                                        Part VIII, line 1a
    ENGRAVED CUSTOM MADE                         1                                19,000                          MARKET VALUE
                                     ✓
    KNIFE
   SL3 OVER/UNDER SHOTGUN            ✓           1                                18 800                          MARKET VALUE
    WINCHESTER MODEL 1873                        1                                18,300                          MARKET VALUE
    RIFLE                            ✓

    K-20 VICTORIA SOVEREIGN                      1                                17,000                          MARKET VALUE
    GRADE & LADIES                   ✓
    ACCESSORY PACKAGE
    ULTIMATE FOE PACKAGE             ✓           1                                15 000                          MARKET VALUE
    2 GUN PACKAGE - MRAD &                       2                                12,000                          MARKET VALUE
                                     ✓
    M107
    CUSTOM MADE LONG RANGE                       1                                12,000                          MARKET VALUE
    RIFLE TOPPED WITH
                                     ✓
    NIGHTFORCE SCOPE
    CERTIFICATE
    MID ASIAN OR AlTAY IBEX                      1                                10,500                          MARKET VALUE
    HUNT FOR 1 HUNTER - SPAIN        ✓
    IBEX HUNT FOR 1 & IBEX
    MOUNT CERTIFICATE
    NEW ZEALAND RED STAG                         1                                10,000                          MARKET VALUE
                                     ✓
    HUNT (2 STAGS)
    TWO CUSTOM PISTOLS &                         2                                9,630                           MARKET VALUE
                                     ✓
    HOLSTER PACKAGE
    SET OF TWO UPPER AR                          1                                8,500                           MARKET VALUE
    RIFLE PACKAGE IN .224            ✓
    VALKYRIE AND .223
    RAGING HUNTER WITH                           1                                8,500                           MARKET VALUE
    ENHANCEMENS BY DARK
                                     ✓
    ALLIANCE, TRIJICON SCOPE
    AND SHOOTING EXPERIENCE
    TOUR PLANT, CUSTOM BUilT                     1                                8,000                           MARKET VALUE
                                     ✓
    RIFLE PACKAGE
    SPECIAL EDITION SWAT                         1                                8,000                           MARKET VALUE
                                     ✓
    MODEL TWO RIFLE PACKAGE
    MODEL 1873 LEVER ACTION                      1                                8,000                           MARKET VALUE
                                     ✓
    RIFLE
    NEW ZEALAND TAHR HUNT            ✓           1                                8 000                           MARKET VALUE
    GOLD PLATED AK AND                           1                                7,500                           MARKET VALUE
                                     ✓
    ADDITIONAL AK PACKAGE
    SPECIAL EDITION PAIR OF                      1                                7,500                           MARKET VALUE
                                     ✓
    FAL RIFLES & CASE
    CERTIFICATE FOR A FOOD                       1                                7,500                           MARKET VALUE
                                     ✓
    PLOT IMPLEMENT
    2 DAY ALL-INCLUSIVE                          1                                7,500                           MARKET VALUE
    PHEASANT HUNT FOR 2              ✓
    HUNTERS
    HUNGARY WILD BOAR HUNT           ✓           1                                7 500                           MARKET VALUE
    CUSTOM TURNBULL EDITION                      1                                7,250                           MARKET VALUE
                                     ✓
    M1911 PISTOL
    ESPACAZA SPAIN RED STAG                      1                                7,000                           MARKET VALUE
                                     ✓
    HUNT




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                        89        11/18/202011 :10:48AM
XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                  Entered 04/16/21 00:30:35                      Page 90 of
                                                 102


                     Part II                     Supplemental Information. Provide the information required by Part I, lines 30b, 32b, and 33, and
                                                 whether the organization is reporting in Part I, column (b ), the number of contributions, the number of
                                                 items received, or a combination of both. Also complete this part for any additional information.


    Return Reference - Identifier                                                     Explanation
    SCHEDULE M, PART I,             THE NATIONAL RIFLE ASSOCIATION IS REPORTING THE NUMBER OF ITEMS RECEIVED ON PART I, COLUMN
    LINE 1 - THE NUMBER OF          B.
    CONTRIBUTIONS OR THE
    NUMBER OF ITEMS
    SCHEDULE M, PART I,      ON OCCASION AND AS APPROPRIATE, SECURITIES AND OTHER DONATED LIQUID OR ILLIQUID ASSETS CAN
    LINE 32B - THIRD PARTIES BE CONVERTED INTO CASH BY THE OUTSIDE THIRD PARTY SPECIALISTS THAT PARTNER WITH THE NRA TO
    USED TO SOLICIT,         FULFILL THE PHILANTHROPIC INTENTIONS OF THE DONORS.
    PROCESS, OR SELL
    NONCASH
    CONTRIBUTIONS




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               90        11/18/2020 11:10:48 AM
 XX-XXXXXXX
       Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                        Entered 04/16/21 00:30:35                            Page 91 of
                                               102


    SCHEDULE 0                             Sup~lemental Information to Form 990 or 990-EZ                                                  0MB No. 1545-0047

    (Form 990 or 990-EZ)                        Complete lo provide information for responses lo specific questions on


    Department of Treasury Internal
                                                   Fonn 990 or 990-EZ or lo provide any additional infonnalion.
                                                             ► Attach lo Fenn 990 or 990-EZ.                                                       2019
    Revenue Service                                          ► Go lo www.irs.gov/Fonn990 for the latest infonnalion.

    Name of the Organization                                                                                             Employer Identification Number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                XX-XXXXXXX


        Return Reference - Identifier                                                              Exnlanatlon
     FORM 990, PART I, LINE 1 - THE     THE NRA IS A 501(C)(4) MEMBERSHIP ASSOCIATION WITH FOUR 501(C)(3) PUBLIC CHARITIES AND A
     ORGANIZATION'S MISSION OR          SECTION 527 POLITICAL ACTION COMMITTEE (PAC) WHICH IS A SEPARATE SEGREGATED FUND.
     MOST SIGNIFICANT ACTIVITIES        THE FOUR CHARITIES AFFILIATED WITH THE NRA ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA
                                        FOUNDATION INC, NRA FREEDOM ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND
                                        OBA NRA WHITTINGTON CENTER. THE POLITICAL ACTION COMMITTEE IS NRA POLITICAL VICTORY
                                        FUND. SEE SCHEDULE R, PART II.

     FORM 990, PART I, LINE 7A -        THIS INFORMATIONAL NOTE REGARDS THE NRA'S UNRELATED BUSINESS INCOME. FORM 990 PAGE
     UNRELATED BUSINESS                 1 SHOWS GROSS UNRELATED BUSINESS REVENUE ON LINE 7A AND NET UNRELATED BUSINESS
     REVENUE                            TAXABLE INCOME ON LINE 7B. THE NRA DID NOT OWE UNRELATED BUSINESS INCOME TAX FOR
                                        THE YEAR 2019 BECAUSE DIRECTLY CONNECTED DEDUCTIONS WERE GREATER THAN THE
                                        ASSOCIATED INCOME IN 2019. THE MAIN SOURCES OF NRA UNRELATED BUSINESS INCOME, AS
                                        SHOWN ON 990 PART VIII, COLUMN C, ARE CERTAIN MERCHANDISE SALES FROM THEE COMMERCE
                                        PLATFORMS, ADVERTISING, AND OTHER ACTIVITIES NOT RELATED TO THE NRA'S TAX EXEMPT
                                        PURPOSES. ADDITIONAL INFORMATIONAL NOTES RELATED TO THE NRA'S TAXES ARE SHARED ON
                                        SCHEDULE C REGARDING 527(F) PROXY TAXES AND SCHEDULED REGARDING STATE AND LOCAL
                                        TAXES. THE NRA CHOOSES TO SHARE THIS EXTRA INFORMATION ABOUT THE TAXES IN ORDER TO
                                        DEMONSTRATE IN GOOD FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING .

     FORM 990, PART I, LINE 8 -         THIS INFORMATIONAL NOTE REGARDS THE NRA'S CONTRIBUTION REVENUE. THE VAST MAJORITY
     CONTRIBUTIONS AND GRANTS           OF CONTRIBUTIONS TO THE NRA COMES FROM MILLIONS OF SMALL INDIVIDUAL DONORS. GIFTS
                                        FROM COMPANIES AND EXECUTIVES IN THE FIREARMS, HUNTING, AND SHOOTING SPORTS
                                        INDUSTRIES TYPICALLY COMPRISE LESS THAN 5% OF THE NRA'S CONTRIBUTION REVENUE EVERY
                                        YEAR, AS APPLIED TO CONTRIBUTION REVENUE REPORTED ON FORM 990, PART VIII, LINE 1.

     FORM 990, PART 111, LINE 40 -      THIS NOTE PROVIDES FURTHER INFORMATION ON PART Ill PROGRAM SERVICE
     OTHER PROGRAM SERVICES             ACCOMPLISHMENTS. NRA PROGRAM SERVICES ARE CENTERED ON THE NRA'S CORE MISSION OF
                                        FIREARMS SAFETY, EDUCATION, AND TRAINING, INCLUDING MESSAGING THAT PROMOTES
                                        FREEDOM AND LIBERTY. THE ADDITIONAL PROGRAM SERVICE EXPENSES OF $31,766,483 NOTED
                                        ON 990 CORE FORM PART 111 LINE 4D INCLUDE THE PROGRAM SERVICES COMPONENTS OF PUBLIC
                                        AFFAIRS, EXECUTIVE, AND ADVANCEMENT OPERATIONS. 990 READERS ARE ENCOURAGED TO
                                        ACCESS NRA.ORG FOR OPPORTUNITIES TO CONTINUE TO ENGAGE WITH THE NRA.

     FORM 990, PART VI, LINE 1A -       UNDER THE NRA'S BYLAWS, THE BOARD OF DIRECTORS ELECTS 20 DIRECTORS ANNUALLY TO
     GOVERNING BODY                     SERVE ON AN EXECUTIVE COMMITTEE. THE PRESIDENT AND VICE-PRESIDENTS ALSO SERVE ON
                                        THE COMMITTEE, FOR A CURRENT TOTAL OF 23 MEMBERS. THE BYLAWS ALLOW THE COMMITTEE
                                        TO EXERCISE ALL POWERS OF THE BOARD WHEN THE BOARD IS NOT IN SESSION, WITH CERTAIN
                                        ENUMERATED EXCEPTIONS. THE LAWS OF NEW YORK GOVERNING NOT-FOR-PROFIT
                                        CORPORATIONS ALSO PROVIDE LIMITS ON THE AUTHORITY OF EXECUTIVE COMMITTEES.

     FORM 990, PART VI, LINE 2 -        CARRIE LIGHTFOOT & OWEN MILLS - BUSINESS RELATIONSHIP
     FAMILY/BUSINESS                    IL LING NEW & OWEN MILLS - BUSINESS RELATIONSHIP
     RELATIONSHIPS AMONGST              KRISTY TITUS & SANDRA FROMAN - BUSINESS RELATIONSHIP
     INTERESTED PERSONS

     FORM 990, PART VI, LINE 2 -        SEVERAL NRA DIRECTORS ARE EMPLOYED IN THE FIREARMS INDUSTRY AS MANUFACTURERS OR
     OFFICER, DIRECTOR,                 SELLERS OF FIREARMS, AMMUNITION, OR COMPONENTS THEREOF. THESE BOARD MEMBERS
     TRUSTEE, OR KEY EMPLOYEE           ROUTINELY BUY AND SELL PRODUCTS FROM ONE ANOTHER IN THE ORDINARY COURSE OF
     RELATIONSHIP                       BUSINESS.

     FORM 990, PART VI, LINE 4 -        THE NATIONAL RIFLE ASSOCIATION AMENDED THE BYLAWS IN 2019 TO CHANGE THE
     SIGNIFICANT CHANGES TO             QUALIFICATIONS TO BE ON THE BOARD OF DIRECTORS. IN ADDITION TO PREVIOUS
     ORGANIZATIONAL DOCUMENTS           QUALIFICATIONS, THE INDIVIDUAL MUST ALSO BE A LIFETIME MEMBER OF THE ASSOCIATION FOR A
                                        MINIMUM OF FIVE YEARS AT THE TIME OF NOMINATION FOR THE BOARD OF DIRECTORS

     FORM 990, PART VI, LINE 5 -        THE NATIONAL RIFLE ASSOCIATION BECAME AWARE DURING 2019 OF A SIGNIFICANT DIVERSION OF
     DIVERSION OF ORGANIZATION          ITS ASSETS DURING 2019 AND FOR PRIOR CALENDAR YEARS. SEE SCHEDULE L, PART V FOR AN
     ASSETS                             EXPLANATION. IN ADDITION, A STAFF EMPLOYEE (WHO WAS NOT A DISQUALIFIED PERSON,
                                        MANAGER, KEY EMPLOYEE OR HIGHLY COMPENSATED EMPLOYEE) DIVERTED $41,820.37 FROM
                                        THE NRA BUT HAS FULLY REPAID THE ORGANIZATION, INCLUDING INTEREST, FOR A TOTAL OF
                                        $56,241 .35.

     FORM 990, PART VI, LINE 6 -        THE NATIONAL RIFLE ASSOCIATION IS A MEMBERSHIP ASSOCIATION THAT REPRESENTS ONLY
     CLASSES OF MEMBERS OR              INDIVIDUAL CITIZENS. MEMBERSHIP DUES ARE PROPERLY REPORTED ON FORM 990, PART VIII,
     STOCKHOLDERS                       LINE 2 PURSUANT TO THE INSTRUCTIONS FOR SUCH REPORTING.

     FORM 990, PART VI, LINE 7A-        NRA MEMBERS ELECT ALL 76 MEMBERS OF THE NRA BOARD OF DIRECTORS. 75 DIRECTORS ARE
     MEMBERS OR STOCKHOLDERS            ELECTED FOR STAGGERED THREE YEAR TERMS, AND THE 76TH DIRECTOR IS ELECTED FOR ONE
     ELECTING MEMBERS OF                YEAR TERM ON THE OCCASION OF EACH ANNUAL MEETING OF MEMBERS. AT THE END OF 2019,
     GOVERNING BODY                     NRA HAD 73 DIRECTORS DUE TO UNFILLED VACANCIES.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                          91        11/18/202011:10:48 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                              Entered 04/16/21 00:30:35                  Page 92 of
                                                 102


       Return Reference - Identifier                                                 Exolanation
     FORM 990, PART VI, LINE 78 •      CERTAIN RECOMMENDATIONS BY THE BOARD OF DIRECTORS ARE SUBJECT TO MEMBERSHIP
     DECISIONS REQUIRING               APPROVAL PER NRA BYLAWS AND NEW YORK NOT FOR PROFIT CORPORATE LAW
     APPROVAL BY MEMBERS OR
     STOCKHOLDERS

     FORM 990, PART VI, LINE 118-      DRAFTS OF FORM 990 ARE REVIEWED BY THE EXTERNAL ACCOUNTING FIRM, PRESENTED TO THE
     REVIEW OF FORM 990 BY             NRA BOARD OF DIRECTORS AUDIT COMMITTEE, AND MADE AVAILABLE TO BOARD MEMBERS
     GOVERNING BODY                    ATTENDING THE BOARD OF DIRECTORS MEETING. THE NRA'S ELECTED OFFICERS AND AUDIT
                                       COMMITTEE LEADERSHIP REVIEW A FINAL DRAFT BEFORE FILING.

     FORM 990 , PART VI, LINE 12C •    THE ORGANIZATION'S CONFLICT OF INTEREST POLICY APPLIES TO OFFICERS, DIRECTORS, AND
     CONFLICT OF INTEREST              KEY EMPLOYEES OF THE FILING ORGANIZATION AND ITS AFFILIATES, AS WELL AS TO THEIR
     POLICY                            RELATIVES. RELATED PARTY TRANSACTIONS AND POTENTIAL CONFLICTS ARE SELF-REPORTED ON
                                       A QUESTIONNAIRE THAT IS DISTRIBUTED AT LEAST ANNUALLY AND REVIEWED BY THE SECRETARY
                                       AND GENERAL COUNSEL.

     FORM 990, PART VI, LINE 15A -     COMPENSATION OF THE NRA'S TOP MANAGEMENT OFFICIAL IS ESTABLISHED BY METHODS
     PROCESS TO ESTABLISH              INCLUDING COMPENSATION SURVEYS AND STUDIES, AND COMPARABILITY DATA. COMPENSATION
     COMPENSATION OF TOP               OF THE TOP MANAGEMENT OFFICIAL MUST BE APPROVED BY THE BOARD OF DIRECTORS, BASED
     MANAGEMENT OFFICIAL               ON RECOMMENDATIONS BY THE COMPENSATION COMMITTEE. ALL DECISIONS ARE PROPERLY
                                       DOCUMENTED.

     FORM 990, PART VI, LINE 158 -     COMPENSATION OF SALARIED OFFICERS AND KEY EMPLOYEES OTHER THAN THE NRA'S TOP
     PROCESS TO ESTABLISH              MANAGEMENT OFFICIAL IS ESTABLISHED BY METHODS INCLUDING (DEPENDING ON THE POSITION)
     COMPENSATION OF OTHER             COMPENSATION SURVEYS AND STUDIES, AND COMPARABILITY DATA. COMPENSATION OF THE
     OFFICERS OR KEY EMPLOYEES         SECRETARY AND THE TREASURER MUST BE APPROVED BY THE BOARD OF DIRECTORS, BASED ON
                                       RECOMMENDATIONS BY THE COMPENSATION COMMITTEE. ALL DECISIONS ARE PROPERLY
                                       DOCUMENTED.

     FORM 990, PART VI, LINE 17-       CO, CT, DE, FL, GA, HI, IA, ID, IL, IN, KS, KY, LA, MA, MD, ME, Ml, MN, MO, MS, MT, NC, ND, NE, NH, NJ,
     STATES WITH WHICH A COPY          NM, NV, NY, OH, OK, OR, PA, PR, RI, SC, SD, TN, TX, UT, VA, VT, WA, WI, WV, WY
     OF THIS FORM 990 IS
     REQUIRED TO BE FILED

     FORM 990, PART VI, LINE 18 -      READERS ARE POLITELY REMINDED THE NRA WAS FOUNDED 148 YEARS AGO, IN 1871. THE NRA'S
     AVAILABILITY OF 990 FOR           1944 DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE IS AVAILABLE ON
     PUBLIC INSPECTION                 GUIDESTAR.ORG AND CAN ALSO BE REQUESTED DIRECTLY FROM THE NRA AS REQUIRED BY LAW.
                                       FORMS 990 CAN BE REQUESTED DIRECTLY FROM THE NRA AS REQUIRED BY LAW.

     FORM 990, PART VI, LINE 19-       THE ORGANIZATION'S ANNUAL REPORT (INCLUDING AUDITED FINANCIAL STATEMENTS) IS
     REQUIRED DOCUMENTS                AVAILABLE UPON REQUEST. ITS ARTICLES OF INCORPORATION ARE A PUBLIC RECORD AVAILABLE
     AVAILABLE TO THE PUBLIC           FROM THE STATE OF NEW YORK, AND ITS BYLAWS ARE AVAILABLE TO MEMBERS BY MAIL UPON
                                       REQUEST. THE NRA'S CONFLICT OF INTEREST POLICY IS NOT AVAILABLE TO THE PUBLIC ..

     FORM 990, PART VII, SECTION       THIS INFORMATIONAL NOTE REGARDS SERVICE ON THE NRA BOARD OF DIRECTORS, WHICH IS
     A, LINE 1A - THE NRA BOARD        NOT COMPENSATED. BOARD MEMBERS WHO RECEIVED COMPENSATION IN 2019 WERE
     OF DIRECTORS                      COMPENSATED FOR OTHER REASONS, NOT FOR THEIR VOLUNTARY BOARD SERVICE. MR. BUTZ,
     COMPENSATION                      MS. HAMMER, MR. KEENE, MR. NUGENT, MR. OLSON, AND MR. SKELTON WERE COMPENSATED FOR
                                       OTHER PROFESSIONAL SERVICES THEY PERFORMED FOR THE ORGANIZATION. MR. BACH MR.
                                       BROWNELL, MR. COTTON, MS. LIGHTFOOT, MR. MILLS, MR. TED NUGENT, AND MS. WALKER
                                       RECEIVED MEMBERSHIP RECRUITING COMMISSIONS THAT WERE PAID TO THEIR COMPANIES. FOR
                                       THE PURPOSE OF DETERMINING THE COUNT OF INDEPENDENT DIRECTORS AS OF DECEMBER 31,
                                       2019 SHOWN ON PART I LINE 3 AND PART VI LINE 1B, THE TEN DIRECTORS NOT CONSIDERED
                                       INDEPENDENT FOR 2019 WERE MR. NORTH, MS. HAMMER, MR. KEENE, MR. NUGENT, MR. BUTZ, MS.
                                       GOLOB, MR. OLSON, MR.SKELTON, MR. NOSLER, AND MR. BROWNELL

    FORM 990, PART VII, SECTION        THE NRA HAS COMPLETED SCHEDULE J REPORTING FOR DIRECTOR OLIVER NORTH, WHO
    A, LINE 5- COMPENSATION            REPORTED COMPENSATION OF $986,015 FROM AN UNRELATED ORGANIZATION, ACKERMAN
    FROM UNRELATED                     MCQUEEN, INC., FOR PROFESSIONAL SERVICES RELATED TO PRODUCTION AND HOSTING OF AN
    ORGANIZATION                       ONLINE VIDEO SERIES FOR THE NRA. UPON INFORMATION AND BELIEF, THE NRA ESTIMATES THAT
                                       THIS SELF-REPORTED AMOUNT IS ONLY A FRACTION OF THE ACTUAL AMOUNT PAID BY THE NRA
                                       TO ACKERMAN MCQUEEN FOR COL. NORTH'S SERVICES, AND THAT THE TOTAL PAID EXCEEDS THE
                                       VALUE RECEIVED DUE TO (AMONG OTHER THINGS) ACKERMAN'S FAILURE TO PRODUCE ALL OF
                                       THE EPISODES FOR WHICH THE NRA CONTRACTED. THE RELATIONSHIP BETWEEN COL. NORTH,
                                       ACKERMAN MCQUEEN, AND THE NRA IS CURRENTLY THE SUBJECT OF LITIGATION IN THE CASES
                                       LISTED ON SCHEDULE L.

                                       THE NRA HAS ALSO COMPLETED SCHEDULE J REPORTING FOR DIRECTOR JULIE GOLOB, WHO
                                       REPORTED COMPENSATION OF $16,119 FROM ACKERMAN MCQUEEN FOR PROFESSIONAL
                                       SERVICES PERFORMED ON NRA DIGITAL MEDIA PROJECTS.

    FORM 990, PART VII, SECTION        THIS INFORMATIONAL NOTE PROVIDES ADDITIONAL DETAIL ABOUT AMOUNTS PAID TO OUTSIDE
    B, LINE 1 - HIGHEST                SERVICES PROVIDERS. THE FILING ORGANIZATION REPORTS COMPENSATION PAID TO SERVICES
    COMPENSATED INDEPENDENT            PROVIDERS EXCLUSIVE OF ADVERTISING AND OTHER MEDIA PLACED ON BEHALF OF THE FILING
    CONTRACTORS                        ORGANIZATION AND EXPENSES INCURRED ON BEHALF OF THE FILING ORGANIZATION. FOR
                                       EXAMPLE, THE FIGURE OF $7,317,206 STATED ON PART VII SECTION BLINE 1 REFLECTS
                                       COMPENSATION FOR SERVICES PAID TO ACKERMAN MCQUEEN INC.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                        92         11/18/202011:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                      Entered 04/16/21 00:30:35           Page 93 of
                                             102

      Return Reference - Identifier                                           Exolanatlon
    FORM 990, PART VIII, LINE 2B -    THIS INFORMATIONAL NOTE REGARDS THE REPORTING OF MEMBER DUES ON FORM 990. LINE 1B
    MEMBERSHIP DUES                   OF THE REVENUE STATEMENT IS PROPERLY LEFT BLANK. PURSUANT TO 990 INSTRUCTIONS,
                                      MEMBERSHIP DUES THAT ARE NOT CONTRIBUTIONS BECAUSE THEY COMPARE REASONABLY WITH
                                      AVAILABLE BENEFITS ARE SHOWN ON LINE 2. THUS, ALL NRA MEMBER DUES ARE PROPERLY
                                      SHOWN ON THE 990 REVENUE STATEMENT AS PROGRAM SERVICE REVENUE ON LINE 2, OTHER
                                      THAN NRA LIFE-PLUS CONTRIBUTIONS WHICH ARE PROPERLY COUNTED AS CONTRIBUTION
                                      REVENUE IN LINE 1F OF THE 990 REVENUE STATEMENT.

    FORM 990, PART IX, LINE 11 -      THIS INFORMATIONAL NOTE REGARDS THE NRA'S PAYMENT OF FEES FOR OUTSIDE
    FEES FOR SERVICES                 PROFESSIONAL SERVICES AS STATED ON LINE 11 OF THE 990 EXPENSE STATEMENT. LINE 11B
                                      REPORTS LEGAL FEES PAID TO OUTSIDE ATTORNEYS, SUCH AS FOR SECOND AMENDMENT CASE
                                      WORK AND RELATED LITIGATION AT THE FEDERAL AND STATE LEVELS AND FOR REGULATORY,
                                      COMPLIANCE MATTERS, AND CORPORATE LITIGATION. LINE 11C REPORTS ACCOUNTING FEES PAID
                                      TO THE OUTSIDE CPA FIRM THAT PROVIDES THE NRA'S AUDITING AND TAX SERVICES. LINE 110
                                      REPORTS LOBBYING EXPENSE PAID TO EXTERNAL REGISTERED LOBBYISTS. LINE 11E REPORTS
                                      FUNDRAISING COSTS PAID TO THE AUTHORIZED VENDORS LISTED ON SCHEDULE G. LINE 11F
                                      REPORTS INVESTMENT MANAGEMENT FEES PAID TO INVESTMENT ADVISORS THAT MANAGE THE
                                      NRA'S PORTFOLIOS. LINE 11G SHOWS TELEMARKETING COSTS FOR MEMBERSHIP SERVICING.
                                      PROFESSIONAL SERVICES PERFORMED BY NRA EMPLOYEES (IN HOUSE COUNSEL, IN HOUSE
                                      ACCOUNTANTS, IN HOUSE LOBBYISTS, IN HOUSE FUNDRAISERS, AND IN HOUSE INVESTMENT
                                      MANAGERS, RESPECTIVELY) ARE PROPERLY REPORTED WITHIN LINES 5-7 OF THE 990 EXPENSE
                                      STATEMENT, AS REQUIRED BY 990 FORM INSTRUCTIONS. PROFESSIONAL SERVICES PERFORMED
                                      BY THE TELEMARKETING VENDOR FOR FUNDRAISING PURPOSES, RATHER THAN FOR
                                      MEMBERSHIP, ARE PROPERLY REPORTED WITHIN LINE 11E, AS REQUIRED BY 990 FORM
                                      INSTRUCTIONS.

    FORM 990, PART IX, LINE 24E -     THIS RESPONSE EXPLAINS $13,258,411 OF OTHER EXPENSES STATED ON LINE 24E OF THE 990,
    ALL OTHER EXPENSES                PART IX EXPENSE STATEMENT WHICH WERE NOT ACCOMMODATED BY OTHER EXPENSE LINE
                                      DESCRIPTIONS. THIS FIGURE INCLUDES $7,229,130 OF FULFILLMENT MATERIALS, $4,261,888
                                      BANKING FEES, $1,032,468 MEMBERSHIP PREMIUMS, $328,452 OF NON-PAYROLL TAXES

    FORM 990, PART X, LINE 15-        THIS INFORMATIONAL NOTE PROVIDES ADDITIONAL DETAIL ABOUT OTHER ASSETS. DUE FROM
    OTHER ASSETS                      AFFILIATES INCLUDED IN ACCOUNTS RECEIVABLE IN THE PRIOR YEAR HAVE BEEN RECLASSIFIED
                                      TO OTHER ASSETS TO CONFORM WITH CURRENT YEAR PRESENTATION

    FORM 990, PART XI, LINE 9 -       THIS RESPONSE EXPLAINS $(750,566) OF OTHER CHANGES IN THE NET ASSETS RECONCILIATION
    OTHER CHANGES IN NET              SCHEDULE. THE FIGURE INCLUDES $3,534,160 AGENCY TRANSACTIONS BETWEEN THE NRA AND
    ASSETS OR FUND BALANCES           NRA FOUNDATION; $2,040,070 ADOPTION OF ASC 606, AND $122,132 UNREALIZED GAIN ON
                                      DERIVATIVE INSTRUMENT, AND OTHER NET PENSION PLAN LOSS (6,446,928). THE AGENCY
                                      TRANSACTIONS FIGURE OF $3,534,160 INCLUDES ENDOWMENT CONTRIBUTIONS AND ENDOWMENT
                                      EARNINGS DESIGNATED BY NRA FOUNDATION DONORS FOR ELIGIBLE NRA PROGRAMS .

    FORM 990, PART XI, LINE 9 -                                   la) Descriotion                              lb) Amount
    OTHER CHANGES IN NET
    ASSETS OR FUND BALANCES           AGENCY TRANSACTIONS BETWEEN THE NRA AND NRA FOUNDATION                        3 534,162
                                      UNREALIZED GAIN ON DERIVATIVE INSTRUMENT                                        122,132
                                      ADOPTION OF ASC 606                                                           2 040,070
                                      OTHER NET PENSION PLAN LOSS                                                  • 6446,928




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                93     11/18/202011:10:48AM
XX-XXXXXXX
                                  Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                       Entered 04/16/21 00:30:35                              Page 94 of
                                                                          102
                                                                                                                                                                                                                                   0MB No. 1545-0047
   SCHEDULER                                                               Related Organizations and Unrelated Partnerships
   (Form 990)
                                                                  ►   Complete if the organization answered "Yes" on Form 990, Part IV, line 33, 34, 35b, 36, or 37.
                                                                                                                                                                                                                                      ~@19
                                                                                                       ► Attach to Form 990.                                                                                                       Open to Public
   Department of the Treasury
   Internal Revenue Sefvice                                                  ► Go to www.irs.gov/Form990 for instn.ictions and the latest information.                                                                              Inspection
   Name of the organization                                                                                                                                                                                            Employer Identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                                                                          XX-XXXXXXX

   ■ @1 ■           Identification of Disregarded Entities. Complete if the organization answered "Yes" on Form 990, Part IV, line 33.

                                                        (a)
                        Name, address, and EIN (if applicable) of disregarded entity
                                                                                                                                  {b)
                                                                                                                            Primary activity
                                                                                                                                                                     (c)
                                                                                                                                                            Legal domicile (state
                                                                                                                                                                                             (d)
                                                                                                                                                                                        Total income
                                                                                                                                                                                                                       ,e,
                                                                                                                                                                                                              End-of-year assets
                                                                                                                                                                                                                                    I              (f)
                                                                                                                                                                                                                                          Direct controlling
                                                                                                                                                             or foreign country)                                                                entity

   - (1)_ ________________________________________________________________________________________________ _

   - (2)_ ________________________________________________________________________________________________ _


   - (3) --------------------------------------------------------------------------------------------------


   - (4) --------------------------------------------------------------------------------------------------

   - _(5) ___________ ---------------------------------------- ---- ------------------------ -------------------

   - (6)_ _________________________________________________________________________________________________


   1:fflH11         Identification of Related Tax-Exempt Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had
                                   lated true-exempt oroanizations durino the t
                                                (a)
                                                                                                                   -                          (c)                          (d)                    (e)                        (f)
                                                                                                              (b)                                                                                                                                   (g)
                        Name, address, and EIN of related organization                                   Primary activity           Legal domicile (state      Exempt Code section      Public charity status        Direct controlling     Section 512(b)(13)
                                                                                                                                     or foreign country)                                (if section 501 (c)(3))            entity              controned
                                                                                                                                                                                                                                                  entity?

                                                                                                                                                                                                                                             Yes         No
   _ (1) NRA FOUNDATION INC (XX-XXXXXXX) __ __ _______________________ _________                   CHARITABLE                      DC                                       501(C)(3)                             7 NRA                        ✓
    11250 WAPLES MILL RD, FAIRFAX, VA 22030
                                                                                                   CHARITABLE                                                                                                     7 NRA                        ✓
   _ (2) NRA SPECIAL CONTRIBUTION FUND (XX-XXXXXXX) __________________                                                            l'IM                                      501(C)(3)
    11251 WAPLES MILL RD, FAIRFAX, VA 22031
    (3) NRA CIVIL RIGHTS DEFENSE FUND (XX-XXXXXXX) ____________________ CHARITABLE                                                VA                                        501(C)(3)                             7 NRA                        ✓
    11252 WAPLES MILL RD, FAIRFAX, VA 22032
   __(4) NRA FREEDOM ACTION FOUNDATION (XX-XXXXXXX)                                                CHARITABLE                     VA                                        501(C)(3)                             7 NRA                        ✓
    11253 WAPLES MILL RD, FAIRFAX, VA 22033
                                                                                             ---
   _ (5) NRA POLITICAL VICTORY FUND (XX-XXXXXXX) ________________________ PAC/SSF                                                 VA                              527 POL. ORG.                                    NRA                         ✓
    11254 WAPLES MILL RD, FAIRFAX, VA 22034
   __(6)_ _________________________________________________________
                                                                                  -------------
   __(7) ___________________________________________________________________________________


   For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                                           Cat. No. 50135Y                                                       Schedule R (Form 990) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                 94                11/18/2020 11:10:48 AM
 XX-XXXXXXX
                                    Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                   Entered 04/16/21 00:30:35                                  Page 95 of
                                                                            102
    Schedule R (Form 990) 2019                                                                                                                                                                                                                    Page2

                     Identification of Related Organizations Taxable as a Partnership. Complete if the organization answered "Yes" on Form 990, Part IV, line 34,
   •Wi•II•           because it had one or more related oroanizations treated as a partnership durino the t
                       (a)                                     (b)                  (C)                (d)                      (e)
                                                                                                                          Predominant
                                                                                                                                                      (t)                     (g)               (h)                 (I)           m             (k)
            Name, address, and EIN of                    Primary activity         Legal        Direct controlling                                Share of total         Share of end-of- Disproportionate     CodeV-UBI        General or   Percentage
              related organization                                              domicile             entity             income (related,           income                 year assets      allocations?     amount in box 20   managing     ownership
                                                                                (state or                                   unrelated,                                                                       of Schedule K-1    partner?
                                                                                                                         excluded from
                                                                                 foreign                                                                                                                       (Form 1065)
                                                                                                                            tax under
                                                                                country)                               sections 512-514)

                                                                                                                                                                                           Yes No                              Yes No
    _ (1) (SEE STATEMENT) _____________

    __{2) ______________________________________

    __(3)_ _____________________________________

   _J~L                                       --
   __(5) ______________________________________


   - (6) ______________________________________


   __(?)_ _____________________________________


   1::1M1i!J         Identification of Related Organizations Taxable as a Corporation or Trust. Complete if the organization answered "Yes" on Form 990, Part IV,
                     line 34, because it had one or more related · · · · -       -              -           -      -
                                 (a)                                              (b)                           (c)                      (d)                      (el
                                                                                                                                                                        -                (t)                 (g)              (h)              (I)
             Name, address, and EIN of related organization                 Primary activity               Legal domicile         Direct controlling        Type of entity          Share of total        Share of        Percentage   Section 512(b)(13)
                                                                                                     (state or foreign country)         entity         (C corp, S corp, or trust)     income         end-of-year assets   ownership       controlled
                                                                                                                                                                                                                                             entity?
                                                                                                                                                                                                                                        Yes        No
   _ (1) (SEE STATEMENT)-------------------------------------

   __{~)
                          ---------------------------------------------
   - (3) ------------------------------            --------------------
   __{4)_ ____________________________________________
                                                                   ----
   - (5)_ __________________________________________________

   - (6L ___                     --------------------------------------
   __l?)             --------------------------------------------------
                                                                                                                                                                                                                       Schedule R (Form 990) 2019



NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                             95                  11/18/202011:10:48 AM
                                Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                          Entered 04/16/21 00:30:35                 Page 96 of
                                                                        102
   Schedule R (Form 990) 2019                                                                                                                                                                Page3

   1:1ffl•'i       Transactions With Related Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, 35b, or 36.
     Note: Complete line 1 if any entity is listed in Parts 11, 111, or IV of this schedule.                                                                                           Yes    No
     1   During the tax year, did the organization engage in any of the following transactions with one or more related organizations listed in Parts II-IV?
      a  Receipt of (I) interest, (ii) annuities, (iii) royalties, or (iv) rent from a controlled entity                                                                         1a     ✓
      b  Gift, grant, or capital contribution to related organization(s)                                                                                                         1b           ✓
       C Gift, grant, or capital contribution from related organization(s)                                                                                                       1c     ✓
       d Loans or loan guarantees to or for related organization(s)                                                                                                              1d     ✓
       e Loans or loan guarantees by related organization(s) .                                                                                                                   1e     ✓


       f      Dividends from related organization(s)                                                                                                                             1f           ✓
          g   Sale of assets to related organization(s) .                                                                                                                        1g           ✓
          h   Purchase of assets from related organization(s)                                                                                                                    1h           ✓
       i      Exchange of assets with related organization(s)                                                                                                                    1i           ✓
       j      Lease of facilities, equipment, or other assets to related organization(s)                                                                                         1j           ✓

          k Lease of facilities, equipment, or other assets from related organization(s)                                                                                         1k           ✓
          I Performance of services or membership or fundraising solicitations for related organization(s) .                                                                     11     ✓
          m Performance of services or membership or fundraising solicitations by related organization(s) .                                                                     1m            ✓
          n Sharing of facilities, equipment, mailing lists, or other assets with related organization(s) .                                                                     1n      ✓
          0 Sharing of paid employees with related organization(s) .                                                                                                            10      ✓

          p Reimbursement paid to related organization(s) for expenses .                                                                                                         1p           ✓
          q Reimbursement paid by related organization(s) for expenses .                                                                                                         1q     ✓

          r Other transfer of cash or property to related organization(s)                                                                                                        1r     ✓
          s Other transfer of cash or property from related organization(s)                                                                                                      1s           ✓
     2        Iffth                          above ·-
                  the answer to any of,f the ab       "Y,
                                                   is "Yes,      h-.instructions for information
                                                            see the                  inf,        on who               his line, includ·
                                                                                                     h must complete this                       d relationsh'
                                                                                                                                including covered relationshios and              hreshold
                                                                                                                                                                  d transaction thresholds.
                                                            (a)                                                        (b)                  (c)                             (cl)
                                               Name of related organization                                        Transaction         Amount involved     Method of determining amount involved
                                                                                                                   type (a-s)

          NRA FOUNDATION INC                                                                                           A                         180,000 CASH VALUE
    (1)
          NRA FOUNDATION INC                                                                                           C                      12,073,526 CASH VALUE
    (2)
          NRA FOUNDATION INC                                                                                           E                       5,000,000 CASH VALUE
    (3)
          NRA FOUNDATION INC                                                                                           0                      11,088,682 CASH VALUE
    (4)
          NRA FOUNDATION INC                                                                                           Q                       4,109,204 CASH VALUE
    (5)
          (SEE STATEMENT)
    (6)
                                                                                                                                                                   Schedule R (Form 990) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                        96          11/18/2020 11:10:48 AM
 XX-XXXXXXX
                                     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                       Entered 04/16/21 00:30:35                           Page 97 of
                                                                             102
   Schedule R (Form 990) 2019                                                                                                                                                                                                                  Page4

   hlfflJ+a         Unrelated Organizations Taxable as a Partnership. Complete if the organization answered "Yes" on Form 990, Part IV, line 37.

   Provide the following information for each entity taxed as a partnership through which the organization conducted more than five percent of its activities (measured by total assets
   or gross revenue) that was not a related organization. See instructions regarding exclusion for certain investment partnerships.
                               (a)
               Name, address, and EIN of entity
                                                                  I         (b)
                                                                      Primary activity
                                                                                         I     (c)
                                                                                          Legal domicile
                                                                                                                    (d)
                                                                                                                Predominant
                                                                                                                                      (e)
                                                                                                                               Are all partners
                                                                                                                                                  I         (f)
                                                                                                                                                        Share of
                                                                                                                                                                     I        (g)
                                                                                                                                                                           Share of
                                                                                                                                                                                                 (h)
                                                                                                                                                                                          Disproportionate
                                                                                                                                                                                                                   (I)
                                                                                                                                                                                                             CodeV-UBI
                                                                                                                                                                                                                                  m
                                                                                                                                                                                                                              General or
                                                                                                                                                                                                                                              (k)
                                                                                                                                                                                                                                           Percentage
                                                                                         (state or foreign   income (related,      section            total income        end-of-year       allocations?   amount In box 20   managing     ownership
                                                                                             country)      unrelated, excluded    501(c)(3)                                 assets                          of Schedule K-1    partner?
                                                                                                              from tax under   organizations?                                                                 (Form 1065)
                                                                                                           sections 512-514)
                                                                                                                                 Yes No                                                   Yes I No                            Yesl No
   __(1) ___________________________________________________ _


   - (2)_ __________________________________________________ _

   - (3)_ __________________________________________________ _

   - (4) ___________________________________________________ _


   __(5) ______________________________________ _

   - (6) ___________________________________________________ _


   __{?} ___________________________________________________ _

   - (8)_ __________________________________________________ _

   __(~)___   ____              ---------------------
   (1 O) _____________________________________ _

   (11)___________________________________________________ _


   (12)             --------- ____ -- _------------------------

   (13)_ __________________________________________________ _

   (14)__ _____
                              -----------------------
   !~-~)___ ____________________________ _

   (16) ___________________________________________________ _


                                                                                                                                                                                                                      Schedule R (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                97                 11/18/202011:10:48AM
                           Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                           Entered 04/16/21 00:30:35                             Page 98 of
                                                                   102
   ■Mill■              Identification of Related Organizations Taxable as a Partnership (continued)


    (a) Name, address and EIN of related organization (b) Primary Activity    (c) Legal          (d) Direct    (e) Predominant        (f) Share of       (g) Share of           (h)  (I) Code V-     0)       (k)
                                                                               domicile          controlling       income             total income        end-of-year       DisproporUBI amount General Percentage
                                                                             (state or foreign     entity       related, unrelated,                         assets           tionate in box 20 of    or    ownership
                                                                                 country)                       excluded from tax
                                                                                                               under sections 512-                                          allocation
                                                                                                                                                                                     Schedule K- managing
                                                                                                                        514                                                     s?      1 (Form   oartner?
                                                                                                                                                                            Yes   No     1065)
                                                                                                                                                                                                  Yes No
      WBB INVESTMENTS, LLC (XX-XXXXXXX)                                                                                                                                                                   99.00
                                                                                                                                                                                  ✓              ✓
    (1)
    11250 WAPLES MILL RD, FAIRFAX, VA 22030            INVESTMENT            DE                  NRA           N/A                                   0                  0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                         98               11/18/2020 11:10:48 AM
 XX-XXXXXXX
                                     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                    Entered 04/16/21 00:30:35                    Page 99 of
                                                                             102

       ■idlW                     Identification of Related Organizations Taxable as a Corporation or Trust (continued)


                   (a) Name, address and EIN of related organization       (b) Primary      (c) Legal           (d) Direct    (e) Type of entity   (f) Share of       (g) Share of       (h) Percentage   (I) Section
                                                                              activity    domicile (stale or    controlling   (C-corp, S-corp or   total income        end-of-year         ownership      512(b)(13)
                                                                                            fOfBign country)      entity            trust)                               assets                            controlled
                                                                                                                                                                                                             entitv?
                                                                                                                                                                                                          Yes     No
            LEXINGTON CONCORD HOLDINGS LLC (XX-XXXXXXX)
        (1)
         11250 WAPLES MILL RD FAIRFAX, VA 22030
                                                                         DEVELOPMENT
                                                                         PHASE           DE                    NRA            C CORPORATION                       0                  0           100.00   ✓
           NRA HOLDINGS COMPANY INC (XX-XXXXXXX)                         MANAGEMEN
        (2)
         11250 WAPLES MILL RD FAIRFAX, VA 22030                          TSERVICES
                                                                                         VA                    NRA            C CORPORATION                       0                  0           100.00   ✓




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                       99            11/18/2020 11:10:48 AM
 r"" ,,. .... ~,..,."
                          Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21          Entered 04/16/21 00:30:35          Page 100 of
                                                                  102
                       Transactions with Related Organizations (continued)


                        (a) Name of other organization                       (b) Transaction type (a-s)                (c) Amount Involved      (d) Method of
                                                                                                                                             determining amount
                                                                                                                                                   involved
    C6l   NRA CIVIL RIGHTS DEFENSE FUND                                  C                                                          652 384 CASH VALUE
    C7l   NRA CIVIL RIGHTS DEFENSE FUND                                  Q                                                           41,831 CASH VALUE
   I <Bl NRA SPECIAL CONTRIBUTION FUND                                   A                                                          353,051   CASH VALUE
   I C9l NRA SPECIAL CONTRIBUTION FUND                                   Q                                                        1,881,719   CASH VALUE
   I c1m NRA POLITICAL VICTORY FUND                                      R                                                            3,952   CASH VALUE
   :c11) LEXINGTON CONCORD HOLDINGS LLC                                  Q                                                           98,926   CASH VALUE
   11121 NRA FREEDOM ACTION FOUNDATION                                   Q                                                          977,377   CASH VALUE
   IC13l NRA POLITICAL VICTORY FUND                                      Q                                                        2,908 114   CASH VALUE




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                     100   11/18/202011:10:48 AM
 XX-XXXXXXX
     Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                               Entered 04/16/21 00:30:35                  Page 101 of
                                             102


                    Part VII                      Supplemental Information. Provide additional information for responses to questions on Schedule R
                                                  (see instructions).


    Return Reference - Identifier                                                   Exolanation
    SCHEDULE R, PART II -           THE NRA IS A 501(C)(4) MEMBERSHIP ASSOCIATION WITH FOUR 501(C)(3) PUBLIC CHARITIES AND A SECTION
    IDENTIFICATION OF               527 POLITICAL ACTION COMMITTEE (PAC) WHICH IS A SEPARATE SEGREGATED FUND. THE FOUR CHARITIES
    RELATED TAX-EXEMPT              AFFILIATED WITH THE NRA ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA FOUNDATION INC, NRA FREEDOM
    ORGANIZATIONS                   ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND DBA NRA WHITTINGTON CENTER. THE
                                    POLITICAL ACTION COMMITTEE IS NRA POLITICAL VICTORY FUND; NRAPVF IS A SEPARATE
                                    UNINCORPORATED PAC OF THE NRA. IN THE EVENT THAT ANY FUNDS ARE RECEIVED BY THE NRA AND
                                    EARMARKED TO THE PAC, THE NRA HAS SYSTEMS IN PLACE TO ENSURE ANY SUCH RECEIPTS ARE
                                    PROMPTLY AND IMMEDIATELY DEPOSITED INTO THE SEPARATE SEGREGATED FUND'S ACCOUNT.
    SCHEDULE R, PART Ill -          WBB INVESTMENTS, LLC WAS FORMED IN CONNECTION WITH A POSSIBLE TRANSACTION THAT WAS NEVER
    WBB INVESTMENTS, LLC            ULTl MATELY EXECUTED. A CERTIFICATE OF CANCELLATION HAS BEEN FILED AND THE ENTITY WAS
                                    DISSOLVED IN 2019.
    SCHEDULE R, PART V,             THIS INFORMATIONAL NOTE REGARDS QUALIFIED CHARITABLE GRANT MAKING. ALL GRANTS MADE BY NRA
    LINE 1C- GIFT, GRANT,           FOUNDATION, NRA CIVIL RIGHTS DEFENSE FUND, AND NRA FREEDOM ACTION FOUNDATION TO THE NRA
    OR CAPITAL                      ARE SUBJECT TO STRINGENT REVIEW PROCESSES REQUIRING THAT THE GRANTS BE MADE AND USED
    CONTRIBUTION FROM               ONLY FOR QUALIFIED CHARITABLE PURPOSE PROGRAMS. THE NRA IS REQUIRED TO PROVIDE
    RELATED ORGANIZATION            DOCUMENTATION TO THE CHARITIES THAT PROCEEDS WERE USED BY THE NRA FOR QUALIFIED
                                    CHARITABLE PURPOSES AS SET FORTH IN THE GRANT DOCUMENTS.
    SCHEDULE R, PART V,     THE NRA ENTERED A SECURED LOAN AGREEMENT WITH THE NRA FOUNDATION . THE $5,000,000 LOAN IS
    LINE 1E - LOANS OR LOAN PAYABLE TO THE NRA FOUNDATION AT A FAIR VALUE INTEREST RATE. THE NRA MAKES MONTHLY
    GUARANTEES BY           INTEREST PAYMENTS OF 7% .
    RELATED ORGANIZATION




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                          101        11/18/2020 11:10:48 AM
 XX-XXXXXXX
Case 21-30085-hdh11 Doc 593-1 Filed 04/16/21                                                   Entered 04/16/21 00:30:35                             Page 102 of
                                        102


                                   Exempt Organization Declaration and Signature for                                                                0MB No. 1545-0047
Fonn   8453-EQ                                     Electronic FIiing
                              For calendar year 2019, or tax year beginning _______________ , 2019, and anding __________________ , 20______ _

Department of the Treasury                  For use with Fonns 990, 990-EZ, 990-PF, 1120-POL, and 8868
Internal Revenue Service
Name of exempt organization                                                                                                      Employer Identification number
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                           XX-XXXXXXX

■ All            Type of Return and Return Information (Whole Dollars Only)
Check the box for the type of return being filed with Form 8453-EO and enter the applicable amount, if any, from the return. If you
check the box on line 1 a, 2a, 3a, 4a, or 5a below and the amount on that line of the return being filed with this form was blank, then
leave line 1b, 2b, 3b, 4b, or 5b, whichever is applicable, blank (do not enter -0-). lfyou entered -0- on the return, then enter-0- on the
applicable line below. Do not complete more than one line in Part I.

1a     Form 990 check here ►                   0    b    Total revenue, if any (Form 990, Part VIII, column (A). line 12) 1b     291,155,464
2a     Form 990-EZ check here ►                D    b    Total revenue, if any (Form 990-EZ, line 9) • • • . . •          2b
3a     Fonn 1120-POL check here ►              D    b    Total tax (Form 1120-POL, fine 22) • . . . . . . • .             3b - - - - - -
4a     Fann 990-PF check here ►                D    b    Tax based on Investment income (Form 990-PF, Part VI, line 5) • 4b
                                                                                                                             ------
6a     Fann 8868 check here ►                  D    b    Balance due (Form 8868, line 3c) . . •                 • • . . . Sb
                                                                                                                                                     ------
■ Mffill ■       Declaration of Officer

6    ~      I authorize the U.S. Treasury and Its designated Financial Agent to initiate an Automated Clearing House (ACH) electronic funds
            withdrawal (direct debit) entry to the financial institution account indicated in the tax preparation software for payment of the
            organization's federal taxes owed on this return, and the financial institution to debit the entry to this account. To revoke a payment,
            I must contact the U.S. Treasury Financial Agent at 1-888-353-4537 no later than 2 business days prior to the payment (settlement)
            date. I also authorize the financial institutions involved in the processing of the electronic payment of taxes to receive confidential
            lnfom,ation necessary to answer inquiries and resolve issues related to the payment.

     ~ If a copy of this return Is being filed with a state agencyQes) regulating charities as part of the IRS Fed/State program, I certify that I
            executed the electronic disclosure consent contained within this return allowing disclosure by the IRS of this Forni 990/990-EV
            990-PF (as specifically identified In Part I above) to the selected state agency(ies).

Under penalties of perjury, I declare that I am an officer of the above named organization and that I have examined a copy of the
organization's 2019 electronic return and accompanying schedules- and statements, and, to the best of my knowledge and belief, they are
true, correct, and complete. I further declare that the amount in Part I above is the amount shown on the copy of the organization"s electronic
return. I consent to allow my Intermediate service pr-ovfder, transmitter, or electronic return originator (ERO) to send the organization's return
to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the transmission, (b) the reason for any
delay in processing the return or refund, and (c) the date of any refund.


Sign
Here
             ►        I/;-         -::2
                 Signature of officer
                                          /2-                                                              ►    EXECUTIVE VICE PRESIDENT
                                                                                                               Title


1Mffi■ n1        Declaration of Electronic Return Originator (ERO} and Paid Preparer (see instructions)

I declare that I have reviewed the above organization's return and that the entries on Form 8453-EO are complete and correct to the best of
my knowledge. If I am only a collector, I am not responsible for reviewing the return and only declare that this fom, accurately reflects the data
on the return. The organization officer will have signed this form before I submit the return. I will give the officer a copy of all fom,s and
Information to be filed with the IRS, and have followed all other requirements in Pub. 4163, Modernized e-File (MeF) Information for Authorized
IRS e-file Providers for Business Returns. If I am also the Paid Preparer, under penalties of perjury I declare that I have examined the above
organization's retum and accompanying schedules and statements, and, to the best of my knowledge and belief, they are true, correct, and
complete. This Paid Preparer declaration Is based on all information of which I have any knowledge.


                                                                          Date                     Check If                        ERO's SSN or PTIN
         ERO's        ►                                                                            alsopald □
ERO's
Use      signature
         ~
         Fl~
           nn~
             ~~nam
                =-e~(~
                     a---►---------.......1.-------'------'-.:......:_....,......_
                                                                                                   preparer
                                                                                                                                    _ _ _ _ _ _ __ __
         yours Hself-i!mployed),
On       address, and ZIP code                                                                                                   Phone no.
Under penalties of perjury, I declare that I have examined the above return and accompanying schedules and statements, and, to the best of my knowledge
and belief, they are true, correct, and complete. Declaration of preparer is based on all information of which the preparer has any knowledge.

Paid
Preparer
                   PrlnVType preparer's name                     IPreparer'& slgnab.Jre                            I   Date             Check If
                                                                                                                                        sett-
                                                                                                                                        employed    D
                                                                                                                                                        IPTIN


                    Ami's name ►                                                                                                       Flrm'sEIN ►
Use Only
                   Finn"s address ►                                                                                                    Phoneno.
For Privacy Act and Paperwork Reduction Act Notice, see back of form.                                     Cat. No. 366060                         Fenn 8453-EO (2019)
